Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 1 of 145 PageID 31608




                              EXHIBIT 14
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 2 of 145 PageID 31609




                                  EXPERT REPORT
                                        OF
                               JOHN M. CONNOR, PH.D.

                                        In the matter of

                       Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC
                                               v.
      Southeast Milk, Inc., National Milk Producers Federation, aka Cooperatives Working
    Together; Dairy Farmers of America, Inc.; Land O’Lakes, Inc.; Dairylea Cooperative Inc.;
                                      and Agrimark, Inc.




                                  OnPoint Analytics, Inc.


                                  Highly Confidential
                              Pursuant to Protective Order




                                    December 18, 2017
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 3 of 145 PageID 31610




                                                                   TABLE OF CONTENTS

   I.       BACKGROUND AND SCOPE OF WORK .................................................................................................... 2
   II.      QUALIFICATIONS .......................................................................................................................................... 4
   III. SUMMARY OF CONCLUSIONS .................................................................................................................... 6
   IV. THE MARKET STRUCTURE OF THE DAIRY SUBSECTOR WAS CONDUCIVE TO PRICE-
   FIXING......................................................................................................................................................................... 8
     A. MARKET BACKGROUND: THE DAIRY VERTICAL SUBSECTOR .......................................................................... 8
       1.     Dairy Farming ............................................................................................................................................ 8
       2.     Wholesale Assembly of Farm Milk ........................................................................................................... 11
       3.     Milk Processing ........................................................................................................................................ 15
     B. MARKET CHARACTERISTICS FOR FRESH DAIRY PRODUCTS ARE CONDUCIVE TO PRICE-FIXING BEHAVIOR .. 17
       1.     Supply factors influencing milk price ....................................................................................................... 17
       2.     The demand characteristics for dairy products ........................................................................................ 20
     C. THE CWT HERD RETIREMENT PROGRAM REPRESENTS AN EFFECTIVE CARTEL.............................................. 28
       1.     The CWT Herd Retirement Program was an effective, well-coordinated supply reduction. .................... 28
       2.     The components of an effective cartel are sufficiently satisfied by the CWT Herd Retirement Program. 31
       3.     Due to spatial integration, prices were raised in the Southeast and nationwide by the CWT Herd
       Retirement Program. .......................................................................................................................................... 33
   V. ACCORDING TO DR. BROWN’S ANALYSIS, THE CWT HERD RETIREMENT PROGRAM
   INCREASED THE ALL MILK PRICE NATIONALLY ...................................................................................... 35
     A. BACKGROUND: DR. BROWN AND THE FOOD AND AGRICULTURAL POLICY RESEARCH INSTITUTE................. 35
     B. A DESCRIPTION OF DR. BROWN’S MODEL ...................................................................................................... 38
     C. DR. BROWN’S MODEL SHOWS THAT THE CWT HERD RETIREMENT PROGRAM SUBSTANTIALLY INCREASED
     THE ALL MILK PRICE ............................................................................................................................................... 42

   VI. THE CWT HERD RETIREMENT PROGRAM SIGNIFICANTLY RAISED OVER-ORDER
   PREMIUMS ............................................................................................................................................................... 47
     A. RELIABLE DATA EXISTS TO ESTIMATE THE PRICE IMPACT OF THE CWT HERD RETIREMENT PROGRAM....... 48
     B. REGRESSION ANALYSES SHOW OOPS INCREASED FROM 2003-2013 DUE TO THE CWT HERD RETIREMENT
     PROGRAM. ............................................................................................................................................................... 54
   VII. WINN-DIXIE WAS OVERCHARGED BY AT LEAST $21.4 MILLION................................................. 60
   VIII. CONCLUSION................................................................................................................................................. 65




                                                                                          i
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 4 of 145 PageID 31611




                                           United States District Court
                                            Middle District of Florida
                                             Jacksonville Division

                                                 )
     Winn-Dixie Stores, Inc. and Bi-Lo           )
     Holdings, LLC                               )
                                                 )
     v.                                          )                     Case No. 3:15-cv-01143-BJD-PDB
                                                 )
     Southeast Milk, Inc., National Milk         )
     Producers Federation, aka Cooperatives      )
     Working Together; Dairy Farmers of          )
     America, Inc.; Land O’Lakes, Inc.; Dairylea )
     Cooperative Inc.; and Agrimark, Inc.        )
                                                 )
                                                 )


                           EXPERT REPORT OF JOHN M. CONNOR, PH.D.

                             I. BACKGROUND AND SCOPE OF WORK

           1. Defendant National Milk Producers Federation (“NMPF”), a trade association made

   up of more than 40,000 dairy producers, founded Defendant Cooperatives Working Together

   (“CWT”),1 an alliance of dairy farmer cooperatives, whose members include Defendants Dairy

   Farmers of America, Inc. (“DFA”), Land O’Lakes, Inc. (“LOL”), Dairylea Cooperative, Inc.,

   Agri-Mark, Inc., and Southeast Milk, Inc. (“SMI”). CWT instituted a series of ten “herd

   retirements” from July 2003 through 2010 (collectively, the “CWT Herd Retirement Program”).

   As part of the CWT Herd Retirement Program, the member cooperatives agreed to create the

   program, with the stated purpose of raising milk prices, and further agreed to collect assessments




   1
     CWT in uppercase is the acronym for Cooperatives Working Together, as described above, while in lowercase
   (i.e., cwt) it is the abbreviation for a hundredweight of milk, which is the standard measurement of quantity.
                                                           2
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 5 of 145 PageID 31612




   from their members to fund the herd retirements.2 Then, in each herd retirement, run and

   implemented by CWT, the dairy farmer members would submit bids to slaughter their entire

   dairy herd, including productive dairy cows, earlier than they would do so otherwise. In addition,

   after 2008, the dairy farmers agreed not to reenter the dairy farming business for at least one year

   in return for a portion of the cash payment from the CWT. As a result, Plaintiffs allege that the

   supply of milk was artificially reduced to increase the price of milk above competitive levels.

   More specifically, the Plaintiffs allege that the CWT Herd Retirement Program increased the

   over-order premium (“OOP”)3 for milk that they purchased.

            2. One of the more unusual features of this case in my experience is that the Defendants

   contemporaneously sponsored an economic analysis of the price increases caused by the CWT

   Herd Retirement Program. Dr. Scott Brown, an Assistant Extension Professor of Agricultural

   and Applied Economics at the University of Missouri, was retained in 2006 by the NMPF to

   estimate to what extent the herd retirement program affected the milk prices received by dairy

   farmers for raw milk.4 Dr. Brown concludes that the CWT Herd Retirement Program increased

   raw farm milk prices (“the All Milk Price”)5 from 2003 through at least 2012, because each herd

   retirement affected milk prices for several years into the future.



   2
     Once the Board of a cooperative, including but not limited to the Defendants, voted to “join” or “participate in” the
   CWT program, participation by its member producers (dairy farmers) in the CWT Herd Retirement Program was
   mandatory – they had to pay the assessments charged by their cooperative to them and paid to CWT (Deposition of
   John Wilson, January 8, 2015, at p. 46:2-18). It was voluntary for any dairy farmer to submit a bid offering to cull its
   entire herd in exchange for payment from CWT.
   3
     As discussed in Section IV.A.2 below, the market for milk includes regulated minimum prices and an OOP. Thus,
   the OOP is dairy industry jargon for the difference between the prices received by the Defendants for delivered raw
   milk and the minimum mandatory federal- or state- regulated purchase prices.
   4
     Declaration of Dr. Scott Brown, September 16, 2016, at ¶1-3.
   5
     The “All Milk price” is essentially a weighted average of the gross price farmers received for all classes of milk,
   calculated by the National Agricultural Statistics Service, and usually reported for milk of average fat. The All Milk
   Price thus represents the total amount paid to a farmer, including the blend price and the OOP, which included a
   market premium, service charges, an rBST-free premium, and a fuel surcharge.
                                                              3
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 6 of 145 PageID 31613




          3. I have been retained by Plaintiffs’ counsel to perform the following:

                     First, analyze the economic market for milk and dairy products and evaluate

                      the feasibility of the CWT Herd Retirement Program to raise prices.

                     Second, analyze the extent to which the CWT Herd Retirement Program

                      increased the OOP for milk purchased by the Plaintiffs, if at all.

                     Third, if a significant market price impact is found from the CWT Herd

                      Retirement Program, calculate damages to Plaintiffs.

          4. To support my analysis, I have reviewed and analyzed numerous documents and data

   that are publicly available, including academic publications, industry reports, and government

   publications. In addition, I reviewed various materials produced in connection with this case.

          5. Compensation for my services as an expert in the present case is based on an hourly

   rate of $600. I was supported in my work by the staff of OnPoint Analytics, Inc. (“OnPoint”), an

   economic and statistical analysis firm. Time spent by the staff of OnPoint was billed at their

   standard hourly rates, which vary from $125 to $475 per hour depending upon the experience

   and credentials of the individuals performing the services.


                                     II. QUALIFICATIONS

          6. Formerly Professor at Purdue University in West Lafayette, Indiana, specializing in

   industrial economics, I was appointed Professor Emeritus of Agricultural Economics at Purdue

   University in 2010. I have been an Advisor to the American Antitrust Institute since 2004, and

   Senior Fellow since 2009.

          7. I hold an A.B. degree in mathematics from Boston College, an M.A. in agricultural

   economics from the University of Florida, an M.S. degree in agricultural economics from the
                                                    4
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 7 of 145 PageID 31614




   University of Wisconsin, and a Ph.D. degree in economics with a minor concentration in applied

   econometrics from the University of Wisconsin at Madison. Since receiving my doctorate I have

   held positions in teaching, research, and administration at the University of Wisconsin at

   Madison, the Economic Research Service of the U.S. Department of Agriculture, and Purdue

   University at West Lafayette. In 1983, I was appointed Associate Professor and later Professor at

   Purdue University, where I taught price analysis, industrial-organization economics, and

   quantitative research methods, mostly at the graduate level. In 2009, I was elected Fellow of the

   Agricultural and Applied Economics Association, its highest honor bestowed for lifetime

   achievement. In 2014, I became the recipient of a similar honor, the Alfred E. Kahn Award,

   bestowed by the American Antitrust Institute.

          8. For the past 40 years my scholarly research specialty has been industrial-organization

   economics, a field that focuses on the relationship of market structure to the strategic conduct of

   firms and to industrial performance. Many, if not most, of my research projects have involved

   the collection of product, company, or industrial data that is analyzed with appropriate models

   and tested using applied statistical simulation methods, such as econometrics. For the last 20

   years my scholarship has focused more specifically on studies of price-fixing conduct and

   competition-law issues related to price-fixing cartels. I have published, or have in preparation,

   more than 70 academic publications that analyze various facets of the economics of price fixing

   or antitrust enforcement.

          9. In addition to my academic career, I have served as a consultant to the U.S. Senate

   Subcommittee on Multinational Corporations, the U.S. Congress’ Office of Technology

   Assessment, the Antitrust Division of the U.S. Department of Justice, the Federal Trade


                                                    5
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 8 of 145 PageID 31615




   Commission, the National Association of Attorneys General, the Organization of Economic

   Cooperation and Development, and the United Nations Organization. In 2006, I was asked to

   advise the antitrust authority of the Netherlands on their anti-cartel policies and procedures. I

   have also addressed economists and legal experts at the invitation of the Antitrust Division of the

   U.S. Department of Justice, Competition Directorate of the European Commission, the

   Competition Commission of Pakistan, the Competition Commission of India, and the

   Competition Authority of Iceland concerning cartel enforcement. Over my career I have also

   been retained as an expert witness in several cases involving agricultural economics, antitrust

   claims, and economic damages.

          10. Details of my education, employment background, and publications is provided in the

   Curriculum Vitae attached as Exhibit A and a true and correct listing of my testimony over the

   last four years is attached as Exhibit B. A list of the materials that I reviewed and relied upon in

   the course of my work is attached hereto as Exhibit C.


                              III. SUMMARY OF CONCLUSIONS

          11. After analyzing the market for raw milk and processed dairy products, it is my

   conclusion that the market structure of the dairy subsector as a whole is conducive to price-fixing

   behavior, as is the farm-milk-assembly stage of the subsector. There is substantial evidence that

   dairy cooperatives are concentrated enough to exert market power over the farm prices of raw

   cows’ milk. Similarly, the demand for raw milk and related dairy products is especially

   susceptible to price-fixing behavior because it is inelastic (i.e., the quantity demanded is not very

   responsive to price) and there are no good economic substitutes for raw milk and related dairy



                                                     6
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 9 of 145 PageID 31616




   products. As a result, dairy cooperatives could achieve supra-competitive prices through a well-

   coordinated supply reduction.

           12. Under the CWT Herd Retirement Program, Defendants implemented a program that

   systematically destroyed half a million cows and reduced the quantity of raw milk in an effort to

   increase market prices. According to economic analysis sponsored by Defendants themselves

   and publicized to their members, the CWT Herd Retirement program caused a significant

   reduction in U.S. raw dairy milk from 2003 to at least 2010, resulting in a substantial increase in

   milk prices. Their analysis finds that the All Milk Price was raised above its competitive levels at

   least through 2012 (because of lagged effects) and thereby increased producer revenues by more

   than $12 billion nationwide.6

           13. Based on the market supply and demand characteristics that influence the prices of

   fluid milk and dairy products, I develop an econometric model to estimate the effect of the CWT

   Herd Retirement Program on over-order premiums (“OOPs”). My regression analysis finds that

   the CWT Herd Retirement Program increased OOPs from 2003 through at least 2013. Using

   OOP data from DFA within the Southeast, Appalachian, and Florida Federal Milk Marketing

   Orders (“FMMOs”), I find that the average annual overcharge in the Southeast U.S. from 2003

   through 2013 was $0.58/cwt for Class I OOPs, $0.59/cwt for Class II OOPs, $0.25/cwt for Class

   III OOPs, and $0.24/cwt for Class IV OOPs. Applying the monthly overcharges to Winn-Dixie

   purchase data organized by milk Class results in economic damages of $21.4 million.




   6
    Cooperatives Working Together. The Economic Effects of the CWT Program. October 8, 2012, NMPF0025083-88,
   at -88.
                                                      7
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 10 of 145 PageID 31617




 IV. THE MARKET STRUCTURE OF THE DAIRY SUBSECTOR WAS CONDUCIVE TO
                            PRICE-FIXING

           14. The purpose of this section is three-fold. First, I explain the nature and operation of

   the dairy vertical subsector in general terms. Second, I describe the relevant supply and demand

   characteristics of raw milk, fluid milk and dairy products, and establish which are conducive to

   price-fixing. For example, there are no good substitutes for fresh liquid milk and the demand for

   milk is very inelastic (i.e., demand is not very responsive to price changes). Third, I discuss the

   CWT Herd Retirement Program and explain why it operated as an effective cartel.

     A. Market Background: The Dairy Vertical Subsector
           15. A subsector is a chain of vertically linked supply industries joined in the production

   and distribution of a single commodity. Subsectors exist for corn, soybeans, hogs, oranges, and

   dozens of other agricultural commodities as well as dairy. Each link in the chain is a set of

   horizontal firms selling the same product to downstream buyers. These firms also purchase one

   major input from upstream suppliers. The subsector consists of all vertically linked sellers, from

   agricultural producers to the retailers that supply the final consumers. In the dairy subsector, the

   main horizontal stages are farming, assembly, processing, and retailing, as discussed below.

           1. Dairy Farming

           16. Dairy farms are where milk first takes form. Most milk in the United States comes

   from Holstein cows that are selectively bred for high milk production and raised in intensive

   production systems.7 Dairy cows typically reach the appropriate maturity and breeding weight




   7
     U.S. Environmental Protection Agency. “Ag 101: Dairy Production Systems.” July 2015, accessed January 31,
   2017 at https://www.epa.gov/sites/production/files/2015-07/documents/ag_101_agriculture_us_epa_0.pdf, at p. 274.
                                                          8
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 11 of 145 PageID 31618




   around 15 months old and give birth when approximately 2 years of age.8 Each period of

   lactation (i.e., milk production) lasts for 12 to 14 months, and cows average about 2.5 lactations

   before their milk productivity falls.9 Thus, the productive life of a dairy cow averages

   approximately 3 years (although they can remain productive much longer than this), with the

   typical cow remaining in the dairy herd until about 5 years of age before being culled (i.e.,

   usually sent to slaughter).

           17. Raw farm milk then travels up the “value chain,” taking on a higher and higher price

   as it is transformed physically, spatially, and temporally.10 The supply of milk available to

   consumers at retail is therefore a derived supply that begins at the farm level but is affected by

   the production conditions of all the intermediate manufacturing and distribution industries

   through which that milk passes to consumers.

           18. An important characteristic of supply in any industry is how responsive quantities are

   to price changes. This responsiveness is summarized by economists in a number called the

   supply elasticity.11 If the elasticity is a large positive number, the industry supply is deemed

   “elastic” (i.e., quantities supplied are very responsive to price), but if the number is small then

   supply is called “inelastic” (i.e., quantities supplied are not very responsive to price). The supply

   elasticity of milk varies between 0.22 and 2.53, depending on the time period considered (i.e.,




   8
     U.S. Environmental Protection Agency. “Ag 101: Lifecycle Production Phases.” July 2015, accessed January 31,
   2017 at https://www.epa.gov/sites/production/files/2015-07/documents/ag_101_agriculture_us_epa_0.pdf, at p. 276.
   9
     U.S. Environmental Protection Agency. “Ag 101: Lifecycle Production Phases.” July 2015, accessed January 31,
   2017 at https://www.epa.gov/sites/production/files/2015-07/documents/ag_101_agriculture_us_epa_0.pdf, at p. 276.
   10
      For example, see: Novakovich, Andrew M. “Comparing the Prices of Milk Across the Dairy Value Chain.”
   Cornell University Briefing Paper (June 2012), at p. 1.
   11
      The supply elasticity is the percentage change in quantity supplied divided by the percentage change in market
   price. For example, if the raw price of milk rises from $10/cwt. to $12/cwt. and the quantity of milk increases by
   6%, then the elasticity is 6%/20% = 0.30. Conventionally, elasticities greater than 1.0 are referred to as elastic.
                                                            9
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 12 of 145 PageID 31619




   short-run elasticity vs. long-run elasticity).12 The shorter the time period, the lower the elasticity,

   ceteris paribus. In other words, in the short-run the supply of dairy milk is not very responsive to

   price (i.e., it is inelastic). However, if farmers have enough time to adjust their herd sizes and

   install new equipment then the long-run supply of fluid milk may be responsive to price;13

   however, any producer supply responses are unlikely to outweigh the effects of the supply

   reductions from the CWT Herd Retirement Program (as confirmed by my analysis that follows in

   Section VI of this Report).

            19. Studies describe how “[f]arms typically operate as price-takers, with little control

   over the prices they receive for their products or the prices they pay for inputs.”14 In general, the

   number of producers are very large, products are highly homogeneous, production technologies

   are standardized, and economies of scale are small compared to some of the industries that

   supply the inputs (petroleum, machinery, chemical, and so forth) and handle farming outputs.

   However, as described in the following section, cooperatives (e.g., DFA) and cooperatives of

   cooperatives can enable farmers to coordinate and therefore influence prices, thus turning them

   into “price-makers.”15




   12
      Balagtas, Joseph V. and Sounghun Kim. “Measuring the effects of generic dairy advertising in a multi-market
   equilibrium.” American Journal of Agricultural Economics 89, no. 4 (2007): 932-946, at p. 938.
   13
      “What determines whether the supply of a good will be elastic or inelastic? The key factor is time. In the short
   run, a firm cannot easily change its output level, so supply is inelastic. In the long run, firms are more flexible, so
   supply is more elastic” (O’Sullivan, Arthur and Steven M. Sheffrin. Economics: Principles in Action. New Jersey:
   Prentice Hall, 2003, at p. 104).
   14
      Marion, Bruce W. and James M. MacDonald. “The Agriculture Industry.” Chapter 1 in The Structure of American
   Industry. 12th Edition, James Brock (editor). Long Grove, IL: Waveland Press, 2008, at p. 1.
   15
      Cooperatives Working Together. “CWT Committee Meeting.” October 27, 2008, NMPF0011018-094, at -089.
                                                             10
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 13 of 145 PageID 31620




            2. Wholesale Assembly of Farm Milk

            20. Once the milk leaves the farm gate and starts its trip to the consumer’s table, there are

   typically three to five middlemen that take ownership or physical control of the fluid milk and

   other dairy products prior to final purchase by consumers. However, some farms or processors

   are vertically integrated and cooperatives, such as the Defendants,16 typically own some

   processing plants.17 Although the vertically integrated agricultural operations own the facilities

   that assemble or process their raw milk, their operations are typically physically separate and

   distinct.

            21. The first step in marketing milk is wholesale assembly and transportation of raw milk

   from farms in refrigerated trucks to either first-stage milk processors (that homogenize,

   pasteurize, or bottle fluid milk or cream products) or to dairy-products manufacturers (that make

   dairy products). Fluid milk processors and bottlers tend to deliver their perishable products

   directly to retail stores (or the warehouses owned by retail grocery chains) and foodservice

   outlets. Manufacturers of less perishable dairy products tend to ship their products on to

   merchant wholesalers that store and redeliver to retail outlets. End-use consumers purchase

   nearly all dairy products from retail stores or foodservice places.

            22. At the first stage of the dairy marketing subsector, most dairy farmers belong to (and

   own shares in) cooperatives that assemble their raw milk. In 2005, a U.S. Department of

   Agriculture (“USDA”) survey found that 76% of U.S. milk production was handled by




   16
     Deposition of Joseph Wright, December 12, 2017, at 22:2-27:8.
   17
     A few large supermarket chains also bottle a portion of their fluid milk in plants they own; similarly, a few
   processors have integrated forward into dairy retail stores. There are rare instances of consumers purchasing milk
   directly from farms.
                                                            11
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 14 of 145 PageID 31621




   cooperatives.18 Academic researchers similarly found that 80% of U.S. marketed milk was

   handled by cooperatives in 2008, with significant regional variation.19 Of particular interest to

   this case, cooperatives marketed 83% and 94% of all milk in the South Central and South

   Atlantic regions, respectively.20 Over the past 50 years there has also been significant

   consolidation in the number of dairy cooperatives (as well as dairy farms). In 1980, less than half

   of U.S. milk was marketed by the largest 10 cooperatives, but this number increased to nearly

   70% by 2008.21 DFA, for example, was formed in a 1997 merger of four regional cooperatives.22

            23. Academic researchers studying the dairy industry have also found that dairy

   cooperatives have significant market power. For example, early researchers found that dairy

   cooperatives’ market power generated an additional $70 million in profits per year in the

   1970s.23 Subsequent researchers have also found that dairy cooperatives have operated as a

   cartel, with market power that is proportional to its market share.24 More recently, researchers

   have found that the bargaining power of dairy cooperatives in Florida is greater than that of milk

   processors.25 Recent research using a structural model to estimate oligopoly power in sequential



   18
      United States Department of Agriculture. The Transformation of US Livestock Agriculture Scale, Efficiency, and
   Risks. By MacDonald, James M., and William D. McBride. Economic Research Service Report Number 43, January
   2009, at pp. 25-26.
   19
      Gould, Brian. “Consolidation and concentration in the US dairy industry.” Choices 25, no. 2 (2010): 1-15, at p. 4.
   20
      The “South Atlantic” and “South Central” regions in the Gould study largely correspond to the CWT bidding
   Region 2, which covers the Southeast United States. (Gould, Brian. “Consolidation and concentration in the US
   dairy industry.” Choices 25, no. 2 (2010): 1-15, at p. 4, Figure 2; Cooperatives Working Together. DFA Southeast
   Area Council Leadership Meeting. July 10, 2007, NMPF0006110-152, at -116).
   21
      Gould, Brian. “Consolidation and concentration in the US dairy industry.” Choices 25, no. 2 (2010): 1-15, at p. 5-
   6.
   22
      Gould, Brian. “Consolidation and concentration in the US dairy industry.” Choices 25, no. 2 (2010): 1-15, at p. 5.
   23
      Such profits are commonly called excess profits or supranormal profits (Masson, Robert T., and Philip M.
   Eisenstat. “Welfare impacts of milk orders and the antitrust immunities for cooperatives.” American Journal of
   Agricultural Economics 62, no. 2 (1980): 270-278, at p. 270).
   24
      Madhavan, Ananth N., Robert T. Masson, and William H. Lesser. “Cooperation for monopolization? An
   empirical analysis of cartelization.” The Review of Economics and Statistics 76, no. 1 (1994): 161-175, at p. 161.
   25
      Prasertsri, Peerapon, and Richard L. Kilmer. "The bargaining strength of a milk marketing cooperative."
   Agricultural and Resource Economics Review 37, no. 2 (2008): 204-210, at p. 204.
                                                            12
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 15 of 145 PageID 31622




   stages of production has found that “co-operatives use their market power to raise the farm price

   of milk by almost 9% above marginal cost, resulting in an income transfer of more than $600

   million per year” in federally regulated markets.26 This research found an average mark-up of

   $1.42/cwt in the farm price of milk across all regions of the United States; the mark-up in the

   Southeast and Florida was slightly higher at $1.44/cwt and $1.56/cwt, respectively.27 Such

   markups are to be expected because of the greater market power of cooperatives in these regions

   and the fact that the derived demand for milk is very inelastic.28

           24. The dairy marketing subsector in most regions of the United States is also subject to

   Federal Milk Marketing Orders (“FMMO”) that “establish certain provisions under which dairy

   processors purchase fresh milk from dairy farmers.”29 FMMOs set minimum prices for more

   than 70% of the Grade A milk produced in the U.S. and define the four classes of milk as Class I

   (beverage products), Class II (soft manufactured products such as sour cream, ice cream, and

   cottage cheese), Class III (hard cheeses and cream cheese), and Class IV (butter and dry milk

   products).30 The federal minimum prices for each class are reported weekly by the National

   Agricultural Statistics Service (“NASS”) and are determined by a formula that links all class

   prices to the wholesale prices of grade AA butter, cheddar cheese, nonfat dry milk, and dry




   26
      Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid milk
   market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 647.
   27
      Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid milk
   market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 656, Table 4.
   28
      For a discussion of demand characteristics, see Section IV.B.2 of this Report.
   29
      United States Department of Agriculture. “Federal Milk Marketing Orders.” Accessed January 31, 2017 at
   https://www.ams.usda.gov/rules-regulations/moa/dairy.
   30
      Grade A milk constitutes more than 95% of all U.S. milk. (Jesse, Ed and Bob Cropp. “Basic Milk Pricing
   Concepts for Dairy Farmers.” University of Wisconsin Cooperative Extension Paper #A3379, January 2004, at pp.
   8-9)
                                                         13
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 16 of 145 PageID 31623




   whey.31 However, dairy cooperatives also negotiate with milk purchasers for a price premium

   above the federal minimums, which is known as the over-order premium (“OOP”).32 These

   OOPs are competitively set; they can include fuel surcharges and rBST-free payments, which are

   also competitively negotiated.33 Thus, these OOPs reflect supply and demand conditions, and are

   not government regulated.

           25. The administrators of FMMOs set minimum prices separately for each of the 10

   FMMO regions, which are presented in Figure 1 below. In addition to shipments of farm milk

   that occur within the FMMOs, there are also milk shipments across FMMOs. Cooperatives

   regularly divert milk from FMMOs with lower prices to FMMOs with higher prices to achieve

   higher returns, as described by LOL’s Director of Economics and Dairy Policy, Thomas

   Wegner.34 DFA’s Director of Customer Service for the Southeast Area similarly noted that DFA

   would bring milk into the southeast area from other areas as well.35 This behavior is consistent

   with a spatially integrated economic network, and thus regulated milk prices (and OOPs) are

   highly correlated across FMMO regions.36 In other words, spatial arbitrage affects the economic

   aspects of milk pricing, including the OOPs.




   31
      Jesse, Ed and Bob Cropp. “Basic Milk Pricing Concepts for Dairy Farmers.” University of Wisconsin Cooperative
   Extension Paper #A3379, January 2004, at p. 10.
   32
      Jesse, Ed and Bob Cropp. “Basic Milk Pricing Concepts for Dairy Farmers.” University of Wisconsin Cooperative
   Extension Paper #A3379, January 2004, at p. 19.
   33
      Deposition of John Wilson, January 8, 2015, at 73:6-16, 78:10-22, and 101:6-103:22; Deposition of John Wilson,
   January 9, 2015, at 238:5-22; Deposition of Dr. Richard Stammer, January 30, 2015, at 86:10-91:25; Deposition of
   Calvin Covington, December 6, 2017, at 197:11-25.
   34
      Deposition of Thomas Wegner, January 22, 2015, at 271:21-274:5; Southeast Milk, Inc. Power Point
   Presentation. February 4, 2004, SMI-000327-374, at -337.
   35
      Deposition of Frank Johns, December 8, 2017, at 31:20-32:11, 33:19-34:4.
   36
      For additional discussion on spatially integrated economic networks, see Section IV.C.3.
                                                          14
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 17 of 145 PageID 31624




                                       Figure 1: Map of FMMO Regions37




            3. Milk Processing

            26. There is also evidence that the principal dairy milk processing and manufacturing

   industries downstream from the cooperatives in the vertical dairy subsector possess market

   power.38 Besides the ability to exclude entry, market power is demonstrated by the ability of


   37
      United States Department of Agriculture. “Federal Milk Marketing Order Program: Understanding the Milk Order
   Amendment Process.” April 2013, accessed January 31, 2017 at
   https://www.ams.usda.gov/sites/default/files/media/DairyMarketingOrderAmendmentBrochure.pdf.
   38
      There is a distinction made in the industry between “processing” and “manufacturing” in the vertical dairy chain.
   Some manufacturers of packaged milk products purchase pasteurized, homogenized, separated fluid milk in bulk
   from the processors that engage in the first-stage transformation of raw farm milk. Other manufacturers of packaged
   milk products have facilities that also handle raw milk. Most bottlers of fluid milk products tend to be specialized in
   first-stage processing. For reasons of data availability, most studies of market power have ignored this distinction.
   Although some studies have not established adverse price effects due to market concentration in the agricultural
   sector, researchers have noted a number of serious flaws in the so-called New Empirical Industrial Organization
   (“NEIO”) studies as applied to food processing industries. One criticism is the important effects that the
   specification of the supply and demand curves has on the size of those parameters. Such limitations in earlier
   research can be overcome using nonparametric methods. Applying these methods, the oligopolistic markup for fluid
                                                             15
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 18 of 145 PageID 31625




   sellers to either raise selling prices of their finished products (seller power) or to force down

   input prices of suppliers (buyer power). Because of the importance of raw milk or processed milk

   as a cost of operation at all levels of the dairy chain, one ought to be cognizant of the possibility

   of both forms of market power at work. However, research has found that the power over prices

   by milk processors is greater than that of retailers pressuring suppliers to reduce supply prices.39

   As a result, in the industrial-organization literature generally, empirical studies of seller power

   tend to be far more common than those of buyer power.40

            27. The dairy processing industry is structured in a way conducive to market power.41

   Processors sell a homogeneous product in concentrated markets, employ industry-specific assets,

   and establish delivery and customer relationships that form barriers to new entry. The reported

   national four-firm concentration index for fluid milk processing increased from 16% in 1982 to




   milk was found to be 4.4% and the monopsonistic input markdown was 0.2%. This means that the power over prices
   by milk processors, many of which were owned by cooperatives such as the Defendants from 2003 to 2013 (and
   some of which are still owned by cooperatives to this day), is overwhelmingly directed downstream at retailers
   rather than pressuring suppliers to reduce supply prices. (Sexton, Richard J. “Industrialization and consolidation in
   the US food sector: implications for competition and welfare.” American Journal of Agricultural Economics 82, no.
   5 (2000): 1087-1104, at p. 1093; Love, H. Alan, and C. Richard Shumway. “Nonparametric tests for monopsonistic
   market power exertion.” American Journal of Agricultural Economics 76, no. 5 (1994): 1156-1162; Ussif, Al-Amin,
   and David K. Lambert. “Testing for Noncompetitive Behavior in the US Food Industry.” Selected Paper for the
   Annual Meeting of the American Agricultural Economics Association, Salt Lake City, Utah (1998), at p. 12, Table
   5.2)
   39
      Ussif, Al-Amin, and David K. Lambert. “Testing for Noncompetitive Behavior in the US Food Industry.”
   Selected Paper for the Annual Meeting of the American Agricultural Economics Association, Salt Lake City, Utah
   (1998), at p. 12, Table 5.2.
   40
      Sexton, Richard J., and Nathalie Lavoie. “Food processing and distribution: an industrial organization approach.”
   Handbook of Agricultural Economics 1 (2001): 863-932, at p. 869.
   41
      “The processing sector in many US food industries fits a prototypical oligopoly/oligopsony structure based on the
   presence of a few large firms, perhaps a fringe of smaller competitors, and substantial barriers to entry in the form of
   sunk assets—highly capital- intensive and specialized plants and equipment with little value in an outside use.
   Moreover, the same leading firms interact repeatedly both as buyers and sellers over time and across regions, and
   thus opportunities to learn to cooperate, at least tacitly, are manifest.” (Saitone, Tina L., and Richard J. Sexton.
   “Market structure and competition in the US food industries.” American Enterprise Institute Working Paper, April
   2012, at p. 5)
                                                             16
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 19 of 145 PageID 31626




   43% in 2002, and mergers have likely driven it higher since then.42 Measured at an appropriate

   regional level, four-firm buyer and seller concentration is certainly on average much higher than

   these reported national figures for dairy processors.43

     B. Market Characteristics for Fresh Dairy Products are Conducive to Price-Fixing
        Behavior

            28. In this section I describe the market characteristics for fluid milk and other dairy

   products. The supply of farm milk is influenced by the costs of agricultural production,

   especially dairy-feed costs. Meanwhile, demand is influenced by the demographic characteristics

   of consumers, since there are no good substitutes.44 Milk tends to be a “necessity” type good,

   with very inelastic demand, as opposed to a “luxury” type good where consumers are responsive

   to price. Overall, these are market characteristics that are conducive to price-fixing.

                1. Supply factors influencing milk price
            29. The principal supply factors that affect the supply of fluid milk and related milk

   products in the short run are raw milk price, labor costs, and energy costs. Raw milk price is

   likely to be the dominant explanatory factor for processed, packaged milk and milk products

   downstream. According to basic economic theory, the marginal price of raw milk should

   generally be positively related to the marginal cost of production, for example the costs of feed




   42
      Shields, Dennis A. “Consolidation and concentration in the US dairy industry.” Congressional Research Service
   Report 41224, April 2010, at p. 13, Table 6.
   43
      In 1963, the U.S. Census Bureau reported that the national share of the top four fluid milk processors was 23%;
   however, when corrected for the presence of local geographic market definition, the share of the top four was 53%
   (Connor, John M. and William A. Scheik. Food Processing: An Industrial Powerhouse in Transition: Second
   Edition. New York: Wiley (1997): Table 4-19).
   44
      Primary demand is generated by consumers first at the retail level, but the buying activities of retailers transmit
   this primary demand upstream to milk processors, to milk-assembly wholesalers, and eventually to dairy farmers.
   The latter demand is called derived demand, and also tends to display price inelasticity. Similarly, primary supply
   characteristics at the farm level are transmitted into derived supply at the downstream levels of the dairy subsector.
                                                             17
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 20 of 145 PageID 31627




   and energy. Electric energy is used at all levels of the dairy chain to cool and manufacture milk.

   Diesel fuel or gasoline is used both on-farm and by trucks that assemble and deliver milk.45

   Wages are important throughout the supply chain because they are often the most important cost

   of operation for distributors that handle milk.

            30. The USDA reports cost data consistent with the supply factors described above. For

   example, in 2016, the USDA reported that total feed costs were the largest component of dairy

   production costs, representing 79% of total operating costs and 48% of total dairy production

   costs.46 Meanwhile, “fuel, lube, and electricity” costs represented 3% of total operating costs and

   2% of total dairy production costs. Although energy and fuel costs represent a small portion of

   total dairy production costs, the negotiated OOPs often include fuel surcharge terms that are

   subject to seller-buyer negotiation.47

            31. Overall, the USDA calculated that total operating costs were 61% of total dairy

   production cost, with allocated overhead costs comprising the remaining 39%. Although

   overhead costs are typically fixed costs that should not affect marginal pricing, the USDA

   considers labor costs as part of “allocated overhead.” Labor costs represented 18% of total costs

   in 2016 and 46% of allocated overhead costs.48 The next largest component of “allocated




   45
      Diesel and gasoline prices are very highly correlated, so in statistical models only one price needs to be included.
   46
      Calculated using USDA data (United States Department of Agriculture. “National milk cost of production.xls”
   updated December 7, 2017, accessed December 13, 2017 at https://www.ers.usda.gov/data-products/milk-cost-of-
   production-estimates).
   47
      Deposition of John Wilson, January 9, 2015, at p. 238:5-22.
   48
      This includes “hired labor” costs and the “opportunity cost of unpaid labor” as measured by the USDA. (United
   States Department of Agriculture. “National milk cost of production.xls” updated December 7, 2017, accessed
   December 13, 2017 at https://www.ers.usda.gov/data-products/milk-cost-of-production-estimates)
                                                             18
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 21 of 145 PageID 31628




   overhead” costs are machinery and equipment costs, which represent 17% of total costs and 43%

   of total allocated overhead costs.49

           32. Since the 1930s, the dairy industry has also been assisted by a number of changing

   federal and state subsidies and other forms of government intervention.50 There are several

   programs designed under certain circumstances to support the domestic dairy industry, for

   example:

              The Dairy Product Price Support Program directs the USDA to buy and store dairy

               products if the All Milk Price drops below $9.90/cwt. However, this did not happen

               during the relevant period.51

              The Milk Income Loss Contract (“MILC”) program provides participating farmers

               payments whenever the Class I farm price of milk falls below a specific threshold for

               farm milk sold to processors in the Boston market. Although the Boston Class I price

               has fallen below the price threshold at times, this program includes a production

               limitation that substantially limits the impact. Almost all MILC payments occurred

               during 2002-2003, 2006, 2009, and 2012.52




   49
      Calculated using USDA data (United States Department of Agriculture. “National milk cost of production.xls”
   updated December 7, 2017, accessed December 13, 2017 at https://www.ers.usda.gov/data-products/milk-cost-of-
   production-estimates).
   50
      For example, see: Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research
   Service Report 42736, September 2012.
   51
      Indeed, the annual All Milk Price has been above $9.90 every year between 1978 and 2012 (Schnepf, Randy.
   “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736, September 2012, at
   p. 2, Figure 1)
   52
      Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736,
   September 2012, at pp. 4-5.
                                                         19
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 22 of 145 PageID 31629




              The Dairy Export Incentive Program (“DEIP”) subsidizes dairy product exports,

               although the DEIP has rarely been used in recent years.53

              Dairy Import Tariff Rate Quotas (“TRQs”) are tariffs used to discourage imports,

               effectively creating quotas on storable U.S. dairy imports and helping to isolate the

               U.S. market.54

           33. During the relevant period, the costs to the Treasury of the first three dairy price and

   income support programs were much lower than in previous years. From FY2003 to FY2007,

   USDA spent an average of about $750 million per year on the programs, and after 2007

   expenditures fell to about half of that rate.55 Meanwhile, although there is year-to-year price

   variation, the average All Milk Price has generally increased from 2000 onwards.56 This increase

   in prices – despite the contemporaneous fall in USDA program spending – suggests that

   government subsidies are not driving increasing milk prices during the relevant period.57

           2. The demand characteristics for dairy products
           34. Market power and its extreme manifestation, cartels, are facilitated by certain market

   demand characteristics. Chief among them are highly inelastic demand and the absence of good




   53
      Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736,
   September 2012, at p. 6.
   54
      Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736,
   September 2012, at p. 6.
   55
      Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736,
   September 2012, at p. 8, Table 1.
   56
      Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report 42736,
   September 2012, at p. 2, Figure 1.
   57
      Moreover, as noted in Section VI of this Report, my analysis controls for annual government expenditures on
   dairy subsidies for each state using data collected from the Environmental Working Group’s Farm Subsidy Database
   (Environmental Working Group. “Dairy Program Subsidies: 1995-2014.” Accessed March 15, 2017 at
   https://farm.ewg.org/progdetail.php?fips=00000&progcode=dairy).
                                                         20
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 23 of 145 PageID 31630




   substitutes over the normal range of prices in the market. Both of these characteristics are evident

   in the market for dairy products.

           35. Demand for milk is formed at the consumer level. It is primarily measured by the

   willingness of households to spend money for milk and other related dairy products. There are

   also secondary, much smaller sources of final consumption.58 The demand for raw milk at the

   farmer-producer level is overwhelmingly determined as a derived demand of spending by final

   consumers on dairy products. That is, as consumers’ willingness to spend on dairy products at

   retail varies, these changes most immediately show up in retailers’ revenues, then in milk

   processors’ revenues, and so forth up the vertical chain in the form of dairy farmers’ receipts

   from the sale of raw farm milk.59

           36. Figure 2 below shows an area graph of U.S. per capita consumption of major dairy

   products from 1995 through 2015. Fluid milk consumption (shown in red) has been steadily

   declining, with an average year-over-year decrease of 1.4%.60 This decrease has been partially

   offset by increased consumption of yogurt (shown in green), butter (shown in purple), and cheese

   (shown in blue). From 1995 to 2015, per capita consumption of yogurt increased 139%, butter

   increased 22%, and total cheese consumption increased 27%, while per capita fluid milk

   consumption decreased by 24%.




   58
      These include government purchases (for military commissaries, for example), institutional foodservice places
   (prisons, nursing homes, hospitals), and exports.
   59
      As discussed throughout this Report, the consumer demand for milk is inelastic (i.e., demand is not very
   responsive to price changes). This inelasticity is also reflected upstream in the demand for raw milk.
   60
      Statistics in this paragraph are all calculated from USDA data (United States Department of Agriculture. “Dairy
   products: Per capita consumption, United States (Annual).” September 2, 2016, accessed February 3, 2017 at
   https://www.ers.usda.gov/data-products/dairy-data/).
                                                           21
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 24 of 145 PageID 31631




              Figure 2: U.S. Consumption of selected dairy products from 1995-201561




           37. Although consumption of fluid milk per person has declined slightly over time,

   because of population increases, the quantity of total fluid milk sold was steady during the

   relevant period. Figure 3 below shows an area graph of total fluid beverage milk62 sales (in

   weight) from 1995 through 2015 by product. Whole milk (shown in light blue) and 2% reduced-

   fat milk (shown in orange) are consistently the top two sold by weight, although sales of both

   have decreased slightly over time. The average year-over-year decrease in whole milk sold from

   1995-2015 was 1.2%, while the average year-over-year decrease in 2% reduced-fat milk was




   61
      United States Department of Agriculture. “Dairy products: Per capita consumption, United States (Annual).”
   September 2, 2016, accessed February 3, 2017 at https://www.ers.usda.gov/data-products/dairy-data/
   62
      Fluid beverage milk excludes consumption of some other fluid milk products, for example half-and-half, heavy
   cream, eggnog, and yogurt beverages.
                                                          22
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 25 of 145 PageID 31632




   0.4%.63 These decreases have been partially offset by increased consumption of 1% reduced-fat

   milk, with average year-over-year growth of 1.5%. Meanwhile, sales of skim milk were

   relatively flat during the relevant period, although they have declined since about 2010.


                 Figure 3: Total fluid milk sales by product from 1995 through 201564




           38. Demand for liquid milk is primarily driven by household demographic characteristics.

   Although economists have long considered other drivers of demand, early research found that

   variables beyond age distribution and price have little or no effect on milk consumption,65 with

   the demand for milk found to be highly inelastic, as discussed later in this subsection. More



   63
      Statistics in this paragraph are all calculated from USDA data (United States Department of Agriculture. “Fluid
   milk sales by product (Annual).” September 2, 2016, accessed February 3, 2017 at https://www.ers.usda.gov/data-
   products/dairy-data/).
   64
      United States Department of Agriculture. “Fluid milk sales by product (Annual).” September 2, 2016, accessed
   February 3, 2017 at https://www.ers.usda.gov/data-products/dairy-data/.
   65
      Street, J. “Demand for Milk.” Review of Marketing and Agricultural Economics 42, no. 2 (1974): 100-113, at p.
   100.
                                                           23
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 26 of 145 PageID 31633




   recent USDA surveys have also found that fluid milk consumption varies by age, with children

   drinking more milk than adults.66 However, some econometric studies analyzing milk demand

   have found that when models include a variable capturing the percentage of households with

   children, then that variable is only sometimes statistically significant.67 Ethnicity has also been

   investigated with respect to milk consumption. However, econometric studies that control for a

   variety of demographic variables have found that ethnicity has only a weak effect on demand.68

           39. The effect of income on milk consumption has also been examined, with mixed

   results. USDA surveys have generally found that milk consumption does not vary by income.69

   Econometric studies that examine income elasticities – the responsiveness of quantities bought to

   changes in consumer incomes – generally find them to be positive but quite small and not always

   statistically significant.70 Moreover, for certain dairy products, such as whole milk, income

   elasticities have been found to be negative, meaning that consumption for this type of milk




   66
      United States Department of Agriculture. Fluid Milk Consumption in the United States. By Rhonda Sebastian,
   Joseph Goldman, Cecilia Enns, and Randy LaComb. Food Survey Research Group Dietary Data Brief No. 3,
   September 2010, at pp. 1-2.
   67
      For example, see: Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in
   the fluid milk market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 654, Table 2;
   Huang, Chung L., and Robert Raunikar. “Household fluid milk expenditure patterns in the south and United States.”
   Southern Journal of Agricultural Economics 15, no. 2 (1983): 27-33, at p. 30, Table 2; Gould, Brian W. “Factors
   affecting US demand for reduced-fat fluid milk.” Journal of Agricultural and Resource Economics 21, no. 1 (1996):
   68-81, at p. 77, Table 3.
   68
      For example, see: Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in
   the fluid milk market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 654, Table 2;
   Huang, Chung L., and Robert Raunikar. “Household fluid milk expenditure patterns in the south and United States.”
   Southern Journal of Agricultural Economics 15, no. 2 (1983): 27-33, at p. 30, Table 2; Gould, Brian W. “Factors
   affecting US demand for reduced-fat fluid milk.” Journal of Agricultural and Resource Economics 21, no. 1 (1996):
   68-81, at p. 77, Table 3.
   69
      United States Department of Agriculture. Fluid Milk Consumption in the United States. By Rhonda Sebastian,
   Joseph Goldman, Cecilia Enns, and Randy LaComb. Food Survey Research Group Dietary Data Brief No. 3,
   September 2010, at p. 1.
   70
      For example, see: Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in
   the fluid milk market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 654, Table 2.
                                                          24
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 27 of 145 PageID 31634




   decreases as income increases.71 Collectively, these findings mean that fluid milk is regarded as a

   “necessity” type good for consumers rather than a luxury, which helps explain why demand is

   price-inelastic.72

            40. Although the demand for many products is often driven by the prices of substitutes

   and complements, academic research has identified little to no strong substitutes for, or

   complements to, milk products. For example, early research found that consumption of milk was

   not affected by potential substitutes or complements such as carbonated drinks, beer, prepared

   breakfast food, or chocolate.73 More recently, econometric analysis has shown there is no

   statistically significant relationship with the prices of cereal, coffee, or tea.74 In recent studies the

   demand relationship with the prices of juices, carbonated beverages, and non-carbonated

   beverages has been measured to be small or statistically insignificant.75 The USDA has found

   that the elasticity of demand for milk with respect to the prices of a variety of foods is also quite

   small and often statistically insignificant.76 This is not surprising since surveys have found that

   the majority of fluid milk is consumed as a beverage, with approximately one-quarter of fluid

   milk consumed with cereal and under 8% of fluid milk being consumed as an ingredient that is


   71
      Huang, Chung L., and Robert Raunikar. “Household fluid milk expenditure patterns in the south and United
   States.” Southern Journal of Agricultural Economics 15, no. 2 (1983): 27-33, at p. 30, Table 2.
   72
      Although not well studied, it is likely that those few dairy products with strongly advertised brands (principally
   yogurts) are more price-elastic than fluid milk and may have small positive income elasticities. I discuss this below.
   73
      Street, J. “Demand for Milk.” Review of Marketing and Agricultural Economics 42, no. 2 (1974): 100-113, at p.
   107, Table 2 and p. 112.
   74
      Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid milk
   market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 654, Table 2.
   75
      For example, see: United States Department of Agriculture. The Demand for Disaggregated Food Away-From-
   Home and Food-at-Home Products in the United States. By Abigail Okrent and Julian Alston. Economic Research
   Report Number 139, August 2012, at p. 51, Appendix Table A.10; Cakir, Metin, and Joseph V. Balagtas.
   “Estimating market power of US dairy cooperatives in the fluid milk market.” American Journal of Agricultural
   Economics 94, no. 3 (2012): 647-658, at p. 654, Table 2.
   76
      United States Department of Agriculture. The Demand for Disaggregated Food Away-From-Home and Food-at-
   Home Products in the United States. By Abigail Okrent and Julian Alston. Economic Research Report Number 139,
   August 2012, at p. 48-52, Appendix Table A.10.
                                                            25
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 28 of 145 PageID 31635




   added to another beverage.77 However, researchers find that different types of milk are close

   substitutes for each other,78 suggesting that the appropriate market definition at the producer and

   processor levels is all raw milk.

           41. Retail demand for fluid milk is highly inelastic with respect to retail price; that is, the

   decrease in quantities of milk purchased is very small when retail prices change.79 Economists

   conventionally describe a demand elasticity lower than 1 (in absolute value) to be “inelastic.”

   Published estimates of demand elasticity for dairy products have ranged from -0.04 to -0.88.80 A

   2010 review of previous academic literature found that the average demand elasticity for fluid,

   evaporated, and dried milk is -0.5; the average demand elasticities for dairy products and cheese

   are -0.85 and -0.13, respectively.81 Several computations using data during or near the relevant

   period to this case calculate retail fluid milk elasticities around -0.2.82 Academic researchers

   have concluded that “[i]n the case of U.S. fluid milk markets, the fact that demand is so inelastic


   77
      United States Department of Agriculture. Fluid Milk Consumption in the United States. By Rhonda Sebastian,
   Joseph Goldman, Cecilia Enns, and Randy LaComb. Food Survey Research Group Dietary Data Brief No. 3,
   September 2010, at p. 1 and p. 4, Figure 6.
   78
      Gould, Brian W. “Factors affecting US demand for reduced-fat fluid milk.” Journal of Agricultural and Resource
   Economics 21, no. 1 (1996): 68-81, at p. 79.
   79
      In parallel to supply elasticity, own-price demand elasticity is the ratio of the percentage change in quantity
   purchased of a product due to a percentage change in the product’s (own) price. When the demand elasticity is a
   large number in absolute value (say, close to or above one), then the quantity purchased is more responsive
   (“elastic”) to the market price.
   80
      For example, see: United States Department of Agriculture. The Demand for Disaggregated Food Away-From-
   Home and Food-at-Home Products in the United States. By Abigail Okrent and Julian Alston. Economic Research
   Report Number 139, August 2012, at p. 16, Table 4; Reed, Albert J., J. William Levedahl, and Charles Hallahan.
   “The generalized composite commodity theorem and food demand estimation.” American Journal of Agricultural
   Economics 87, no. 1 (2005): 28-37; Park, John L., Rodney B. Holcomb, Kellie Curry Raper, and Oral Capps. "A
   demand systems analysis of food commodities by US households segmented by income." American Journal of
   Agricultural Economics 78, no. 2 (1996): 290-300; Balagtas, Joseph V., and Sounghun Kim. “Measuring the effects
   of generic dairy advertising in a multi-market equilibrium.” American Journal of Agricultural Economics 89, no. 4
   (2007): 932-946, at p. 937.
   81
      Okrent, Abigail and Julian Alston. Demand for food in the United States: A review of literature, evaluation of
   previous estimates, and presentation of new estimates of demand. Giannini Foundation of Agricultural Economics
   Working Paper No. 48, University of California, 2011, at p. 56, Table 5.
   82
      Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid milk
   market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 650 and 655, Table 3.
                                                          26
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 29 of 145 PageID 31636




   means that even an apparently small conduct parameter [i.e., a small deviation from competitive

   supply quantities] could generate a large markup and an economically significant wealth

   transfer.”83 Dr. Scott Brown, the economist hired by CWT, has similarly testified that “[d]airy

   markets tend to be very inelastic” and “[s]mall changes in supplies can make for large

   movements in pricing when markets are very inelastic.”84

            42. There are many empirical works on U.S. demand for dairy products and they

   conclude that the own-price elasticity of demand for non-fluid milk dairy products is higher than

   that for fluid milk, but is still inelastic. A review of these works reports that the elasticity of

   demand for Class II products centers around -0.5.85 However, highly novel or differentiated

   Class II Milk products can display elastic demand, for example various forms of branded

   yogurts.86 Yogurts and cottage cheese tend to be used as snacks and desserts while cream cheese

   tends to compete with butter and margarine as a table spread. It is for these reasons that these

   other dairy products have a more elastic demand than fluid milk. However, I expect that all the

   drivers of demand for fluid milk are similar to the drivers of demand for the raw milk utilized in

   Class II, III, and IV milk, even though the marginal price impacts may differ.




   83
      Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid milk
   market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658, at p. 656.
   84
      Deposition of Dr. Scott Brown, November 7, 2014 at 46:1-3; 46:8-9.
   85
      “Estimates of the own-price elasticity of U.S. retail demand for cheese range from −0.773 to −0.14… Estimates of
   the own-price elasticity of U.S. demand for butter range from −0.410 to −0.2428… Based on the published
   estimates, we choose own price elasticities that fall in the range of the published estimates: −0.2 for fluid milk, −0.5
   for cheese, and −0.6 for other dairy products” (Balagtas, Joseph V., and Sounghun Kim. “Measuring the effects of
   generic dairy advertising in a multi-market equilibrium.” American Journal of Agricultural Economics 89, no. 4
   (2007): 932-946, at pp. 937-938).
   86
      The elasticities varied from -0.80 for branded drinkable yogurts to -2.63 for the very new yogurt product sold for
   children (Di Giacomo, Marina. “GMM estimation of a structural demand model for yogurt and the effects of the
   introduction of new brands.” Empirical Economics 34, no. 3 (2008): 537-565, at p. 557, Table 6).
                                                             27
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 30 of 145 PageID 31637




        C. The CWT Herd Retirement Program represents an effective cartel
             43. In this section I first generally describe the CWT Herd Retirement Program. In this

   context, I then discuss the general supply and demand characteristics that facilitate an effective

   cartel.87 As noted in the prior section, the milk assembly, marketing, and processing levels of the

   dairy vertical subsector exhibit these characteristics, which are conducive to price-fixing

   behavior. I also explain spatially integrated markets in the context of the dairy markets and

   explain why the CWT Herd Retirement Program raised prices within the Southeast. I conclude

   that the participants in the CWT Herd Retirement Program had sufficient market power and

   represented an effective cartel that could substantially increase prices with a relatively small

   reduction in supply.

                1. The CWT Herd Retirement Program was an effective, well-coordinated supply
                   reduction.
             44. I understand that the CWT Herd Retirement Program was formed in 2003 because of

   concerns around low and volatile milk prices.88 Its purpose was “to strengthen and stabilize”

   milk prices,89 with the objective to “raise the price of milk.”90 Price stabilization refers to a

   reduction in the variability of prices over time. Commodity cartels are frequently established for

   this purpose, but I shall focus on whether CWT “strengthened” milk prices. Stronger, or higher,

   prices are generally preferred by producers facing inelastic demand because the revenue effects




   87
      An effective cartel meets its goal of raising selling prices (or lowering buying prices) as a means of increasing
   collective profits for the cartel members above the profits they would have garnered absent their collusive conduct.
   An effective cartel results in financial “success” for its participants at the expense of the cartel’s customers (or
   suppliers).
   88
      Deposition of Jerome Kozak, February 5, 2015, at 22:21-23:15, 28:16-24.
   89
      Deposition of Jerome Kozak, February 5, 2015, at 46:25-47:6.
   90
      Deposition of John Wilson, January 8, 2015, at 43:15-22.
                                                            28
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 31 of 145 PageID 31638




   will be positive, and the expectation is that total profits will also rise. Thus, dairy producers have

   built-in preferences for rising selling prices (relative to input costs).

           45. From 2003 through 2010, Defendants agreed to limit the production of raw farm milk

   through ten rounds of so-called “herd retirements.” Initially, the CWT Herd Retirement Program

   imposed assessments on cooperatives, their farmer-members, and independent producers of

   $0.05 per hundredweight of milk marketed (from 2006 forward that doubled to $0.10 per

   hundredweight of milk), mostly in order to generate funds that CWT would pay dairy farmers to

   prematurely slaughter their herds. During the relevant period, participation in the program

   covered nearly 70% of the national supply of marketed farm milk.91 Interested dairy farmers

   would then submit bid forms with three key pieces of information provided: their herd’s location,

   size, and the price at which they would sell their entire herd for slaughter.92 If a dairy farmer’s

   bid was accepted, it would receive not only the payment from CWT for each dairy cow, based on

   the prior year’s production, but also the full amount from the slaughterhouse that it would

   receive if it had taken the dairy cow to slaughter outside of the CWT Herd Retirement

   Program.93

           46. Several steps were taken to ensure that herd retirements maximized the reduction in

   supply. According to the Dairy Herd Retirement Program Bid Form, participating dairy farmers

   had to be members of CWT and agree to sell for slaughter their “entire dairy herd which means

   all of the producer’s milking and dry cows and all of Producer’s heifers that calve prior to


   91
      Cooperatives Working Together. DFA Southeast Area Council Leadership Meeting. July 10, 2007,
   NMPF0006110-152, at -127.
   92
      Bids were priced as per cwt of milk production. Thus, amounts paid to farmers were based on the prior year’s
   milk production multiplied by that farmer’s bid price. (National Milk Producers Federation. “Herd Retirement
   Program 2004 Producer Payment Worksheet,” NMPF0008704.xls)
   93
      National Milk Producers Federation. “Herd Retirement Program 2004 Producer Payment Worksheet,”
   NMPF0008704.xls
                                                           29
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 32 of 145 PageID 31639




   CWT’s farm audit.”94 The program explicitly included “all of The Cows in which Producer holds

   an interest at any location” to ensure that the dairy farmer left the market entirely.95 Furthermore,

   to ensure that the effect of the program was not simply to weed out cows that would soon be sent

   to slaughter absent the program, eligibility was limited to “a commercial dairy herd…not cows

   that have been segregated from other cows due to lower production or illness.” 96 In other words,

   a herd submitted had to include productive cows, as well as less productive cows, to avoid

   farmers from submitting “hospital herds.”97

            47. CWT then reviewed and tentatively accepted bids subject to farm visits by CWT

   auditors who supervised the tagging of the herds for removal.98 The producers were then

   required to ship their cows and heifers for slaughter within 15 days after completion of the

   individual farm audit.99 A farmer that had a herd accepted in a herd retirement could not

   participate in a subsequent herd retirement.100 Beginning in 2009, persons participating in the

   CWT Herd Retirement Program were not only required to tender all of their dairy animals for

   slaughter but they were also required to withdraw entirely from dairy farming for at least one

   year, which represented an effort specifically “aimed at extending the positive impact herd

   retirements have in reducing milk production.”101



   94
      Amended Complaint, filed August 30, 2016 at p. 3.
   95
      Amended Complaint, filed August 30, 2016 at p. 3.
   96
      Amended Complaint, filed August 30, 2016 at p. 3.
   97
      National Milk Producers Federation. “CWT Committee Meeting Minutes.” June 13, 2005, NMPF0025995-26016,
   at -5998; Deposition of Joseph Wright, December 12, 2012, at 138:8-139:23.
   98
      It is my understanding that the ears of the dairy cows were tagged with a special CWT tag. In order to verify that
   the dairy farmer had sent its herd to slaughter, the ears were cut off of the slaughtered dairy cows and sent to CWT
   to be counted and matched to CWT’s records (Deposition of Jerome Kozak, February 5, 2015, at 112:23-113:3).
   99
      It is my understanding that the CWT program added a “bred heifer” option, whereby pregnant cows (and their
   unborn calves) were slaughtered (Deposition of Jerome Kozak, February 5, 2015, at 116:12-117:24)
   100
       National Milk Producers Federation. “CWT Committee Meeting Minutes.” June 13, 2005, NMPF0025995-
   26016, at -5998.
   101
       Cooperatives Working Together. “News.” March 2009, NMPF0013488-89, at -88.
                                                            30
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 33 of 145 PageID 31640




              48. The amount CWT expended to fund the premature slaughter was a considerable

   expenditure. In 2009, for example, CWT spent $217 million on herd reductions.102 In total, CWT

   spent approximately $490 million on herd reductions.103

              2. The components of an effective cartel are sufficiently satisfied by the CWT Herd
                 Retirement Program.
              49. In this section I further explain the components of market structure that are conducive

   to effective cartels and note that the CWT Herd Retirement Program satisfies these criteria.

   Economists begin to assess the competitiveness of horizontal industries by examining three

   major features that together comprise an industry’s structure. The three principal dimensions of

   industry structure are concentration, homogeneity, and barriers to entry:

                 Concentration of ownership is high when there are few firms selling in the industry or

                  when there is a notable disparity in size among sellers. One of the most common

                  measures of inequality of size is the four-firm concentration ratio, which is simply the

                  sum of the market shares of the top four companies in the industry.

                 When a product is homogenous, buyers have no preferences for the products of one

                  seller over another. This provides an incentive for collusive behavior and enables

                  firms to benefit from price-fixing, especially if there are no readily available

                  economic substitutes.

                 Barriers to entry into an industry can be created by industry-specific assets, long

                  delays in investment-to-production, unequal access to necessary technologies, and the

                  combativeness of established firms.



   102
         Brown, Scott. “Herd Retirement Cost-Impact.” BROWN-MU_0000390.xls.
   103
         Brown, Scott. “Herd Retirement Cost-Impact.” BROWN-MU_0000390.xls.
                                                        31
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 34 of 145 PageID 31641




           50. When sellers are few, barriers to entry are high, and viable substitutes are absent, the

   industry’s structure is classified as an oligopoly and the necessary conditions for aggressive price

   competition are absent. Oligopolistic industry structures facilitate overcharging buyers.

   Oligopolies confer sellers with the power to control price or prevent market entry, but whether

   they exercise that market power and to what degree requires a separate economic analysis.

           51. During the relevant period, four operating cooperatives and their co-conspirator

   members of CWT had control of almost 70% of assembly of the national supply of marketed

   farm milk.104 Given the substantial market control by established participants, entry by new

   cooperatives on a significant scale was difficult. Moreover, for some management activities, a

   federation of dairy cooperatives, the NMPF, and its subsidiary CWT, provide centralized

   direction for supply reduction.105 These are factors that give rise to market power, so it is

   unsurprising that academic researchers have found that dairy cooperatives have significant

   market power.106

           52. With respect to demand characteristics, a classic cartel is more profitable for its

   members when the demand for its product is relatively inelastic, so when the members

   collectively raise prices substantially, the quantity demanded by customers falls only slightly.

   Alternatively, a cartel like the CWT can agree to cut output by a small amount and customers

   will greatly bid up the prices of that supply. In either case, both of which are “price fixing”

   conduct broadly defined, the large extra revenues the cartel makes by selling at the higher price


   104
       Cooperatives Working Together. DFA Southeast Area Council Leadership Meeting. July 10, 2007,
   NMPF0006110-152, at -127.
   105
       The NMPF is a federation of 29 dairy cooperatives dedicated primarily to improving the economic interests of
   dairy farmers through lobbying (National Milk Producers Federation. “Member Cooperatives.” Accessed February
   2, 2017 at http://www.nmpf.org/member-cooperatives).
   106
       For additional discussion of the academic research surrounding market concentration, consolidation, and market
   power of cooperatives, see Section IV.A.2 of this Report.
                                                           32
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 35 of 145 PageID 31642




   more than compensate for the small revenues lost because output contracted. The additional

   profits associated with the net increase in revenues generated by price fixing are akin to

   monopoly profits.

           53. Members of the CWT and likely other U.S. dairy producers would have enjoyed

   years of increased profits that were a direct result of their “investments” in herd reductions (the

   herd retirements conducted under the CWT Herd Retirement Program), because the demand for

   fluid milk and dairy products is highly inelastic.107 As a result, buyers of farm milk and finished

   dairy products could be adversely affected by relatively small supply reductions. Even after only

   four years of operation, the nature of the CWT herd reduction program was evident to

   professional economists: “The CWT program may be best described as a cartel where firms

   collude to reduce output and increase prices.”108 According to contemporaneous economic

   analysis sponsored by the Defendants, supply reduction accounted for supra-normal returns on

   investment of 700% per annum.109

                3. Due to spatial integration, prices were raised in the Southeast and nationwide
                   by the CWT Herd Retirement Program.
           54. Neoclassical microeconomics assumes the supply-side of a market is comprised of

   profit-maximizing firms.110 These producers are endowed with a given technology of production

   and are constrained by the structure of the market and perhaps market rules (regulations or laws).



   107
       For additional discussion of demand characteristics and the elasticities of fresh dairy products, see Section
   IV.B.2.
   108
       Nicholson, Charles, and Mark Stephenson. “An Analytical Review of a Voluntary Herd Retirement and Export
   Subsidy Plan for Dairy Producers.” Cornell University Working Paper, Cornell Program on Dairy Markets and
   Policy (2007), at p. 3
   109
       Cooperatives Working Together. “An independent analysis of the financial impact of Cooperatives Working
   Together.” BROWN-MU 0000006-08, at -08.
   110
       The other fundamental assumption of economic theory is that households maximize utility. Although sometimes
   challenged, the two theories are widely held by economists.
                                                          33
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 36 of 145 PageID 31643




   Subject to the limits of technology, in furtherance of maximizing profits, producers seek to

   minimize costs. The interplay between firms and buyers is exchange, and when exchange occurs

   (say milk in return for money), a price is established. Well-established theories and empirical

   observations prove that for homogeneous commodities in a market without artificial or

   regulatory barriers,111 market prices tend to reach an equilibrium over time.

           55. One possible source of profits is known as “arbitrage,”112 which is nothing more than

   “buying low and selling high.” Although most often discussed in the context of financial

   investments, arbitrage opportunities exist in commodity markets as well. If a seller or buyer

   believes that a future price will rise more than the cost of storage, then they will hoard the

   product (and profit if they are correct). Similarly, if a producer in one city discovers that prices

   are higher in a distant city, she will evaluate the profits that can be earned by selling in the

   distant city by comparing the geographic price difference to the transportation and related

   transfer costs.

           56. Spatial arbitrage is one force that results in equilibration of delivered prices across a

   geographic market.113 If price rises in one part of an integrated market sufficiently high enough

   to cover transportation costs (or, more generally, all ownership-transfer costs), then suppliers

   will move product from the low-price to the high-price area. This product movement will

   decrease supply in the low-price area (thereby increasing prices) and increase supply in the high-

   price area (thereby decreasing prices). In time, the geographic price differences in excess of


   111
       Recall that there is no regulation of OOPs.
   112
       For example, see: Dybvig, Phillip H. and Stephen A. Ross. “Arbitrage.” in Volume I, pp. 100-106, in Eatwell,
   John, Murray Milgate, and Peter Newman. The New Palgrave: A Dictionary of Economics: Volumes I to IV.
   London: Macmillan (1987).
   113
       For example, see: Arnott, Richard. “Spatial Economics.” in Volume IV, pp. 429-431, in Eatwell, John, Murray
   Milgate, and Peter Newman. The New Palgrave: A Dictionary of Economics: Volumes I to IV. London: Macmillan
   (1987).
                                                          34
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 37 of 145 PageID 31644




   transfer costs will disappear. Arbitrage links, or integrates, spatially distinct markets such that

   prices in integrated markets tend to move together over time, ceteris paribus. So appealing is this

   logic, and so often has it has been empirically verified, that this process is called the Law of One

   Price (“LOOP”).114 The LOOP applies to all goods and services, including products that have

   relatively high transport costs per dollar of sales. Thus, products within many geographical

   markets, and in particular markets involving commodities such as the milk market, are

   economically linked across geography and producers by the competitive forces of supply and

   demand.

            57. As result of the spatial integration, the CWT Herd Retirement Program increased

   prices across the United States. Indeed, the program itself was implemented nationwide.

   Furthermore, Defendants acknowledge that “67% [of the nation’s milk production] represents the

   minimum level of participation CWT needed to reach.”115 Thus, as an effective cartel, the CWT

   Herd Retirement Program coordinated a nationwide effort to reduce supply in an effort to

   increase prices above competitive levels.


    V. ACCORDING TO DR. BROWN’S ANALYSIS, THE CWT HERD RETIREMENT
           PROGRAM INCREASED THE ALL MILK PRICE NATIONALLY

         A. Background: Dr. Brown and the Food and Agricultural Policy Research Institute
            58. Dr. Scott Brown is an Assistant Extension Professor of Agricultural and Applied

   Economics at the University of Missouri.116 In 2006, Dr. Brown was retained by the NMPF to


   114
       Alternatively, and more accurately, it is the Law of Single Price Tendency. Again, the LOOP captures the
   concept of spatial arbitrage to the extent that arbitrage opportunities are high enough to cover transfer costs. In most
   agricultural markets, including the dairy market, there are transportation costs. Thus, I expect dairy prices and OOPs
   to be highly correlated across geographic markets, but not perfectly equal, and my analysis generally confirms this
   expectation.
   115
       Cooperatives Working Together. “News.” March 2009, NMPF0013488-89, at -88 [emphasis in original].
   116
       Declaration of Dr. Scott Brown, September 16, 2016, at ¶1.
                                                             35
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 38 of 145 PageID 31645




   estimate how the CWT Herd Retirement Program affected the All Milk Price received by dairy

   farmers for raw milk.117 Dr. Brown was invited to attend meetings of the CWT Committee at

   NMPF’s expense and gave presentations to that Committee about the effects of the CWT Herd

   Retirement Program.118 NMPF apparently paid Dr. Brown about $370,000 from 2006-2013 to

   produce a quantitative estimate of the market effects of the CWT program.119 Dr. Brown has

   testified that he approached his analysis of the CWT Herd Retirement Program as an

   independent, unbiased economist and that his compensation was not contingent on finding

   certain results.120 The Defendants in this case apparently relied on the economic analysis of Dr.

   Brown to understand and evaluate the impact of the CWT Herd Retirement Program on milk

   prices and, more importantly, to communicate the impact results to their producer members

   (dairy farmers), including as a justification for the Program and its assessments.121

           59. Dr. Brown has long been affiliated with the Food and Agricultural Policy Research

   Institute (“FAPRI”), a policy research institute with offices at several universities, including the

   University of Missouri.122 Since 1984, FAPRI has received funding from the U.S. Congress to

   develop and maintain economic models of the U.S. agricultural, ranch, and food sectors. By



   117
       Declaration of Dr. Scott Brown, September 16, 2016, at ¶¶2-3.
   118
       Email dated October 7, 2011, from Jim Tillison to Scott Brown, regarding “NMPF Annual Meeting.” at
   BROWN-MU_0003688.
   119
       Dr. Brown also assisted NMPF with economic analyses of other proposed dairy policies and programs over
   several years, but based on his files it appears that the majority of his effort was directed at analyzing the CWT
   program. (Global Ag Modeling, LLC, Invoices to National Milk Producers Federation, at BROWN-MU_0003729-
   744).
   120
       Deposition of Dr. Scott Brown, November 7, 2014 at 65:1-14.
   121
       Deposition of John Wilson, January 8, 2015, at p. 50:6-25; Deposition of Thomas Wegner, January 22, 2015, at
   44:1-7; Deposition of Dr. Richard Stammer, January 30, 2015, at 40:17-42:15.
   122
       Food and Agricultural Policy Research Institute. “About FAPRI-MU.” Accessed February 3, 2017, at
   https://www.fapri.missouri.edu/about-fapri/; Food and Agricultural Policy Research Institute. “About FAPRI.”
   Accessed February 3, 2017, at http://www.fapri.iastate.edu/about.aspx; Food and Agricultural Policy Research
   Institute. “Food and Agricultural Policy Research Institute (FAPRI).” Accessed February 3, 2017, at
   http://www.unr.edu/business/research-and-outreach/uced/food-and-agricultural-policy-research-institute-(fapri).
                                                           36
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 39 of 145 PageID 31646




   2009, there were approximately 50 commodities covering as many as 26 countries in FAPRI’s

   model.123 These models were then applied to perform economic analyses of the effects of

   existing, proposed, or alternative national and international agricultural policies.124

           60. Dr. Scott Brown has spent more than 20 years engaged in quantitative research on

   developing economic models of the dairy subsector and analyzing policies affecting the dairy

   industry.125 He has developed and applied FAPRI’s dairy subsector model to evaluate alternative

   national dairy policies.126 Dr. Brown has also testified before Congress on his analyses of dairy

   and livestock policy issues.127 Dr. Brown’s livestock modeling work has become one component

   of a very large, complex super-model developed, expanded and maintained by FAPRI for 30

   years. This super-model was described in 236 closely typed pages in 2004, yet even this

   elaboration is insufficient for outside economists to replicate and verify the FAPRI model.128

   This type of modeling has been “[u]sed extensively by US Congress to measure policy

   effects.”129




   123
       Meyers, William H., Patrick Westhoff, Jacinto F. Fabiosa, and Dermot J. Hayes. “The FAPRI Global Modelling
   System and Outlook Process.” Journal of International Agricultural Trade and Development 6, no. 1 (2010): 1-20,
   at p. 7.
   124
       In 2010, FAPRI’s principal clients were described as “the U.S. Senate Committee on Agriculture, Nutrition and
   Forestry, and the U.S. House Committee on Agriculture” (Meyers, William H., Patrick Westhoff, Jacinto F. Fabiosa,
   and Dermot J. Hayes. “The FAPRI Global Modelling System and Outlook Process.” Journal of International
   Agricultural Trade and Development 6, no. 1 (2010): 1-20, at p. 3).
   125
       University of Missouri. “Contact Us – AMAP.” 2013, accessed February 3, 2017 at
   http://amap.missouri.edu/contact-us.html.
   126
       Cooperatives Working Together. The Impact of the CWT Program on the U.S. Dairy Industry. August 2008,
   BROWN-MU_0000574-587 at -575.
   127
       University of Missouri. “Contact Us – AMAP.” 2013, accessed February 3, 2017 at
   http://amap.missouri.edu/contact-us.html.
   128
       Food and Agricultural Policy Research Institute. “Documentation of the FAPRI Modeling System.” FAPRI-
   UMC Report #12-04, 2004, accessed February 3, 2017 at https://fapri.missouri.edu/wp-
   content/uploads/2015/03/FAPRI-MU-Report-12-04.pdf.
   129
       Cooperatives Working Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2615.
                                                          37
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 40 of 145 PageID 31647




           61. Dr. Brown adapted the FAPRI dairy subsector model to analyze the impact of the

   CWT Herd Retirement Program, and his various studies of that Program have been reviewed and

   cited by several academic economists and policy analysts. For example, a report from the

   University of California’s extension program discusses Dr. Brown’s analysis and essentially

   quotes his results showing that price increases occurred in all years of the program.130 Similarly,

   a report by Cornell University dairy economists cites Dr. Brown’s conclusion that returns on

   investment were estimated by Dr. Brown to be 700%.131

     B. A description of Dr. Brown’s model
           62. In this section, most of my effort is dedicated to understanding, documenting, and

   examining the coefficients and other assumptions in Dr. Brown’s most recent mathematical

   simulation model of the CWT Herd Retirement Program, using his data and model

   specifications. I will explain how the mathematical equations relate to economic relationships in

   actual U.S. dairy markets and confirm that Dr. Brown’s modeling choices were likely to result in

   reasonable predictions of dairy market quantities and prices.

           63. Dr. Brown’s mathematical simulation model of the U.S. dairy industry is an annual,

   dynamic, partial equilibrium model of a type that has become standard in agricultural economics

   to make long-run predictions for key economic variables.132 Dr. Brown’s model is dynamic in the

   sense that certain (endogenous) variables adjust over multiple years, which allows his model to



   130
       Ellerby, Justin. “Challenges and Opportunities for California’s Dairy Economy.” California Center for
   Cooperative Development, 2010, at p. 18.
   131
       Nicholson, Charles, and Mark Stephenson. “An Analytical Review of a Voluntary Herd Retirement and Export
   Subsidy Plan for Dairy Producers.” Cornell University Working Paper, Cornell Program on Dairy Markets and
   Policy (2007), at p. 3.
   132
       Meyers, William H., Patrick Westhoff, Jacinto F. Fabiosa, and Dermot J. Hayes. “The FAPRI Global Modelling
   System and Outlook Process.” Journal of International Agricultural Trade and Development 6, no. 1 (2010): 1-20,
   at p. 7.
                                                         38
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 41 of 145 PageID 31648




   measure the price impact that a given herd retirement had over the next several years. The model

   is called a “partial equilibrium” model, meaning that certain macro-economic factors that

   influence dairy markets are assumed to be “determined outside the model.” That is, they are

   unaffected by changes in the main variable of interest (herd numbers in this case).133

           64. Dr. Brown’s dairy subsector model comprises several mathematical equations that are

   used to estimate what the All Milk Price would have been in the absence of the CWT program.134

   Some of the equations represent economic relationships while others represent biological

   relationships. For example, there are four equations (out of many others) for which the dependent

   variables are: (1) the number of milk cows on dairy farms, (2) average milk production per cow,

   (3) average farm prices paid for milk, and (4) prices paid by dairy farmers for feed. Specification

   of the mathematical forms for each equation is based upon orthodox competitive economic

   theory, established biological laws, or other empirical regularities observed in the sector. The

   parameters of the equations are estimated econometrically using standard statistical estimation

   methods and NASS historical data.

           65. Using these equations, the model estimates what the total national supply of raw milk

   would have been without the CWT Herd Retirement Program and simulates the “but-for” total

   production of related dairy products.135 The milk supply reductions from the CWT Herd

   Retirement Program enters into the model by directly adjusting the total number of cows on

   dairy farms. The economic effect of the CWT Herd Retirement Program is quantified by



   133
       Partial equilibrium models are one of two major classes of structural empirical models used by economists to
   derive quantitative predictions of economic phenomena. The other is the computable general equilibrium (CGE)
   model. (For example, see: Hertel, Thomas W. Global trade analysis: modeling and applications. New York, NY:
   Cambridge University Press, 1997)
   134
       Declaration of Dr. Scott Brown, September 16, 2016, at ¶4.
   135
       Declaration of Dr. Scott Brown, September 16, 2016, at ¶6.
                                                           39
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 42 of 145 PageID 31649




   simulating the direct addition of CWT-retired cows to the dairy herd. That is, the

   “counterfactual” or “but-for” scenario is created by assuming that the CWT Herd Retirement

   Program never occurred; then, the effects of this assumed scenario on quantities and the All Milk

   Price are allowed to work themselves out in the model. Resulting cow numbers, milk production,

   and prices are interpreted as the values of these variables that would have been observed were it

   not for the CWT Herd Retirement Program. The economic effects of the CWT Herd Retirement

   Program are calculated as the differences between observed values (with the program in place)

   and simulated values. For example, the effect of the CWT Herd Retirement Program on the All

   Milk Price is calculated as the observed All Milk Price (i.e., the price which includes the herd

   retirements) minus the simulated All Milk Price (with no herd retirements). This approach

   isolates the price effects of the CWT Herd Retirement Program from other factors that may

   influence the dairy sector, including but not limited to changes in demand and cost factors.136

           66. Dr. Brown uses the number of milk cows in each U.S. state and the average milk

   production per cow in each U.S. state, which is a function of current-year milk prices and feed

   costs. Thus, the supply of milk (i.e., total milk production per state) is calculated as the product

   of the number of cows and the average milk production per cow for each state. Total U.S. milk

   production is calculated as the sum of state-level milk production.

           67. The model also includes several cost variables, which are entered primarily through

   dairy feed and non-feed prices. Prices of feed (including separate equations for feed concentrate,

   hay, and silage) are estimated as functions of the prices of underlying components. Prices of feed


   136
      Dr. Brown also separated the effects of CWT’s export program from the effects of CWT’s herd retirement
   program on the All Milk Price (Cooperatives Working Together. The Economic Effects of the CWT Program.
   October 8, 2012, NMPF0025083-88, at -87-88). As subsequently discussed in Section VI, I control for net exports in
   my analysis during one of my sensitivity analyses and my conclusions did not change.
                                                          40
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 43 of 145 PageID 31650




   concentrate are specified as functions of corn and soybean meal prices. Hay prices are specified

   as a function of alfalfa prices. Silage prices are specified as functions of hay and corn prices.

   Non-feed prices are estimated as a function of the U.S. Producer Price Index.

          68. As previously noted, the primary price variable modeled by Dr. Brown is the All Milk

   Price, which is the average price received by farmers for their milk, representing the total amount

   paid to a farmer, including the blend price and the OOP, which includes a market premium,

   service charges, an rBST-free premium, and a fuel surcharge. The U.S. All Milk Price is

   specified in the model as a function of current and lagged milk production, as well as U.S.

   exports of dairy products. Inclusion of current and lagged milk production variables reflects the

   effects of milk supply on the equilibrium All Milk Price, including the fact that herd retirements

   that restrict the supply of milk in any given year can impact prices for several years into the

   future. Inclusion of U.S. exports of butter and cheese captures the effects of milk export demand

   and resulting supply on All Milk Prices. Simulated state-level All Milk Prices are calculated by

   adding the observed difference between actual U.S. and state-level All Milk Prices to the

   simulated U.S. All Milk Price.

          69. I have examined the underlying equations and assumed parameters incorporated into

   Dr. Brown’s model of the U.S. dairy sector, which he reports for the years 2003-2012. In my

   professional opinion, they are reasonable representations of the economic relationships of

   demand and supply in this sector; they are well specified and seem to incorporate reasonable

   parameters. For the purposes for which it was built, the model is competent. After examining Dr.




                                                    41
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 44 of 145 PageID 31651




   Brown’s data and model, I am comfortable that it represents a workmanlike effort to estimate the

   quantity and price effects of the CWT program using orthodox economic principles.137

     C. Dr. Brown’s model shows that the CWT Herd Retirement Program substantially
        increased the All Milk Price
           70. Dr. Brown’s analysis concludes that the CWT Herd Retirement Program substantially

   impacted the following three metrics: (1) the number of U.S. dairy cows in production, (2) the

   quantity of raw dairy milk produced and sold nationally, and (3) the U.S. farm All Milk Price.

   These conclusions are not surprising and are consistent with my expectations based on the

   structure of the U.S. dairy subsector and the implementation of the CWT Herd Retirement

   Program. As previously discussed, the supply structure of the dairy market and the demand

   characteristics of fluid milk and other dairy products are both conductive to price fixing,138 so

   one would expect the CWT Herd Retirement Program to be effective at raising the prices of fluid

   milk and other dairy products nationally.

           71. Figure 4 below reproduces Dr. Brown’s analysis showing the total number of dairy

   cows with and without the CWT Herd Retirement Program. For example, Dr. Brown estimates

   that, absent the CWT Herd Retirement Program, there would have been about 200,000 more

   cows producing milk in 2010. The additional dairy cows in the absence of the CWT Herd

   Retirement Program varies from year-to-year, with relatively small differences in 2003 and a

   peak of almost 300,000 cows in 2009. Dr. Brown’s analysis also purports to include the

   “[s]upply response from higher prices.”139


   137
       I note the model I develop in Section VI is specific to identifying the increase in OOPs from the CWT Herd
   Retirement Program. Thus, my model is not based on Dr. Brown’s model and is not reliant on Dr. Brown’s model or
   his dataset. However, Dr. Brown’s model generally corroborates the findings of my model: the CWT Herd
   Retirement Program was a successful cartel that reduced supply and increased prices.
   138
       See Section IV of this Report.
   139
       Cooperatives Working Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2616.
                                                         42
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 45 of 145 PageID 31652




            Figure 4: Total Dairy Cows with and without CWT Herd Retirement Program140




              72. Figure 5 below reproduces Dr. Brown’s analysis showing the quantity of milk

   production with and without the CWT Herd Retirement Program. Although the graphical

   depiction of milk production with and without the CWT Herd Retirement Program does not

   appear drastic, recall that the demand for milk is relatively inelastic, meaning that small changes

   in supply can create large changes in prices.141 Dr. Brown’s analysis concludes that the annual

   difference between milk production with and without the CWT Herd Retirement Program varies

   from year-to-year, which is expected because the size of each herd retirement varied from year-

   to-year. Dr. Brown’s model predicts that the quantity of milk production was lower by about 1 to

   2 billion pounds per year during 2004-2008, and this difference grew to approximately 5 billion


   140
         Cooperatives Working Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2617.
   141
         For additional discussion on demand elasticities, see Section IV.B.2 of this Report.
                                                         43
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 46 of 145 PageID 31653




   pounds in 2009. Dr. Brown’s analysis clearly supports the notion that supply of milk was

   materially reduced because of the CWT Herd Retirement Program. As emphasized previously, a

   contraction in output is a sure sign of an effective cartel.


            Figure 5: Milk Production with and without CWT Herd Retirement Program142




              73. Figure 6 below reproduces Dr. Brown’s analysis showing the All Milk Price with and

   without the CWT Herd Retirement Program. Dr. Brown concludes that the CWT Herd

   Retirement Program clearly increased the All Milk Price in each period after the initial 2003 herd

   retirement. Consistent with the supply of milk with and without the CWT Herd Retirement

   Program, the annual price increases from the program vary from year-to-year, as expected.




   142
         Cooperatives Working Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2617.
                                                         44
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 47 of 145 PageID 31654




              Figure 6: All Milk Price with and without CWT Herd Retirement Program143




              74. Similarly, Figure 7 below estimates the annual impact of each herd retirement

   separately on the All Milk Price. Within this figure, each color represents a distinct herd

   retirement. The price impact of each retirement in each year is then stacked to show the total

   amount by which the All Milk Price increased due to the CWT Herd Retirement Program. Dr.

   Brown estimates that CWT herd removals (slaughters) raised the All Milk Price by

   approximately $0.21/cwt in 2004, the year after the program first began. The impact on prices

   increased to almost $1.80/cwt in 2010, the year after the number of cows slaughtered was at its

   highest. Dr. Brown testified that “an individual herd retirement had about a three-year effect on

   milk prices”144 and the results of his analysis similarly show a price impact of up to four years


   143
         Cooperatives Working Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2619.
   144
         Deposition of Dr. Scott Brown, November 7, 2014 at 27:19-20.
                                                         45
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 48 of 145 PageID 31655




   for all herd retirements, as noted in the figure below. Thus, although I understand that the last

   herd retirement occurred in 2010, Dr. Brown shows a continual price impact through at least

   2012. As a result, the Defendants in this case represented to their members that the CWT Herd

   Retirement Program had successfully raised the All Milk Price.145


         Figure 7: Price increases due to CWT Herd Retirement Program, by herd retirement146




             75. Dr. Brown similarly calculated that the CWT Herd Retirement Program resulted in a

   total increase of $12.48 billion in milk market revenues through 2012.147 I interpret Dr. Brown’s

   $12.48 billion as an estimate of the total overcharge to direct buyers of raw milk, that is, milk


   145
       Deposition of John Wilson, January 8, 2015 at 48:7-49:20; Deposition of Dr. Richard Stammer, January 30,
   2015, at 40:17-42:15.
   146
       Cooperatives Working Together. The Economic Effects of the CWT Program. October 8, 2012, NMPF0025083-
   88, at -85.
   147
       Cooperatives Working Together. The Economic Effects of the CWT Program. October 8, 2012, NMPF0025083-
   88, at -88.
                                                        46
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 49 of 145 PageID 31656




   processing plants. His estimate of powerful price effects from slight quantity effects is

   reasonable because the demand for raw farm milk by processors of fluid milk and related dairy

   products is highly inelastic.148 As noted by Dr. Brown himself, “[d]airy markets tend to be very

   inelastic” and “small changes in supplies can make for large movements in pricing when markets

   are very inelastic.”149 As a result, Dr. Brown concluded that “every nickel that a dairy farmer

   invested in CWT every year earned an average of 40 cents per hundredweight. No other

   investment a producer can make provides that level of return.”150 Although this return on

   investment (700%) may appear to be astounding, returns of this level can be expected from

   effective price-fixing behavior. Thus, it is clear that Dr. Brown’s model shows that the CWT

   Herd Retirement Program substantially increased the All Milk Price above its competitive level.


  VI. THE CWT HERD RETIREMENT PROGRAM SIGNIFICANTLY RAISED OVER-
                          ORDER PREMIUMS

           76. In this section I examine available data and develop my own econometric model to

   measure the increase in OOPs from the CWT Herd Retirement Program. After investigating the

   data produced in this litigation, as well as publicly available data from well-recognized sources, I

   conclude that reliable data exists to estimate the price impact of the CWT Herd Retirement

   Program.151 Next, I develop a regression analysis consistent with the academic research literature

   to measure the relationship between CWT herd retirements and OOPs, while controlling for



   148
       SMI’s CEO during the CWT Program similarly noted that a small change in supply or demand can result in a
   major change in milk prices (Deposition of Calvin Covington, December 6, 2017, at 94:12-95:4, 96:15-20).
   149
       Deposition of Dr. Scott Brown, November 7, 2014 at 46:1-3 and 46:8-9.
   150
       Cooperatives Working Together. “An independent analysis of the financial impact of Cooperatives Working
   Together.” BROWN-MU 0000006-08, at -08.
   151
       In addition to reviewing documents and data produced in this litigation, I spoke with Graham Leary, Winn
   Dixie’s Vice President of Strategic Sourcing, to confirm my understanding of milk purchasing and pricing
   mechanisms.
                                                         47
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 50 of 145 PageID 31657




   relevant supply and demand factors. Based on this model, I calculate a monthly overcharge due

   to the CWT Herd Retirement Program and calculate the resulting economic damages to Winn-

   Dixie.

     A. Reliable Data Exists to Estimate the Price Impact of the CWT Herd Retirement Program
            77. Data on over-order premiums (“OOPs”) were obtained from Dairy Farmers of

   America (“DFA”) during discovery.152 The dataset included Class I, II, III, and IV OOPs from

   January 2000 through December 2013 in various cities across the eastern United States.153 The

   regression analysis described in Section VI.B uses OOPs (net of listed credits154) from all of the

   cities in the dataset that are in the Southeast, Appalachian, and Florida FMMOs, which

   correspond to the regions where the 11 distribution centers listed in Winn-Dixie’s transaction




   152
       In addition to DFA OOP data, I obtained SMI OOP data from 2006-2013 (although this time coverage is not
   complete for all locations). However, since the SMI data begins after the CWT Herd Retirement Program is in
   effect, there is no clean “benchmark period” with which to compare the prices affected by the program. Thus, I use
   the DFA OOP data in my analysis and I do not use the SMI OOP data. However, for the cities contained within both
   data sets (or in close proximity), the SMI OOP data is similar to, highly correlated with, the DFA OOP data. The
   DFA OOP data spreadsheet notes that it contains “Class Premiums for Billing” by month for each customer, so I
   treat these as the OOPs actually paid by customers. Through discovery I also received DFA “invoicing data”
   (DFA2013-00027624 through DFA2013-00027636), however this “invoicing data” did not include information
   sufficient to understand the OOPs paid by customers. For example, Defendant’s counsel reported that this data
   contained no “data dictionary” that would explain the nature of this dataset and its variables (e.g., description of
   variable names, variable categories, or unit measurements of the variables). In addition, Defendant’s counsel
   reported that net invoicing amounts listed in this dataset may not reflect the total price of milk charged, and that the
   product weight units may be either in pounds or in hundredweight. Lastly, this “invoicing data” only covered
   through 2010, which would require extrapolation of the lagged effects of the program. Given the incomplete
   information provided, it was not possible to use this data in my analysis.
   153
       Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-00037605.xls, DFAWD-00000030.xls.
   154
       It is my understanding that purchasers would be eligible for various credits, which are listed in the data and
   deducted from the prices paid (Deposition of Calvin Covington, December 6, 2017, at 51:10-14).
                                                             48
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 51 of 145 PageID 31658




   data are located.155 This matching leads to 65 cities within 13 states that are considered in the

   regression analysis.156

            78. As expected, my analysis finds that OOPs are highly correlated across geographies,

   which is consistent with my assessment that the milk market is spatially integrated.157 To analyze

   the correlations across geographies, I first calculate the average OOP by month for each of the

   three FMMOs. Tables 8, 9, 10, and 11 below show OOP correlations across FMMOs for Class I,

   II, III, and IV milk respectively.158 The OOPs are generally positively correlated across FMMOs,

   with high correlations for Class I and II milk across all FMMOs, high positive correlations for

   Class III and IV milk across the Appalachian and Southeast FMMOs, and lower positive

   correlations for Class III and IV milk between Florida and other FMMOs.159 This is also broadly

   consistent with NMPF’s Vice President of Economic Policy and Market Research, who notes

   that “regional [All Milk] prices generally all move together.”160 My regression analysis uses data




   155
       This data shows that, among every city within this region that has continuous data coverage, OOPs increased
   from 2000 to 2010 typically peaked around 2008 and 2009 when the CWT herd retirement program was removing
   the most cows. In 2017, long after the CWT program has ended, OOPs are “almost down to zero” according to the
   prior CEO of SMI (Deposition of Calvin Covington, December 6, 2017, at 190:15-19).
   156
       The 13 states are AL, AR, FL, GA, IN, KY, LA, MO, MS, NC, SC, TN, and VA. The dataset is an unbalanced
   panel from 2000-2013, with customers in some cities dropping out of the dataset at times. In most cities, there is
   only billing data reported for one customer.
   157
       For additional discussion of spatially integrated economic markets, see Section IV.C.3 of this Report.
   158
       The Pearson Product-Moment Correlation Coefficient (“correlation coefficient”) is used to calculate correlations
   throughout this Report. The formula for the correlation coefficient is: cov(x,y) / (σxσy), where cov(x,y) represents
   the covariance between the variables x and y, σx represents the standard deviation of x, and σy represents the
   standard deviation of y.
   159
       All of the correlations shown in Tables 8-14 are statistically significant at the 5% level or better, except for the
   Class III correlation between the Appalachian and Florida FMMOs, which is statistically significant at the 10%
   level. The OOP data was appropriately processed to remove any outliers before calculating the correlations and
   performing the regression analysis discussed in Section VI.B.
   160
       National Milk Producers Federation. “Testimony of Peter Vitaliano, Ph.D. before the Vermont Milk
   Commission.” September 18, 2007, NMPF0024092-4103, at -4093.
                                                              49
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 52 of 145 PageID 31659




   on these three FMMOs, which broadly correspond to one of the bidding region boundaries

   outlined by the CWT Herd Retirement Program.161


                        Table 8: Class I OOP correlations across FMMOs162
                                1005: Appalachian      1006: Florida 1007: Southeast
           1005: Appalachian           1.0000
           1006: Florida               0.9652              1.0000
           1007: Southeast             0.9954              0.9533         1.0000



                       Table 9: Class II OOP correlations across FMMOs163
                                1005: Appalachian      1006: Florida 1007: Southeast
           1005: Appalachian          1.0000
           1006: Florida              0.7502              1.0000
           1007: Southeast            0.9976              0.7631          1.0000



                      Table 10: Class III OOP correlations across FMMOs164
                                1005: Appalachian     1006: Florida  1007: Southeast
           1005: Appalachian          1.0000
           1006: Florida              0.1617              1.0000
           1007: Southeast            0.9493              0.2845           1.0000




   161
       See Section IV.A.2 to this Report (Cooperatives Working Together. DFA Southeast Area Council Leadership
   Meeting. July 10, 2007, NMPF0006110-152, at -113 and 116; United States Department of Agriculture. “Federal
   Milk Marketing Order Program: Understanding the Milk Order Amendment Process.” April 2013, accessed January
   31, 2017 at https://www.ams.usda.gov/sites/default/files/media/DairyMarketingOrderAmendmentBrochure.pdf).
   162
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
   163
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
   164
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
                                                       50
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 53 of 145 PageID 31660




                      Table 11: Class IV OOP correlations across FMMOs165
                                1005: Appalachian     1006: Florida 1007: Southeast
           1005: Appalachian          1.0000
           1006: Florida              0.1964             1.0000
           1007: Southeast            0.9493             0.2967           1.0000


           79. Tables 12, 13, and 14 below provide a similar analysis. I calculate the correlations of

   OOPs across the four classes of milk within the Southeast, Appalachian, and Florida FMMOs,

   respectively. As expected, the results show that OOPs are correlated across the four different

   classes of milk, with correlation coefficients ranging between 0.2 and 1.0, but with most of the

   correlation coefficients at the higher end of that range.


             Table 12: OOP correlations across classes, within the Southeast FMMO166
                          Class I            Class II            Class III      Class IV
    Class I               1.0000
    Class II              0.8248             1.0000
    Class II              0.7129             0.7373               1.0000
    Class IV              0.7129             0.7373               1.0000         1.0000



            Table 13: OOP correlations across classes, within the Appalachian FMMO167
                          Class I            Class II            Class III       Class IV
    Class I                1.0000
    Class II               0.8218             1.0000
    Class II               0.5818             0.5936              1.0000
    Class IV               0.5818             0.5936              1.0000          1.0000




   165
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
   166
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
   167
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
                                                       51
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 54 of 145 PageID 31661




             Table 14: OOP correlations across classes, within the Florida FMMO168
                         Class I           Class II             Class III      Class IV
    Class I              1.0000
    Class II             0.7232             1.0000
    Class II             0.2153             0.6459               1.0000
    Class IV             0.1979             0.6925               0.9245         1.0000




           80. As previously discussed, household demographics are drivers of demand for dairy

   products.169 Consequently, I assembled data on the following demand-side control variables from

   a number of publicly available sources for the period January 2000 through December 2013:

                  The annual population of the metropolitan area, which was collected from the

                   United States Census Bureau170 and matched with the DFA data for each city.

                  The percent of the state population aged 14 and below, which was calculated using

                   United States Census Bureau tables categorizing each state’s population by age on

                   an annual basis.171

                  Annual disposable income by state, which was collected using information from

                   the United States Bureau of Economic Analysis.172

                  U.S. outbreaks of “mad cow disease,” which could adversely affect consumer

                   demand for dairy products as well as beef products.173 To control for this


   168
       Calculated from DFA OOP data (Dairy Farmers of America. “Class Premiums for Billing.” DFA2013-
   00037605.xls, DFAWD-00000030.xls).
   169
       See Section IV.B.2 for a discussion of the demand characteristics for dairy products.
   170
       United States Census Bureau, Populations of Metropolitan Areas, 1995-2013, accessed December 16, 2016 at
   https://www.census.gov/.
   171
       United States Census Bureau, Annual Estimates of the Resident Population by Sex and Age, 1995-2013, accessed
   December 16, 2016 at https://www.census.gov/.
   172
       United States Bureau of Economic Analysis, Disposable Personal Income Summary, 1995-2013, accessed
   December 16, 2016 at https://www.bea.gov/.
   173
       CNN. “Mad Cow Disease Fast Facts.” July 2, 2013, accessed February 21, 2017 at
   http://www.cnn.com/2013/07/02/health/mad-cow-disease-fast-facts
                                                         52
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 55 of 145 PageID 31662




                   possibility, I include a binary variable indicating the three months following a

                   mad-cow outbreak, which is consistent with the duration of market responses

                   found in the academic literature.174



           81. As previously discussed, production cost variables influence the supply of dairy

   products.175 Thus, I obtained data on the following supply-side control variables (e.g., costs)

   from a number of publicly available sources for the period January 2000 through December

   2013:

                  Regional diesel fuel prices, which were collected from the United States Energy

                   Information Administration (“EIA”). This information is available on a monthly

                   basis by regions designated by the EIA and I matched each DFA city to these

                   regions.176

                  The percent of cows treated with the growth hormone recombinant bovine

                   somatotropin (“rBST”), which was collected from the USDA’s Economic

                   Research Service. The data includes rBST usage rates for the nine Farm Resource

                   Regions of the continental United States and I matched each DFA city to the

                   appropriate Farm Resource Region.177


   174
       Schlenker, Wolfram, and Sofia B. Villas-Boas. “Consumer and Market Responses to Mad-Cow Disease.”
   University of California, Berkeley CUDARE Working Paper 1023, 2006.
   175
       See Section IV.B.1 for a discussion of the supply characteristics for raw milk production.
   176
       United States Energy Information Administration, Lower Atlantic Gasoline and Diesel Retail Prices, 1995-2013,
   accessed December 16, 2016 at http://www.eia.gov/; United States Energy Information Administration, Gulf Coast
   Gasoline and Diesel Retail Prices, 1995-2013, accessed December 16, 2016 at http://www.eia.gov/; United States
   Energy Information Administration, Midwest Diesel Retail Prices, 1995-2013, accessed December 16, 2016 at
   http://www.eia.gov/.
   177
       United States Department of Agriculture’s Economic Research Service, Milk production costs and returns per
   hundredweight (cwt) sold, 2000-2015, accessed December 16, 2016 at https://www.ers.usda.gov/data-
   products/commodity-costs-and-returns/commodity-costs-and-returns/#Recent Costs and Returns
                                                          53
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 56 of 145 PageID 31663




                  Monthly prices of alfalfa hay (dry) in the United States, which were obtained from

                   the USDA’s Feed Grains Database.178

                  Average hourly wages, which were collected from USDA publications for animal

                   farm workers, by quarter.179

                  Monthly commercial electricity price data for each state, which was collected from

                   the U.S. EIA.180

                  Annual government expenditures on dairy subsidies for each state, which were

                   collected from the Environmental Working Group’s Farm Subsidy Database. This

                   includes government expenditures on all of the relevant dairy support programs.181



           82. To measure the impact of the CWT Herd Retirement Program on OOPs, I use the

   annual number of cows removed that are reported by CWT in the Southeast (referred to as

   Region II in the CWT Herd Retirement Program).182

     B. Regression analyses show OOPs increased from 2003-2013 due to the CWT Herd
        Retirement Program.
           83. A regression model is a widely accepted technique that enables economists to

   simultaneously calculate the relationship between variation in a dependent variable (e.g., milk

   price) and the variations of multiple independent variables (e.g., supply and demand


   178
       United States Department of Agriculture’s Economic Research Service, Feed Grains Database, accessed
   December 15, 2016 at https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
   179
       Two quarters are omitted from the dataset, so I impute these wages using the average of the preceding quarter
   and the subsequent quarter (USDA National Agricultural Statistics Service. “Quick Stats.” Accessed February 14,
   2017 at https://quickstats.nass.usda.gov/).
   180
       United States EIA. “Electricity Data Browser.” Accessed December 16, 2016 at
   http://www.eia.gov/electricity/data/browser/.
   181
       Environmental Working Group. “Dairy Program Subsidies: 1995-2014.” Accessed March 15, 2017 at
   https://farm.ewg.org/progdetail.php?fips=00000&progcode=dairy.
   182
       Cooperatives Working Together. “Summary of Herd Retirements.” NMPF0018344-354, at -345-354.
                                                           54
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 57 of 145 PageID 31664




   characteristics). A well designed regression model identifies the sign (positive or negative) and

   magnitude of the effect for each independent variable (i.e., the estimated regression coefficients),

   the degree to which the effects are statistically significant (i.e., not due to random variation in the

   data), and how well the model predicts the outcomes (i.e., the “coefficient of determination”183).

   The particular type of regression model commonly used to investigate alleged price-fixing is

   known as a panel, fixed-effects, reduced-form price regression.184 A regression model provides

   regression coefficients that measure the size of the price effects of market characteristics and of

   price-fixing behavior, statistics for each variable that indicate whether each effect is statistically

   different from the null hypothesis (usually zero), and the R-Squared that measures the overall

   goodness of fit of the model.

              84. Consistent with the supply and demand factors shown to influence dairy prices,185 I

   develop a regression model with the following specification using the previously described

   data:186

                                                ,               ,               ,              ,


   where              represents the OOP for milk delivered to city i during month m and year y;

   represents the potentially anti-competitive conduct of the Defendants (i.e., number of cows killed

   from the CWT Herd Retirement Program187) within the past year of month m and year y in the


   183
       The “coefficient of determination” is commonly known as “R-Squared,” which is usually reported as the
   percentage of variation explained by the model from 0% to 100%.
   184
       For example, see: Rubinfeld, Daniel L. “Quantitative methods in antitrust.” Issues in Competition Law and
   Policy 723 (2008): 723-742.
   185
       For additional discussion of the supply and demand factors influencing price, see Section IV.B of this Report.
   186
       For a discussion of the data used in this regression analysis, see Section VI.A of this Report.
   187
       Although the exact dates on which each herd was prematurely culled were not available, I selected months that
   were near the middle of the culling periods. Generally, I identified the culling date for each herd retirement to be the
   month prior to the announced completion of all farm audits, since herds were tagged and culled during the audit
   process. If the announced date of farm audit completion was not available, then I identified the culling date as the
   second month following the announcement of the herd retirement, because the audits were commonly completed
                                                             55
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 58 of 145 PageID 31665




   CWT’s Southeast bidding region;              represents a vector of market-characteristic control

   variables;188 and          represents an error term. Based on the average number of years that a dairy

   cow remains in the herd, I include four lagged variables (                ,    ,    ,    ,    ,    , and      ,    ) to

   control for the lingering effects of prior herd retirements.189 As discussed above, the vector of

   control variables, , includes demand and supply controls, namely, the percentage of population

   aged 14 and below, state disposable income, state population, the percentage of milk sold with

   rBST treatments, the price of diesel, the price of alfalfa hay, wages of animal farm workers,

   electricity prices, dairy subsidy expenditures, binary monthly variables to control for seasonality,

   binary variables for each destination city (to control for fixed differences in pricing across

   cities),190 and binary variables to control for mad-cow disease outbreaks. Before performing the

   regression analysis, all nominal prices are converted into real prices using CPI (Consumer Price

   Index) data from the Bureau of Labor Statistics to control for inflation.191




   within three months. For one herd retirement where there is no information on the announced date of farm audit
   completion and culling started soon after the herd retirement announcement, then I used the same month as the herd
   retirement announcement.
   188
       Note that the primary variable of interest in my analysis is the number of cows killed from the CWT Herd
   Retirement Program and is hence listed separately within the equation above. Meanwhile, the “control variables” in
      are included in my model to account for shifts in competitive market demand and supply effects on prices over
   time; the control variables assist in providing more precise estimates of the coefficients of the conduct variables;
   however, the sizes of the coefficients of the control variables are not a primary focus of the estimation results of the
   equation shown above.
   189
       As previously discussed in Section IV.A.1, a cow usually remains in the dairy herd for about five years, although
   cows can remain productive in the herd for 12 to 15 years. Moreover, recall that the CWT Herd Retirement program
   removed entire herds from production and some of these prematurely culled cows would have given birth to calves,
   had the cows not been culled. In turn, these calves would have also produced milk. I note that including four lagged
   variables is also consistent with the model of Dr. Scott Brown, although my model is not based on his model. (U.S.
   Environmental Protection Agency. “Ag 101: Lifecycle Production Phases.” July 2015, accessed January 31, 2017 at
   https://www.epa.gov/sites/production/files/2015-07/documents/ag_101_agriculture_us_epa_0.pdf, at p. 276; Brown,
   Scott. Dairy Subsector Model, at BROWN-MU_0003728.xlsm)
   190
       This variable controls for differences in the OOP that are due to supply and demand factors that are different
   between cities but unchanged across time (e.g., distribution networks or consumer preferences).
   191
       Bureau of Labor Statistics. “CPI Detailed Report.” Accessed December 16, 2016 at
   https://www.bls.gov/cpi/cpid1611.pdf
                                                             56
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 59 of 145 PageID 31666




                85. The effect on the OOP in month m and year y from the herd retirement program is

   measured by the signs (positive or negative) and size of the regression coefficients                        ,   ,     ,   ,

   and          ; each of these coefficients represents the marginal change in the OOP from the size of

   current or prior herd retirements after controlling for the supply and demand factors that

   ordinarily influence prices. More specifically, the estimated overcharge from collusive behavior

   during month m and year y is calculated as                               ,              ,               ,


            ,     . If the CWT Herd Retirement Program effectively raised milk prices, then one or more

         will be positive and statistically significant.

                86. The regression results are shown in Table 15 below. My key finding is that, as

   expected, the number of cows removed under the CWT Herd Retirement Program has a positive

   and statistically significant impact on the OOP for up to five years after the herd retirement.192

   This is consistent with the economic theory of collusion, and with the contemporaneous beliefs

   of the Defendants. For example, NMPF’s Vice President of Economic Policy and Market

   Research, noted that “the annual change in the nation’s milking cow herd has functioned as a

   simple, but reasonably representative indicator of changes in the overall national supply-demand

   balance for milk.”193 The SMI board similarly believed that the CWT Herd Retirement Program

   resulted in higher milk prices, which is consistent with the analysis reported during CWT




   192
       The size of the positive coefficients suggests lagged price effects of four years, which is consistent with the
   gestation periods of heifers and subsequent suppressed births of cow-calves.
   193
       National Milk Producers Federation. “Testimony of Peter Vitaliano, Ph.D. before the Vermont Milk
   Commission.” September 18, 2007, NMPF0024092-4103, at -4094.
                                                              57
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 60 of 145 PageID 31667




     committee meetings.194 Overall, my regression model fits the data well, and most of the non-zero

     demand and supply factors have the theoretically expected signs as well.195


                        Table 15: Regression Results Explaining the OOP ($/cwt)196
Variable                                              Regression Coefficient
                                                     Class I          Class II         Class III     Class IV
Cows removed (thousands), within current year -0.00101                0.04523*** -0.00390            -0.00286
Cows removed (thousands), one-year lag               0.06732***       0.03156*** 0.00649             0.00635
Cows removed (thousands), two-year lag               0.01647***       0.02544*** 0.02319*** 0.02250***
Cows removed (thousands), three-year lag             0.04388***       0.03493*** 0.01848*** 0.01808***
Cows removed (thousands), four-year lag              0.04102***       0.03152*** 0.03522*** 0.03462***
Percent of state population aged 14 and below        -0.03825         -0.20060** 0.25599** 0.25595**
Disposable Income ($ millions)                       -0.00375*        -0.00060         0.00039       0.00035
State population (millions)                          -0.03623         -0.01302         -0.03980      -0.03642
Percent of milk sold with rBST (%)                   0.01849***       0.01062**        -0.00658*     -0.00681*
Diesel prices ($/gal)                                0.52052***       0.16697*** -0.00067            0.00245
Alfalfa hay prices ($/ton)                           -0.00287***      0.00216*** 0.00092** 0.00107**
Wages of Farm Animal Workers ($/hr.)                 0.44246***       0.03738          -0.00248      -0.02465
Electricity prices (cents/kwh)                       0.03818*         0.02195          -0.01721      -0.01685
Dairy subsidy expenditures ($ millions)              0.04940***       0.00453*** -0.00234            -0.00205
City fixed effects                                        Yes              Yes             Yes            Yes
Month fixed effects                                       Yes              Yes             Yes            Yes
Mad cow outbreak fixed effects                            Yes              Yes             Yes            Yes
Observations                                             7,694            7,694           7,694          7,694
R-squared                                               0.72386         0.76274          0.52715       0.52280
Note: Standard errors are clustered at the city level: ***, **, & * denote statistical significance different
from zero at the 1%, 5%, and 10% levels, respectively.




     194
         Deposition of Calvin Covington, December 6, 2017, at 83:15-84:11; Cooperatives Working Together. The
     Economic Effects of the CWT Program. October 8, 2012, NMPF0025083-88, at -85; Cooperatives Working
     Together. CWT Committee Meeting. June 8, 2010, NMPF0002599-2648, at -2617-2621.
     195
         Recall that my model is a reduced form price equation and therefore captures both the supply and demand effects
     for control variables. Although the coefficients of control variables are not the primary focus of this Report, I note
     that some of the control variables are correlated with each other and regression models can have trouble separately
     identifying the coefficients for such variables (but this does not limit the ability of the regression to adequately
     control for these factors). In statistics, this is called multicollinearity. This explains the sign change of some
     coefficients from one column to the next in Table 15, for example the rBST and alfalfa hay variables. Alfalfa hay
     prices are highly positively correlated with diesel prices, while rBST use is negatively correlated with diesel prices
     during this period. Similarly, certain demographic characteristics (e.g., percent of population under 14, disposable
     income, and state population) are highly correlated with the city fixed effects.
     196
         Note that when calculating damages, I treat the few statistically insignificant coefficients on the conspiracy
     variables in this table as zero.
                                                              58
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 61 of 145 PageID 31668




            87. From the regression coefficients on the cows removed variables, I can compute the

   price-fixing overcharge in this market. Although the overcharge is calculated and applied to

   purchases on a monthly basis in my damage calculation, Table 16 summarizes average annual

   increases to the OOPs in the Southeast U.S. from the CWT Herd Retirement Program, by class

   of milk. From 2003 through 2013 the annual overcharge in the Southeast U.S. averaged

   $0.58/cwt for Class I OOPs, $0.59/cwt for Class II OOPs, $0.25/cwt for Class III OOPs, and

   $0.24/cwt for Class IV OOPs. In addition, I performed several sensitivity analyses by controlling

   for beef prices197 as well as net foreign exports.198 These analyses also find that OOP prices in




   197
       To explore the theory that OOPs may be influenced by dairy herds being slaughtered early during periods of high
   beef prices (thereby reducing raw milk supply and increasing OOPs), I also perform a sensitivity analysis controlling
   for ground beef prices. However, this analysis finds that ground beef prices have a negative relationship with Class I
   and II OOPs when including proper controls, thereby negating the theory that higher beef prices lead to higher
   OOPs. I therefore do not include beef prices in my main model results. Regardless, under this alternative model the
   average annual overcharge from the CWT Herd Retirement Program is similar from 2003-2013: $0.52/cwt for Class
   I OOPs, $0.57/cwt for Class II OOPs, $0.26/cwt for Class III OOPs, and $0.22/cwt for Class IV OOPs. (Bureau of
   Labor Statistics. “Ground Beef U.S. City Average.” Accessed December 16, 2016 at
   https://data.bls.gov/timeseries/APU0000703112).
   198
       I do not control for net exports in my primary model because my model is a regional analysis that is focused in
   the southeastern United States. Moreover, there are minimal exports and imports of Class I and II products. For
   example, in 2013, only 5% of dairy exports (by dollar value) related to “fluid milk and cream,” “yogurt & other
   fermented milk,” and “ice cream,” collectively. Regardless, adding net exports as a control variable yields similar
   price-effect results: the average annual overcharge from the CWT Herd Retirement Program from 2003-2013 is
   $0.71/cwt for Class I OOPs, $0.64/cwt for Class II OOPs, $0.22/cwt for Class III OOPs, and $0.21/cwt for Class IV
   OOPs. Note that total U.S. net exports may be considered exogenous with respect to OOPs in the southeastern
   United States. However, given the possibility that total U.S. net exports are endogenous with OOPs, I also perform
   an additional sensitivity analysis that uses a two-stage least squares “instrumental variables” approach (with
   exchange rates as instruments). In this sensitivity analysis, the exchange rates chosen were based on the currencies
   of the ten largest countries of U.S. dairy exports from 2003-2013 (Mexico, Canada, China, Japan, Philippines,
   Indonesia, South Korea, Vietnam, Malaysia, and Egypt) and the ten largest countries for U.S. dairy imports from
   2003-2013 (New Zealand, Italy, France, Canada, Netherlands, Ireland, Australia, Denmark, Mexico, and
   Switzerland). Under this specification, the average annual overcharge from the CWT Herd Retirement Program
   from 2003-2013 is $0.51/cwt for Class I OOPs, $0.53/cwt for Class II OOPs, $0.19/cwt for Class III OOPs, and
   $0.19/cwt for Class IV OOPs. (USDA Foreign Agricultural Service. “Global Agricultural Trade System.” Accessed
   February 14, 2017 at https://apps.fas.usda.gov/gats/default.aspx; Greene, William H. Econometric Analysis. Seventh
   Edition. Boston: Prentice Hall, 2012, at p. 89; OFX. “Historical Exchange Rate.” Accessed April 5, 2017 at
   https://www.ofx.com/en-us/forex-news/historical-exchange-rates/; Quandl. “Currency Exchange Rates –USD vs
   VND. Accessed April 5, 2017 at https://www.quandl.com/data/CURRFX/USDVND-Currency-Exchange-Rates-
   USD-vs-VND)
                                                            59
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 62 of 145 PageID 31669




   the Southeast U.S. from 2003 to 2013 increased from the cow-supply constraints imposed by

   CWT Herd Retirement Program.


                 Table 16: Average Annual Increase to OOP in Southeast U.S.
                                from Herd Retirement Program
             Year                     Average Overcharge ($/cwt)
                         Class I        Class II       Class III      Class IV
             2003         $0.00           $0.05          $0.00         $0.00
             2004         $0.07           $0.17          $0.00          $0.00
             2005         $0.21           $0.32          $0.03          $0.03
             2006         $0.39           $0.38          $0.09          $0.09
             2007         $0.44           $0.57          $0.19          $0.19
             2008         $0.70           $0.57          $0.25          $0.24
             2009         $0.53           $0.96          $0.32          $0.32
             2010         $1.17           $1.09          $0.24          $0.24
             2011         $1.09           $0.88          $0.49          $0.48
             2012         $0.84           $0.75          $0.50          $0.48
             2013         $0.89           $0.71          $0.61          $0.60
            Average       $0.58           $0.59          $0.25          $0.24




       VII. WINN-DIXIE WAS OVERCHARGED BY AT LEAST $21.4 MILLION

          88. To calculate damages to the Plaintiffs in this case, I apply the monthly overcharge to

   data specific to Plaintiffs’ purchases. Winn-Dixie dairy product purchase data was obtained for

   the period April 27, 2004 through August 16, 2013 (the “Purchase Order Data”), which I

   understand contains purchases from all vendors for raw milk, fluid milk and other dairy products

   that use Class I, II, III, and IV milk. The Purchase Order Data includes variables for the purchase

   order number, purchase order date, distribution center shipped to, vender number, item code,

   product description, case pack, size, quantity ordered, quantity received, date received, unit cost,




                                                    60
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 63 of 145 PageID 31670




   vendor name, and total dollars purchased.199 In total, the Purchase Order Data includes

   approximately 1.66 million transactions comprising $3.08 billion in total dairy-product

   purchases.200 This dataset ends in August 2013 because Winn-Dixie changed data management

   systems around this time, which prevented such data being produced through December 31,

   2013.201 Thus, I also obtained supplementary Winn-Dixie purchase data at the product level from

   the new data management system from August 2013 through the end of 2013 (the “Additional

   Purchase Data”).202 The Additional Purchase Data only includes Class I product purchases of

   $28.9 million.203 Consequently, my damages calculation is understated, because data for Class II,

   III, and IV products purchased from August 2013 through the end of 2013 are unavailable.204

            89. In addition, the Winn-Dixie Purchase Order Data includes item descriptions (e.g.,

   “YOGURT CUPS REGULAR,” “CHEESE SHREDDED NATURAL,” or “MILK PRIVATE

   LABEL WHITE”) corresponding to various item codes in a separate tab. I first matched each

   transaction in the dataset to these item descriptions and then identified which class of milk




   199
       Although no data dictionary was provided that describes each variable in the dataset, it is my understanding that
   the “case pack” variable refers to the number of units per case, while the “size” variable refers to the size of each
   unit, and the “quantity received” variable indicates the number of cases received.
   200
       Winn-Dixie. “Extract 1 - 2010 to 2013.xlx,” WD1143_000299; Winn-Dixie. “Extract 1 - up to year 2010.xlx,”
   WD1143_000300.
   201
       My model results show that the overcharges continued through 2014, as noted by the positive lagged coefficients
   shown in my model in Table 15. However, due to data limitations, I was instructed to only calculate damages
   through 2013. This approach is conservative.
   202
       Note that this Additional Purchase Data only includes item code, item description, category, sub-category, case
   pack, cases shipped, and total store cost. However, I obtain product size information sufficient to calculate the cwt
   purchased by matching the item code in the Additional Purchase Data to the item code in the Purchase Order Data.
   Lastly, I note that the Additional Purchase Data includes plant-based beverage milk (e.g., soymilk), but I
   appropriately exclude this from my damage calculation.
   203
       Winn-Dixie. Milk Purchases from C&S After Transfer of Warehouse Operations, “Milk Purchases from C and S
   after warehouse transfer 2013.xlsx”
   204
       Damages are also understated because of the absence of Purchase Order Data for the first eight months of the
   affected period. My model shows that damages began to accrue for Plaintiffs in September 2003, but because
   purchase orders are not available for the period September 2003 to May 11, 2004, I omit computing damages during
   that early period.
                                                            61
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 64 of 145 PageID 31671




   corresponded to each item description, which enabled me to calculate economic damages by

   class of raw milk.

            90. For the Winn-Dixie Purchase Order Data, Plaintiffs’ counsel instructed me to

   calculate damages on purchases of Class I, II, III, and IV products solely from vendors listed in

   Table 17 below. These purchases represent $1.24 billion in total dairy-product purchases by

   Winn-Dixie derived from the Purchase Order Data. I conservatively excluded Winn-Dixie

   purchases from all other vendors not listed in Table 17 before applying the overcharge calculated

   from my model.205




   205
       This is a conservative assumption because when collusion is effective, market prices increase for all suppliers
   (including those outside the cartel). If the fringe firms did indeed practice such “umbrella pricing,” then the true
   damages to Plaintiffs would be higher than what I report here, because the damage base would be calculated on at
   least $3.08 billion of sales instead of only $1.24 billion of sales within the Purchase Order Data. Lastly, although the
   Additional Purchase Data does provide cwt by each vendor, I conservatively reduce the calculated cwt in the
   Additional Purchase Data by 6.9% to account for excluded vendors. This reduction is based on the fact that 6.9% of
   Class I purchases within the Purchase Order Data relate to excluded vendors in 2012. The vendor exclusion is
   smaller for Class I products than Class II, III, and IV products because Winn-Dixie had supply contracts with
   included vendors and thus the Class I exclusion relates primarily to specialty products (e.g., organic and flavored
   milk).
                                                             62
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 65 of 145 PageID 31672




                           Table 17: Venders included in the damage base,
                  showing total sales only from the Winn-Dixie Purchase Order Data
                   Vendor Name                                      Total Sales
                   CABOT CREAMERY                                      $5,089,180
                   DAIRY FARMERS OF AMERICA                           $25,204,694
                   GUSTAFSON'S DAIRY                                     $522,483
                   GUSTAFSONS DAIRY                                   $62,377,433
                   GUSTAFSONS DAIRY-SPECIALTY MLK                      $3,758,614
                   KEMPS LLC                                           $4,933,380
                   LAND O LAKES                                       $61,976,757
                   SUNSHINE DAIRY ICE CREAM                           $15,098,619
                   SUNSHINE DAIRY(MILK)- FL DC'S                     $224,148,238
                   SUNSHINE DAIRY(MILK)NON-FL DCS                    $135,348,811
                   SUPERBRAND DAIRY                                   $59,606,745
                   SUPERBRAND ICE CREAM-GRNVLE                           $228,749
                   WD DAIRIES-HAMMOND (MILK)                          $85,769,649
                   WD DAIRIES-HAMMOND (MTG MILK)                     $114,065,831
                   WD DAIRIES-HIGHPOINT                                    $8,575
                   WD DAIRIES-HIGHPOINT(MILK)                         $21,436,082
                   WD DAIRIES-MTG (BUTTERMILK)                           $246,748
                   WD DAIRIES-NEW ORLEANS                                 $66,177
                   WD DAIRIES-PLANT CITY (MILK)                      $407,102,505
                   WD DAIRIES-PLANT CITY BAHAMAS                       $2,462,331
                   WD YOGURT (HIGH POINT)                             $13,762,551
                   Total                                           $1,243,214,153


           91. The overcharge results in Table 16 are expressed in dollars per hundredweight of

   farm milk, but the procurement data are in various volumetric units or weights other than

   hundredweights. To convert volumes into the appropriate cwt measurement, I employed the

   industry standard ratios shown in Table 18. For example, for bottled fluid milk, I used the

   conventional conversion rate of 8.6 pounds per gallon,206 although I understand that milk weight

   can vary across batches delivered because of slight differences in fat and protein content. Lastly,

   approximately 0.2% of product purchases from relevant vendors (approximately $265,000 in the


   206
      USDA. “USDA ERS Documentation.” October 12, 2016, accessed November 28, 2016 via
   https://www.ers.usda.gov/data-products/price-spreads-from-farm-to-consumer/documentation/; Wisconsin Dairy.
   “Milk Facts.” Accessed March 15, 2017 at http://www.americasdairyland.com/dairy/milk/milk-facts.
                                                        63
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 66 of 145 PageID 31673




   Purchase Order Data and Additional Purchase Data combined) were excluded because the data

   did not include sufficient information on the weight/volume units (e.g., the product size variable

   was listed as “counts” only). This is another reason why the economic damage calculations

   provided in Table 19 below are conservative numbers (i.e., lower-bound estimates).


                       Table 18: Dairy-Product / Milk Conversion Assumptions207
               1 pound of butter requires 21.2 pounds of milk for production
               1 pound of whole milk cheese requires 10.0 pounds of milk for production
               1 pound of cottage cheese requires 6.25 pounds of milk for production
               1 pound of plain yogurt requires 1 pound of milk for production
               1 gallon of ice cream requires 12.0 pounds of milk for production
               1 gallon of milk weighs 8.6 pounds


            92. Table 19 below shows my damages estimates for Plaintiffs, by milk class. Applying

   the monthly overcharge amounts from my model to Winn-Dixie purchase data yields a total

   estimate of at least $21.4 million in economic damages.208




   207
       Wisconsin Dairy. “Milk Facts.” Accessed March 15, 2017 at http://www.americasdairyland.com/dairy/milk/milk-
   facts.
   208
       Again, these damages are conservative because they are only calculated from Winn-Dixie sales data through
   2013, even though my model finds that milk prices remained artificially elevated for five years after a herd
   retirement. Similarly, only $1.2 billion of purchases are included in the damage base from the Purchase Order Data,
   out of at least $3.08 billion of total dairy purchases during this period (even though the price paid by Winn-Dixie on
   the excluded dairy purchases would have similarly been elevated beyond competitive levels). Moreover, damages of
   approximately $21.4 million represent a less than 2% overcharge on Winn-Dixie’s $1.2 billion in purchases of dairy
   products from the included vendors in the Purchase Order Data.
                                                            64
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 67 of 145 PageID 31674
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 68 of 145 PageID 31675




                              Exhibit A
                     Curriculum Vitae of
                    John M. Connor, Ph.D.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 69 of 145 PageID 31676




                                                                                         Emeritus Professor
                                                                                 of Agricultural Economics,
     4355 Creekside Pass                                                                  Purdue University
     (317) 733-1938 Phone
     jconnor@purdue.edu                                                                    Senior Fellow,
                                                                              American Antitrust Institute,
                                                                                        Washington, DC

                                                                                         Senior Consultant,
                                                                                         OnPoint Analytics

                                     Principal Appointments
   Emeritus Professor of Agricultural Economics, Purdue University, July 1, 2011 to present.

   Senior Fellow, American Antitrust Institute, Washington, DC, March 2009 to present.

   Senior Consultant, OnPoint Analytics, Emeryville, CA, January 2014-present.

   Director, LECG LLC, May 2008 to March 2011. [LECG was one of the three largest economic
          consulting firms in the world]

   Board of Advisers, American Antitrust Institute, Washington, DC, July 2003-present (the 6th
          economist selected).

   Visiting Professor, Nationalekonomiska Institutionen, Åbo Akademi University, Åbo (Turku),
           Finland, 1994.

   Adjunct Professor, Instituto Economica Agro-Alimentare, Università Cattolica del Sacro Cuore,
          Piacenza, Italy, June 1992 to present.

   Professor, Department of Agricultural Economics, Purdue University, July 1989 to June 2011.

   Associate Director, Purdue Center for Value Added Research, July 1987 to June 1991.

   Assistant Head for Research, Department of Agricultural Economics, Purdue University, July 1985
           to August 1988.

   Associate Professor, Department of Agricultural Economics, Purdue University, West Lafayette,
          Indiana, May 1983 to June 1989.

   Head, Food Manufacturing Research Section, Economic Research Service, U.S. Department of
          Agriculture, April 1979 to May 1983.

   Adjunct Assistant Professor, Department of Agricultural Economics, University of Wisconsin at
          Madison, June 1976 to July 1979.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 70 of 145 PageID 31677
         John M. Connor, Ph.D.
         Page 2

   Agricultural Economist, Economic Research Service, United States Department of Agriculture,
           March 1976 to May 1983.

   Research Assistant, Department of Agricultural Economics, University of Wisconsin at Madison,
          January 1972-February 1976.

   Research Assistant, Department of Food and Resource Economics, University of Florida, 1969-
          1971.

   Volunteer, United States Peace Corps, service as a mathematics teacher in Nigeria and Uganda,
          September 1965 to December 1968.


                                        Academic Background
   Ph.D., University of Wisconsin at Madison, 1976 (Agricultural Economics)

   M.S., University of Wisconsin at Madison, 1974 (Agricultural Economics)

   M.A.M.R.D., University of Florida, 1974 (Agricultural Economics)

   A.B., Boston College, 1965 cum laude (Mathematics)


                                          Research Experience
   Research prior to 1996 focused on the market structures and performance of food industries; since
   1996 specialized in empirical cartel studies and assessing the effectiveness of anti-cartel policies and
   enforcement.

   Consultant, National Cattlemen’s Association. Co-authored a report on changing structure of the
   beef packing industry and packer procurement methods, January 1989-October 1989.

   Senior Economist for Research Triangle Institute (North Carolina) project Economic Cost/Benefit
   Studies of Cosmetic and Food Safety Issues. The purpose of the project was to support the Economic
   Staff of the Center for Food Safety and Applied Nutrition (CFSAN) of the U.S. Food and Drug
   Administration (FDA). CFSAN is responsible for economic impact analyses of present or proposed
   FDA regulatory actions affecting cosmetic or food safety. This research project dealt with the
   industry and social costs of mandatory food labeling regulations, which were later adopted by the
   FCA. October 1987 to September 1993.

   Consultant for the Office of Technology Assessment, U.S. Congress. Produced a report, part of the
   OTA’s Economic Transition Project, on the economic interrelationships of market structure to the
   adoption and generation of significant new food-processing technologies, 1984-85.

   Consultant for the Directorate for Food, Agriculture, and Fisheries of the Organization for
   Economic Cooperation and Development. Aided in planning and prepared key papers for an
   international symposium on “Structural Adjustment of the Food Industries,” held in Paris, 1982.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 71 of 145 PageID 31678
         John M. Connor, Ph.D.
         Page 3

   Consultant, United Nations’ Center on Transnational Corporations for its report, Transnational
   Corporations in Food Processing Industries of Developing Countries, 1978-80.

   Consultant, U.S. Senate Select Committee on Nutrition and Human Needs. Provided original
   analysis and criticisms for a proposed staff report, Guidelines for Food Purchasing in the United States
   (printed May 1978), 1977-78.

   Consultant, Subcommittee on Multinational Corporations, U.S. Senate Committee on Foreign
   Relations. Duties included a statistical analysis of a large-scale questionnaire sent to Fortune 500
   companies and collaborating on a report to the Subcommittee, June 1974 to 1976.

   Consultant for law firms in the United States and abroad, the National Association of Attorneys
   General, the U.S. Federal Trade Commission, the U.S. Department of Justice, and non-U.S. antitrust
   authorities on matters involving allegations of price-fixing, corporate financial performance,
   trademark infringement, tax liability, mergers, damage assessments, and product liability issues in the
   food, beverage, and tobacco; food and feed ingredient; grocery distribution industries; and several
   manufacturing industries. Advisor for publishers assessing proposed textbooks.


                                          Teaching Experience
   Taught AGEC 506, “Agricultural Marketing and Price Analysis”, annually to M.S. candidates.
   AGEC 506 covers derived demand, marketing margins, elasticities, modeling and estimating supply
   and demand relationships, economic forecasting techniques, empirical studies of the structure,
   conduct and performance of the food processing and distribution industries, vertical coordination
   and pricing systems in agricultural subsectors, and issues in food marketing regulation, 1983 to 1997.

   Teach AGEC 622, “Food System Organization and Policy”, biannually to Ph.D. students. AGEC
   622 covers advanced concepts in industrial organization economics, empirical research on the food
   industries, and the role of economic theory and research in the formulation and enforcement of
   public policies that affect industry performance, 1985 to present.

   Taught AGEC 305, a junior-senior level course in econometrics and price analysis, 1998-2000 and
   2010.

   Teach AGEC 596I (now AGEC 526), a case-studies agribusiness course, "International food and
   Agribusiness Marketing," annually 1999-2001 and 2005-2010.

   Taught segments of AGEC 692 “Workshop in Applied Economics,” 2000-2010.

   Taught “International Selling of Branded Food Products” at the European Union's Advanced
   Mediterranean Institute of Agronomy, Zaragoza, Spain, February-March 1996, 1998, and 2000.

   Taught AGEC 622-equivalent to M.S. students, Åbo Akademi University, Finland, fall 1994 and to
   graduate students and junior faculty of the Institute of Agro-Food Economics of the Catholic
   University of the Sacred Heart, Cremona, Italy, June 1992 to June 2000.

   Taught AGEC 320, a junior-level course in agricultural marketing, spring 1991.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 72 of 145 PageID 31679
        John M. Connor, Ph.D.
        Page 4

   Developed a new course and first taught "Forensic Economics," AGEC 596F, spring 2004-2010.


                                    Administrative Experience
   Associate Director, Purdue Center for Value Added Research. Duties include encouraging
   submission, selection, and monitoring of research awards of about $200,000 per year, 1987-1991.

   Assistant Head for Research, Department of Agricultural Economics, Purdue University.
   Responsible for coordinating research in a department with about 40 faculty members with
   significant research appointments and 80 to 95 resident graduate students. Duties included: alerting
   the staff to Requests for Proposals; persuading them to respond; reviewing outgoing proposals;
   supervising and editing annual reports of research progress; recruitment of graduate students;
   selection of research assistants supported by departmental funds; assignment of RAs to their major
   advisors; forming committees to choose the best departmental theses; nominating faculty work for
   national research awards; counseling graduate students and faculty; making recommendations to the
   Department Head on annual salary changes, July 1985 to August 1988.

   Head, Food Manufacturing Research Section, ERS-USDA. Supervised 4 to 6 professional research
   economists and support personnel. Duties included annual budget review; recruitment of new
   professionals; development of annual research plans; performance evaluations of staff; manuscript
   clearance; monitoring USDA-university contracts; responding to requests from the public, the press
   and other government officials; and policy analysis, 1979- May 1983.


                                            Honors and Awards
   A.B., Boston College, cum laude, 1965.

   Boston College Presidential Scholarship, 1961-65.

   Omicron Delta Epsilon, national honorary economics fraternity, 1979-present.

   Distinguished Policy Contribution Award, Agricultural and Applied Economics Association (one of
          several leaders of Regional Research Project NC-117, The Organization and Performance of
          U.S. Food Systems”), 1980.

   Quality of Communication Award (Honorable Mention), Agricultural and Applied Economics
           Association, (with others), 1980.

   Quality of Communication Award, Agricultural and Applied Economics Association, (for The Food
           Manufacturing Industries, with three co-authors), 1985.

   Member, Sigma Xi, national scientific honorary society, 1986 - 1990.

   Chairperson, North Central Regional Research Project NCT-149, “Organization and Performance
          of World Food Systems,” 1986-1988. (Predecessor of NC-194, see below)
   Vice President, Purdue Chapter, American Association of University Professors, 1987-88.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 73 of 145 PageID 31680
         John M. Connor, Ph.D.
         Page 5


   Major Professor for four Ph.D. dissertations that won the Department’s “Best Dissertation” award:
               Warren P. Preston (1987)
               Thomas V. Greer (1992)
               Felipe De Almeida Cabral Pinto Ravara (1994)
               Yuliya Bolotova (2006)

   President, Purdue Chapter, AAUP, 1988-90.

   Chairperson, North Central Regional Research Project NC-194, “Organization and Performance of
          World Food Systems,” 1988-1993.

   Elected Regional Representative, National Council of the AAUP, 1991-1992.

   Committee Member, Purdue University M.S. Thesis by Filipe Ravara, AAEA national award for
   “Best Thesis” (one of three awarded in 1991).

   Distinguished Extension Program Award, Agricultural and Applied Economics Association, (with
          others), 1993.

   Citations in:
                  Who’s Who in America, beginning 54th Edition (2000-2001) to present
                  Who’s Who in Finance and Industry, beginning 27th Edition (1992-1993)
                  Who’s Who in the Midwest beginning 23rd edition (1992-1993)
                  Who’s Who in the World, beginning 11th edition (1992)
                  Who’s Who in American Education, beginning 4th edition (1994-1995)
                  Who’s Who Registry of Global Business Leaders beginning July 1993
                  Who’s Who in Science and Engineering, beginning 2nd edition (1994-95)

   “Little Nobel” Prize of Economics, from Metadosis, Finnish Students’ Economics Society, awarded
           December 17, 1994, Turku, Finland.

   Distinguished Extension Program Award, Agricultural and Applied Economics Association, 1999
          (with others).

   Distinguished Research Award, National Science Council, Taiwan, Ph.D. Dissertation of Chih-ching
          Yu, J.M. Connor supervisor (June 2000).

   Quality of Communication Award, Agricultural and Applied Economics Association, (sole recipient,
           one award given nationally). [for Global Price Fixing: First Edition], July 2002.

   Winner, Writing Award for Best Antitrust Publication of 2002 (Global Price Fixing: First Edition),
          sponsored by the Jerry S. Cohen Charitable Trust, presented at the annual meeting of the
          American Antitrust Institute, Washington, DC, June 24, 2003 ($8200 cash award).

   Advisor, American Antitrust Institute, 2004-present.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 74 of 145 PageID 31681
         John M. Connor, Ph.D.
         Page 6

   Quality of Research Discovery Award, Agricultural and Applied Economics Association, Purdue
           University’s Department of Agricultural Economics’ nomination for 2006.

   Honorable Mention for the Jerry S. Cohen Charitable Trust’s award for the best antitrust publication
         of 2006 (for John M. Connor and Robert H. Lande, “How High Do Cartels Raise Prices?”
         Tulane Law Review (2005)), June 2007.

   Lead role in “Fair Play in the Marketplace,” a film produced by the American Antitrust Institute and
          Filmmakers Collaborative; awarded a 2007 Silver Telly Award and the 2007 CINE Golden
          Eagle.1

   Foreign Affiliate of the Centre for Industrial Economics, University of Copenhagen, Denmark
          [http://www.econ.ku.dk/cie/], one of about 15 appointed September 2007-present.

   Senior Fellow, American Antitrust Institute, 2009-present.

   Fellow, Agricultural and Applied Economics Association, 2009-present.

   Hungarian Society of Hunters, inducted November 2011.

   Winner, Best Academic Anticompetitive Practices Article -- 2012 Antitrust Writing Awards,
          sponsored by the Institute of Competition Law and George Washington University Law
          School, presented at the Awards Banquet, Jefferson Hotel, Washington, DC, March 27,
          2012.2

   Semi-Finalist, Best Academic Anticompetitive Practices Article -- 2013 Antitrust Writing Awards,
          sponsored by the Institute of Competition Law and George Washington University Law
          School, presented at the Awards Banquet, Jefferson Hotel, Washington, DC, March 10,
          2013.3

   Winner, Writing Award for Best Antitrust Publication of 2012, sponsored by the Jerry S. Cohen
          Memorial Charitable Trust (for Cartels as Rational Business Strategy: Crime Pays. Cardozo
          Law Review Vol. 34 Issue 2 (December 2012): 428-491. [co-authored with Robert H. Lande].
          Presented at the annual meeting of the American Antitrust Institute, Washington, DC, June
          12, 2013 ($4000 cash award).

   Recipient, Alfred E. Kahn Research Award for Antitrust Achievement, the highest award of the
          American Antitrust Institute. By vote of the Directors, awarded June 19, 2014, at the


   1 The Golden Eagle recognizes excellence in documentary production. Past recipients of CINE Golden Eagles include

   Steven Spielberg, George Lucas, Ken Burns, Martin Scorsese, Mike Nichols, Robert Altman, Spike Lee, and Mel Brooks.
   2 The Institute is headquartered in Paris, France (http://www.concurrences.com/?lang=en) and is one of five academic

   writing awards given in 2012 (http://awards.concurrences.com/What-are-the-Antitrust-Writing). About 100 articles
   were nominated, and, after voting online, winnowed to ten finalists by a jury of 20 European and U.S. antitrust experts
   (mostly professors of law) and editors of Concurrences.
   3 The Institute is headquartered in Paris, France (http://www.concurrences.com/?lang=en) and is one of five academic

   writing awards given in 2013 (http://awards.concurrences.com/article/what-are-the-antitrust-writing). About 100
   articles were nominated, and, after voting online, winnowed to ten finalists by a jury of 20 European and U.S. antitrust
   experts (mostly professors of law) and editors of Concurrences.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 75 of 145 PageID 31682
            John M. Connor, Ph.D.
            Page 7

              National Press Club in Washington, DC.4 The Award’s statement says that “Connor is the
              world's leading cartel researcher.” [http://www.antitrustinstitute.org/content/aai-award-
              john-m-connor-annual-achievement-award-cartel-research]


                                                       Recognitions
   Research Assistantships, 1969-76, Universities of Florida and Wisconsin.

   Reviewer (1977-present) for 32 academic journals:
         American Journal of Agricultural Economics
         Land Economics
         Journal of Developing Areas
         North Central Journal of Agricultural Economics
         National Food Review
         Review of Industrial Organization
         Agribusiness: An International Journal
         Western Journal of Agricultural Economics
         Journal of Industrial Economics
         Canadian Journal of Agricultural Economics
         Journal of Agribusiness
         Journal of Agricultural Cooperation
         Journal of Business and Economics Statistics
         Journal of Cooperatives
         Choices
         Review of Agricultural Economics
         Journal of Agricultural Economics
         International Journal of Industrial Organization
         Journal of Economic Education
         Economics Letters
         Applied Economics Letters
         Journal of Agriculture and Food Industrial Organization
         The Berkley Electronic Press Journal of Economic Analysis & Policy
         World Competition
         Economic Inquiry
         Southern Economic Journal
         International Review of Law and Economics
         Agricultural Economics
         European Journal of Law and Economics
         Canadian Journal of Economics
         International Journal of Economics and Business
         Journal of Competition Law and Economics

   Delegate for the U.S. Department of Agriculture, IUFoST/OECD Symposium, Espoo, Finland,
          September 1981.


   4   Connor was the 15th recipient and the 5th economist to be so recognized.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 76 of 145 PageID 31683
        John M. Connor, Ph.D.
        Page 8

   Member, Board of Editors, Review of Industrial Organization, 1983-1989.

   Member, Office of Technology Assessment, U.S. Congress, Task Force on Postharvest Food
        Technologies, 1983-84.

   Elected Department representative, Agenda and Policy Committee, College of Agriculture, Purdue
          University, 1984-1989.

   Senator, Purdue University Senate, elected Department representative, 1987-1990 and 2002-2005.

   External expert reviewer for academic tenure and promotion decisions:
          Department of Agricultural Economics, Cornell University, 1987 and 1988;
          Dept. of Agricultural Economics, University of Massachusetts, 1988, 1990 and 1993;
          Department of Economics, University of Missouri at St. Louis, 1990, 1992;
          Faculty of Agriculture, University of Helsinki, Finland, 1996;
          Christian-Albrechts University, Kiel, Germany, 2003;
          Catholic University of Leuven, Belgium, 2006;
          Dept. of Applied Economics, Cornell University, Ithaca, New York, 2009;
          University of Michigan, 2009.

   Proposal reviewer, National Academy of Sciences, National Research Council, Board on Science and
          Technology for International Development, November 1987.

   Elected Member, Nominating Committee, Purdue University Senate, 1988-90.

   Elected Member, President’s ad hoc Advisory Committee on Faculty Governance, 1989-90.

   Elected Member at Large, Executive Council, Indiana Conference of the AAUP, 1990-93.

   Nominated by Department of Agricultural Economics for School of Agriculture Research Award,
         1989 and 1990.

   Member, U.S. Delegation representing the Foreign Agricultural Service, U.S. Dept. of State, to
        investigate and report on the food processing industries of the USSR, July 1990.

   Elected, Regional Representative to the National Executive Council of the AAUP, 1991-1992.

   Panel Member, CSRS-USDA National Research Initiatives Grants Program, 1993.

   Nominated, National Secretary-Treasurer, American Association of University Professors,
         September 1993.

   Member, Food Forum, advisory committee for the Food and Nutrition Board, Institute of
        Medicine, National Academy of Sciences, 1994-1998.

   Elected Member, University Promotions Committee, Purdue University, 1996-2000.

   Elected Member, Faculty Censure and Dismissals Committee, Purdue University, 1997-2000.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 77 of 145 PageID 31684
         John M. Connor, Ph.D.
         Page 9


   Board of Editors, Agribusiness: an International Journal, 1998-2007.

   Elected member, Executive Committee, Northeast Project NE-165, 1998-2002.

   Organizer, “Forensic Economics in Action,” a competitively selected session of five papers at the
          annual meeting of the Allied Social Sciences Association, co-sponsored by the Industrial
          Organization Society and the American Association of Agricultural Economics, New York
          City, January 5, 1999.

   Member, Subcommittee on Corporate Funding and Academic Freedom, Committee A on Academic
        Freedom, American Association of University Professors, 1999, 2004, 2005.

   Guest Editor, Review of Industrial Organization, Vol. 18 (2001).

   Vice Chair, Board of Architectural Review, Austin Oaks Neighborhood Association, Zionsville,
          Indiana, 2002- present.

   Organizer, competitively selected four-paper session on International Cartels, International
          Industrial Organization Conference, Boston, April, 2003

   Member and presenter, Remedies Forum, Antitrust Section Spring Meeting, American Bar
        Association, Washington, DC, April 2, 2003.

   Member, the DeSilver Society, American Civil Liberties Union, Sept. 2005-present.

   Panel Member, Center for State Enforcement of Antitrust and Consumer Protection Laws,
          (nonprofit organization, New York, NY). One of five economists selected nationwide to
          respond to requests from State Attorneys General for expert advice on antitrust matters,
          January 2006- June 2008.

   Director (one of three), Storm Water Utility Board, Town of Zionsville, Indiana, December 2010-
          May 2013. The SWUB is a federal- and State-mandated municipal regulatory authority that
          sets user fees, hears appeals, assesses penalties, and oversees the Town Utility and
          Stormwater Department.

   Advisor, Competition Advocacy Working Group, International Competition Network (a “virtual
          network” of 110 of national and multinational competition authorities; see
          http://www.internationalcompetitionnetwork.org/uploads/library/doc608.pdf), September
          2011-present.

   Press Interviews by journalists with the following news organizations:
           The Wall Street Journal
           The New York Times
           The International Herald Tribune
           Bloomberg News Service
           American Lawyer
           Business Week
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 78 of 145 PageID 31685
        John M. Connor, Ph.D.
        Page 10

          CNN International
          La Tribune (France)
          Reuters
          Corporate Crime Reporter
          Economic Times (of India)
          NutraIngredients-USA.com
          Business Day (South Africa)
          The Star (South Africa)
          Chronicle of Higher Education
          Competition Policy International


                                             Professional Service
   Member, Distinguished Policy Contributions Awards Committee, AAEA, 1980-83.

   Chair, Distinguished Policy Contributions Awards Committee, AAEA, 1981-83.

   Member, Graduate Policy Committee, Department of Agricultural Economics, 1983-present.

   Reviewer, Selected Papers Committee, AAEA, 1984-86, 1996-1997, 1999-2001.

   Member, Graduate Committee, Department of Agricultural Economics, 1984-85 and 1989-1992.

   Chair, Market Structure Subcommittee, Selected Papers Committee, AAEA, 1985.

   Member, Food Processing Subcommittee, Strategic Agricultural Plan Committee, State of Indiana,
        1985.

   Assistant Head of Department for Research, Agricultural Economics, Purdue University, 1985-1988.

   Member, M.S. and Ph. D. Award of Recognition Selection Committees, Department of Agricultural
        Economics, every two or three years, 1984-2005.

   Member, Quality of Research Discovery Award Subcommittee, AAEA, 1985-88.

   Member, Executive Council, Purdue Chapter, American Association of University Professors
        (AAUP), 1986-1992.

   Elected Department representative, Purdue School of Agriculture Agenda and Policy Committee,
          1985-88.

   Chair, Purdue School of Agriculture Agenda and Policy Committee, 1987-88.

   Chair, Quality of Research Discovery Award Subcommittee, AAEA, 1988-89.
   Member, Selection Committee, University Fellowships, School of Agriculture, 1989.

   Chair, Ph.D. Dissertation Selection Committee, Department of Agricultural Economics, 1990.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 79 of 145 PageID 31686
        John M. Connor, Ph.D.
        Page 11


   Chair, Marketing Committee, quinquennial external Departmental review, 1991-1992 (wrote report).

   Member, Purdue University, Krannert Library Committee, 1990 to 1994.

   Member, Department Art Committee, late 1990s.

   Chair, Marketing Committee, quinquennial external Departmental review, 1996-1997 (wrote report).

   Member, AAEA Quality of Communications Award, Selection Committee, 2002-05.

   Member, Antitrust Section, American Bar Association, 2002-present.

   Member, Chair, Department Retirement Committee, 2001-2004

   Member, Department Name Committee, 2004-2005

   Chair, Department Seminar Committee, 2004-2005

   Member, Purdue University Censure and Dismissal Committee, May 2007- May 2010.

   Member, Department Outstanding Ph.D. Dissertation Committee, 2007-08.

   Founding Member, John Sherman Society, American Antitrust Institute, 2008.

   Owner (Founder), LinkedIn “Cartel Studies” Group, January 2009-present. Membership reached
   1200 in 2016.

   Appointed by the U. S. Department of Justice, United States Representative, International
   Competition Network’s Cartel Working Group, December 2013 to present.


                                     Memberships (1972-2017)
   Agricultural and Applied Economics Association, 1972-2011
   American Economic Association
   Industrial Organization Society
   European Association for Research in Industrial Economics
   American Bar Association
   American Antitrust Institute
   International Association of Agricultural Economists
   Royal Economic Society (United Kingdom)
   Association internationale d’économie alimentaire et agro-industrielle
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 80 of 145 PageID 31687
            John M. Connor, Ph.D.
            Page 12

                                                        Publications5
   Books and Monographs

   A Quantitative Analysis of the Market Power of U.S. Multinational Corporations in Brazil and Mexico: Ph.D.
   Dissertation. Madison, Wisconsin: University of Wisconsin (1976). [Directed by Willard F. Mueller].

   Multinational Corporations in Brazil and Mexico: Structural Sources of Economic and Noneconomic Power, a
   report to the Subcommittee on Multinational Corporations of the U.S. Senate Committee on
   Foreign Relations (April 1975), 212 pp., [with Richard S. Newfarmer and Willard F. Mueller].

   The Market Power of Multinationals: A Quantitative Analysis of U.S. Corporations in Brazil and Mexico. New
   York: Praeger Publishers, Inc. (1977), 309 + xxiv pp., (1,500 copies printed).

   Market Power and Profitability of Multinational Corporations in Brazil and Mexico, a report to the
   Subcommittee on Foreign Economic Policy of the U.S. Senate Committee on Foreign Relations
   (April 1977), 136 pp., [with Willard F. Mueller].

   The U.S. Food and Tobacco Manufacturing Industries: Market Structure, Structural Change, and Economic
   Performance: Agric. Econ. Report No. 451. Washington, DC: USDA (1980), 116 pp. (Translated into
   Japanese by the Japan Agricultural Policy Organization.)

   Structural Adjustment of the Food Industries of the United States, ERS Staff Report No. AGES820723.
   Washington, DC: ERS-USDA (July 1982), 155 pp.

   Advertising and the Food System: Symposium Proceedings, NC-117 Monograph No. 14. Madison, WI:
   University of Wisconsin (September 1983), 501 + ix pp., [with Ronald W. Ward (eds.)]

   The Food Manufacturing Industries: Structure, Strategies, Performance and Policies. Lexington, MA: Lexington
   Books (1985), 472 + xxii pp. (Annotated in Journal of Economic Literature 23 (June 1986):719-20).
   (Translated into Japanese and Spanish.) (about 3,000 copies printed), [with Richard T. Rogers,
   Bruce W. Marion, and Willard F. Mueller].

   Trends in Indiana’s Food and Agricultural Industries, 1963- 1982, Research Bulletin No. 986. West
   Lafayette, IN: Purdue University (February 1987), 123 pp.

   Food Processing: An Industrial Powerhouse in Transition. Lexington, MA: Lexington Books, D.C. Heath
   Co. (1988), 463 + xxvi pp., (nearly 10,000 copies printed).

   Employment, Output, and Growth of Food Processing in the Fifty States, 1963-1995, Station Bulletin No. 542.
   West Lafayette, IN: Agricultural Experiment Station, Purdue University (December 1988), 231 pp,
   [with S.K. Choi].

   Food Processing: An Industrial Powerhouse in Transition, Second Revised Edition. New York: John Wiley
   & Sons (1997), 670 + vii pp. [in print through 2007] [with William Schiek].


   5   If not indicated otherwise [in square brackets], solely authored by J. M. Connor.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 81 of 145 PageID 31688
         John M. Connor, Ph.D.
         Page 13

   The Economic Geography of Food Processing in the Fifty States 1963-2002, Bulletin 750. West Lafayette, IN:
   Agricultural Research Station, Purdue University (April 1997) [Christopher J. Barfels author, John
   M. Connor supervisor]

   Concentration and Mergers in the U.S. Grocery Wholesaling Industry, Research Bulletin No. 994. West
   Lafayette, IN: Agricultural Research Station, Purdue University (December 1999), 103 pages.
   [monograph with multiple peer reviews, some outside of Purdue]

   Global Price Fixing: “Our Customers Are the Enemy”: Studies in Industrial Organization No. 24. Boston:
   Kluwer Academic (2001), 598 +xxi pp. [in print through 2007]

   Brief Amici Curiae No. 03-724 in the Supreme Court of the United States, F. Hoffmann-LaRoche et al. v.
   Empagran et al. (March 15, 2004). [John M. Connor principal author with 9 others] [available at
   http://supreme.lp.findlaw.com/supreme_court/briefs/03-724/03-724.mer.ami.lawecon.pdf]

   Global Price Fixing: 2nd Updated and Revised Edition: Studies in Industrial Organization No. 26. Berlin and
   Heidelberg, Germany: Springer Verlag (Copyright 2007, released December 2006), 503 + xxv pp.
   [reviewed Journal of Economic Literature 47 (June 2009): 527-529]

   Global Price Fixing: Paperback 2nd Edition. Berlin and Heidelberg, Germany: Springer Verlag (April
   2008), 503 + xxv pp. [http://www.springer.com/economics/industrial+organization/book/978-3-
   540-34217-5]

   Global Price Fixing: Kindle Edition. Berlin and Heidelberg, Germany: Springer Verlag (2009), 503 + xxv
   pp. [http://www.amazon.com/Global-Price-Fixing/dp/B001CN7B38/ref=ed_oe_o]

   Refereed Journal Articles

   Manufacturing Denationalization and Market Structure: Brazil, Mexico, and the United States,
   Industrial Organization Review 6 (June 1978) [with Willard F. Mueller].

   Estimates of Consumer Loss Due to Monopoly in the U.S. Food Manufacturing Industries, American
   Journal of Agricultural Economics 61 (November 1979): 626-39. [with Russell C. Parker].

   Advertising, Promotion, and Competition: A Survey with Special Reference to Food, Agricultural
   Economics Research 33 (January 1981): 19-27.

   Estimates of Consumer Loss Due to Monopoly in the U.S. Food Manufacturing Industries: Reply,
   American Journal of Agricultural Economics 63 (May 1981): 293-97 [with Russell C. Parker].

   Food Product Proliferation: A Market Structure Analysis, American Journal of Agricultural Economics 63
   (November 1981): 607-17.

   Market Structure and Performance of U.S. Multinationals in Brazil and Mexico, Journal of Development
   Studies 18 (April 1982): 329-53. [with Willard F. Mueller].

   The Regulation of Advertising, Agricultural Economics Research 35 (January 1983): 35-43.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 82 of 145 PageID 31689
         John M. Connor, Ph.D.
         Page 14

   Determinants of Foreign Investment by Food Manufacturers, American Journal of Agricultural
   Economics 65(May 1983): 395-404. (Translated into Japanese and published in 1987 in Nobiyuku
   Shokuhin 77: 5-15, the journal of the Japan Agricultural Policy Research Committee.)

   Review of Multinational Enterprise and Economic Analysis by Richard E. Caves, American Journal of
   Agricultural Economics 66 (May 1984): 252-53.

   Estimates of Consumer Loss Due to Monopoly in the U.S. Food Manufacturing Industries: Second
   Reply, American Journal of Agricultural Economics 66 (November 1984): 524-28 [with Russell C. Parker].

   Economic Forces Shaping the U.S. Food Processing Industry, American Journal of Agricultural
   Economics 67(December 1985): 1136-42. (Reprinted and translated into Japanese by Nobiyuku Nogyo,
   (Growing Agriculture), the bimonthly journal of the Japan Agricultural Policy Research Committee,
   1987) [with Dale M. Heien, Jean Kinsey, and Robert Wills].

   The Intensity of Media and Other Selling Expenses in Food and Tobacco Manufacturing:
   Measurement, Determinants, and Impacts, Agribusiness: An International Journal 2 (1986): 294-319
   [with Scott Weimer].

   Discussion, at AAEA Invited Papers Session, Conceptualization of Research Problems in
   Agribusiness, American Journal of Agricultural Economics 70 (May 1988): 482-483.

   Mergers in the Food Industry: Trends, Motives, and Policies, Agribusiness: An International Journal 4
   (July 1988): 331-46 [with Frederick E. Geithman].

   Mergers in the Food Industries, Choices 3 (Second Quarter 1988): 14-17 [with Frederick E.
   Geithman].

   Economic Forces Influencing Value-Added Food Industries: Implications for Southern Agriculture,
   Southern Journal of Agricultural Economics (July 1989): 13-22 [with Ralph Christy].

   Research Puzzles Arising from the Internationalization of U.S. Food Processors, American Journal of
   Agricultural Economics 71 (December 1989): 1255-58.

   Discussion of Exports and Antitrust: Complements or Substitutes? Review of Industrial Organization 5
   (Summer 1990): 53-57.

   Empirical Challenges in Analyzing Market Performance in the U.S. Food Industries, American Journal
   of Agricultural Economics 72 (December 1990): 1219-1226. [Reprinted by the Agricultural Policy
   Research Committee, Japan].

   Review of Sunk Costs and Market Structure, American Journal of Agricultural Economics 74 (May 1992):
   513-515.

   Market Structure Determinants of National Brand-Private Label Price Differences of Manufactured
   Food Products, The Journal of Industrial Economics 60 (June 1992): 1-15 [with Everett Peterson].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 83 of 145 PageID 31690
        John M. Connor, Ph.D.
        Page 15

   An Economic Evaluation of Federal Antitrust Activity in the Manufacturing Industries: 1980-1985,
   Antitrust Bulletin 34 (Winter 1992): 969-996 [with Warren P. Preston].

   North America as a Precursor of Food Expenditure Patterns in Western Europe, European Review of
   Agricultural Economics 21 (June 1994): 155-173.

   Nouvelles estimations des pertes de bien-être et de surplus du consommateur dans l’industrie agro-
   alimentaire américaine, Cahiers d’Economie et Sociologie Rurales 32 (1994): 73-98 [with Everett B.
   Peterson].

   A Comparison of Welfare Loss Estimates for U.S. Food Manufacturing, American Journal of
   Agricultural Economics 77 (May 1995): 300-308 [with Everett B. Peterson].

   Concentration Change and Countervailing Power, Review of Industrial Organization 10 (1996): 473- 492
   [with Richard T. Rogers and Vijay Bhagavan].
   [http://www.springerlink.com/content/h301256175117128]

   Consumer Welfare Loss Estimates in Differentiated Food Product Markets, Review of Agricultural
   Economics 18 (1996): 233-246, [with Everett B. Peterson].

   A Comparison of Welfare Loss Estimates for U.S. Food Manufacturing: Reply. American Journal of
   Agricultural Economics 78 (August 1996): 710-711 [with Everett B. Peterson].

   Did the Competitive Regime Switch in the 1980s? American Journal of Agricultural Economics 78
   (December 1996): 1192-1197.

   Market Structure Determinants of National Brand-Private Label Price Differences of Manufactured
   Food Products; Reply, Journal of Industrial Economics 65 (June 1997): 225-226, [with Everett B.
   Peterson].

   The Global Lysine Price-Fixing Conspiracy of 1992-1995, Review of Agricultural Economics 19
   (Fall/Winter 1997): 158-174.

   International Convergence of Antitrust Laws and Enforcement (I). Antitrust Law and Economics
   Review, 28 (1997):17-30.

   International Convergence of Antitrust Laws and Enforcement (II). Antitrust Law and Economics
   Review, 28 (1997):73-94.

   Economic Overview and Research Issues, Agribusiness: An International Journal 13, No. 2 (1997): 253-
   259.

   The Global Citric Acid Conspiracy: Legal-Economic Lessons, Agribusiness: An International Journal 14
   (1998): 435-452.
   [http://direct.bl.uk/bld/PlaceOrder.do?UIN=055434657&ETOC=RN&from=searchengine]

   Grocery Market Pricing and the New Competitive Environment, Journal of Retailing, 74 (1998): 273-
   293 [with James K. Binkley]. [http://www.fearp.usp.br/fava/pdf/grocerymarket.pdf]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 84 of 145 PageID 31691
         John M. Connor, Ph.D.
         Page 16

   Lysine: A Case Study in International Price Fixing. Choices (Third Quarter 1998):13-19.
   [available 11/2008 at http://nationalaglawcenter.org/assets/bibarticles/connor_lysine.pdf]

   Breakfast Cereals: The Extreme Industry, Agribusiness: An International Journal 15 (1999): 247-260.

   Evolving Research on Price Competition in the Grocery Retailing Industry: An Appraisal,
   Agricultural and Resource Economics Review 28 (October 1999): 119-127.

   Determinants of New Product Introductions in the U.S. Food Industry, Applied Economics Letters 7
   (2000): 743-74, [with Roland Herrmann and Claudia Röder].

   Are Structure-Performance Hypotheses of Competition Policy Valid? Ifo Studien 46:2 (2000) 177-196
   [with Roland Herrmann and Claudia Röder].

   Our Customers Are Our Enemies: The Lysine Cartel of 1992-1995. Review of Industrial Organization 18
   (2001): 5-21. [http://economix.fr/docs/713/Connor-RIO2001-lysine.pdf]

   Asymmetry in Farm to Retail Price Transmission: Evidence from Brazil. Agribusiness 18 (2002): 37-
   48 [with Aguiar, Danilo R. D. et al.]

   Retesting the Price-Concentration Relationship in Grocery Retailing, Agribusiness 18 (Autumn 2002):
   413-426 [with Chih-ching Yu].
   [http://direct.bl.uk/bld/PlaceOrder.do?UIN=122084425&ETOC=RN&from=searchengine]

   Modeling Coupon Values for Ready-To-Eat Breakfast Cereals, Agribusiness 19, No. 2 (Spring 2003)
   223-243 [with Gregory K. Price].

   La mondialisation des delites en col blanc: les cartels agroalimentaires des annees 90 (The
   Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s), Revue d’Economie
   Rurale (September-December 2003): 3-26. [in French].

   Choosing the Best Competition Models for the Margarine Industry in the United States, Journal of
   Agricultural Economics 74 (December 2003): 1-22 [with Chih-ching Yu].

   Global Antitrust Prosecutions of Modern International Cartels, The J. of Industry, Competition, and
   Trade 4 (September 2004): 239-267. [http://ageconsearch.umn.edu/bitstream/28610/1/sp04-
   15.pdf]

   Market conduct in the US ready-to-eat cereal industry. Journal of Agricultural & Food Industrial
   Organization 2, no. 1 (2004). [with Jeffrey J. Reimer] [preprint available at
   http://ssrn.com/abstract=1242151]

   Collusion and Price Dispersion, Applied Economics Letters 12 (May 2005): 335-338.
   [http://ageconsearch.umn.edu/bitstream/28639/1/sp04-14.pdf]

   Food Multinational Enterprise Investment Strategies: An Option Theory Approach, Research
   Management 3 (Winter 2004-2005): 87-99 [with Roberto Vassolo and Filipe A. Ravara].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 85 of 145 PageID 31692
         John M. Connor, Ph.D.
         Page 17

   How High Do Cartels Raise Prices? Implications for Optimal Cartel Fines, Tulane Law Review 80
   (December 2005): 513-570 [with Robert H. Lande].
   [http://scholar.google.com/scholar?q=How+High+Do+Cartels+Raise+Prices&btnG=&hl=en&as
   _sdt=0%2C15]

   Effectiveness of Sanctions on Modern International Cartels, Journal of Industry, Competition, and Trade 6
   (2006): 195-223 [http://ssrn.com/abstract=988707 or http://dx.doi.org/10.2139/ssrn.988707]

   The Great Global Price-Fixing Conspiracy: Sanctions and Deterrence. Concurrences: Revue des droits de
   la concurrences 4 (October 2006): 17-20. [http://www.antitrustinstitute.org/recent2/485.pdf and at
   http://ssrn.com/abstract=1103604]

   Cartel Overcharges: Survey and Meta-Analysis, International Journal of Industrial Organization 24 (Nov.
   2006): 1109-1137. [with Yuliya Bolotova]. [available at http://ssrn.com/abstract=788884]

   Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis of Food-Industry
   Cartels, Agribusiness: An International Journal 23 (Winter 2006-2007):17-33. [with Yuliya Bolotova and
   Douglas J. Miller].
   [https://www.agecon.purdue.edu/staff/connor/papers/BolotovaConnorMiller_Food_Industry_Ca
   rtels.pdf]

   Price-Fixing Overcharges: Legal and Economic Evidence, Chapter 4, pp. 59-153 in John B.
   Kirkwood (editor), Volume 22 of Research in Law and Economics. Oxford, Amsterdam and San Diego:
   Elsevier (January 2007). [Available at http://ssrn.com/abstract=787924]

   Cartel Overcharges: Implications for U.S. and EU Fining Policies, Antitrust Bulletin 51 (“Winter
   2006”/January 2007): 983-1022 [with Robert H. Lande]. [Available at SSRN:
   http://ssrn.com/abstract=1029755]

   Forensic Economics Applied to Price-Fixing Overcharges. Journal of Competition Law & Economics
   Vol. 4, No. 1 (October 2007): 31-59. [Available at http://ssrn.com/abstract=988709]

   How to Block Cartel Formation and Price Fixing: Using Extraterritorial Application of the Antitrust
   Laws as a Deterrent, Pennsylvania State University Law Review 122 (“Winter 2007”/ released March
   2008): 813-855 [with Darren Bush]. [Available at http://ssrn.com/abstract=1156469]

   The Impact of Collusion on Price Behavior: Empirical Results from Two Recent Cases. International
   Journal of Industrial Organization 26 (online January 15, 2008, printed November 2008): 1290-1307
   [with Yuliya Bolotova and Douglas J. Miller]. [Available at http://ssrn.com/abstract=991908]

   Global Antitrust Prosecutions of International Cartels: Focus on Asia. World Competition 31
   (December 2008): 575-605. [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1027949]

   Lysine: A Case Study in International Price Fixing. Choices (Third Quarter 1998): 13-19. (Posted by
   the National Agricultural Law Center)
   [available 11/2008 at http://nationalaglawcenter.org/assets/bibarticles/connor_lysine.pdf]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 86 of 145 PageID 31693
         John M. Connor, Ph.D.
         Page 18

   Anti-Cartel Enforcement by the DOJ: An Appraisal. Competition Law Review Vol. 5, Issue 1
   (December 2008): 89-122. [file:///Users/JohnC/Downloads/Vol5Iss1Art3Connor.pdf]

   Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis of the US Market.
   Journal of Competition Law and Economics Vol. 5, No. 2 (online August 29, 2008, printed June 2009): 361
   - 381. [with Y. Bolotova and D. Miller] [available at
   http://jcle.oxfordjournals.org/cgi/content/full/nhn025?ijkey=Cz5EJM8BMkJqTen&keytype=ref]

   Cartel Overcharges: An Empirical Analysis. Journal of Economic Behavior & Organization 70 (2009):
   321–341. [Yuliya Bolotova author, an essay from her Purdue dissertation] [Available at
   http://ssrn.com/abstract=931211]

   About Cartel Overcharges: Kroes Was Right. Concurrences: Revue des droits de la concurrence No. 1-2010
   (January 2010) : 1-6. [Available at http://ssrn.com/abstract=1610283]

   The Predictability of Global Cartel Fines. Concurrences: Revue des droits de la concurrence No. 2-2010
   (April 2010) : 59-64. [with Douglas J. Miller] [http://ssrn.com/abstract=1610284]

   Criminalizing Cartels: An American Perspective. New European Journal of Criminal Law Vol. 1, Issue 2
   (Fall 2010): 199-217. [with Albert Foer and Simcha Udwin]. [available at
   http://journals.sagepub.com/doi/pdf/10.1177/203228441000100207]

   Recidivism Revealed: Private International Cartels 1990-2009. Competition Policy International Vol. 6,
   No. 2 (2010): 101-128. [Available at http://ssrn.com/abstract=1688508]

   Has the European Commission Become More Severe in Punishing Cartels? Effects of the 2006
   Guidelines. European Competition Law Review 1/2011 (December 2010): 27-36. [preprint available at
   http://ssrn.com/abstract=1737885]6

   Problems with Prison in International Cartel Cases. Terry and Torello Calvani editors, Antitrust
   Bulletin: Symposium: Cartel Penalties: Effective Deterrents or License Fees? 56 (Summer 2011): 311-344.
   [Revision available at http://ssrn.com/abstract=2166414]

   Cartel Detection and Duration Worldwide. Competition Policy International Antitrust Chronicle (2)
   (September 28, 2011): 2-10. [https://www.competitionpolicyinternational.com/cartel-detection-and-
   duration-worldwide]7

   The Predictability of DOJ Cartel Fines. The Antitrust Bulletin 56 (2011): 525-541. [with Douglas J.
   Miller] [revised version at http://ssrn.com/abstract=2229300]

   Private Recoveries in International Cartel Cases Worldwide: What Do the Data Show? Competition
   Policy International Antitrust Chronicle (1) (December 2012): 2-24. [Draft version available at
   http://www.antitrustinstitute.org/~antitrust/sites/default/files/WorkingPaperNo12-03.pdf]



   6 In March 2012 awarded the 2012 Antitrust Writing Award, a contest sponsored by the Institute for Competition, in

   Washington, DC.
   7 Chosen as one of the year’s 12 best articles by the editors of CPI in January 2011.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 87 of 145 PageID 31694
         John M. Connor, Ph.D.
         Page 19

   Cartel Fine Severity and the European Commission. European Competition Law Review 34 (2013): 58-
   77. [Preprint available at http://ssrn.com/abstract=2249010]

   Cartels As Rational Business Strategy: Crime Pays. Cardozo Law Review Vol. 34 Issue 2 (December
   2012): 428-491. [with Robert H. Lande]. [final version available at
   http://www.cardozolawreview.com/content/34-2/CONNOR.LANDE.34.2.pdf; Appendix at
   http://www.cardozolawreview.com/content/34-2/Connor.Lande.34.2/DenvilStudy.pdf, and Data
   at http://www.cardozolawreview.com/content/34-
   2/Connor.Lande.34.2/AntitrustStudyRawData.pdf][preprint available at SSRN:
   http://ssrn.com/abstract=1917657]

   Cartel Overcharges, pp. 249-387 of The Law and Economics of Class Actions, in Vol. 29 of Research in
   Law and Economics, edited by James Langenfeld (March 2014). Bingley, UK: Emerald House
   Publishing Ltd. [http://www.emeraldinsight.com/books.htm?chapterid=17107611] [DOI:
   10.1108/S0193-589520140000026008]

   The Finnish Asphalt Cartel Court Decision on Damages: An Important EU Precedent and Victory
   for Plaintiffs. Competition Policy International: Antitrust Chronicle (February 2014 (2)): 1-18. [with Toni
   Kalliokoski] [http://ssrn.com/abstract=2423789]

   Not Treble Damages: Cartel Recoveries Are Mostly Less Than Single Damages. Iowa Law Review 100
   No. 5 (July 2015): 1997-2023. (Centennial Volume of the Iowa Law Review and Centennial
   Symposium Honoring Professor Herbert Hovenkamp). [with Robert H. Lande]. [preprint available
   at: http://ssrn.com/abstract=2548712]

   Antitrust Developments in Food and Pharma. Annual Review of Resource Economics 7 (2015): 1-41.
   [http://www.annualreviews.org/toc/economics/7/2]

   The Rise of ROW Anti-Cartel Enforcement. Competition Policy International: Antitrust Chronicle
   (September 2015 (1)): 1-12. [http://ssrn.com/abstract=2711972]

   Oceanic Disparities in Cartel-Recidivism Attitudes and Penalties. Cartel & Joint Conduct Review,
   American Bar Association (Spring 2016): 1-9. [http://ssrn.com/abstract=2757784] [DOI:
   10.13140/RG.2.2.21000.62726]

   Canada’s International Cartel Enforcement: Keeping Score. World Competition: Law and Economics
   Review Vol. 39, No. 4 (October 2016): 557-592. [http://ssrn.com/abstract=2869430]8

   Comment on [the Cartel Content in] “The Empirical Basis for Antitrust: Cartels, Mergers, and
   Remedies,“ by James Langenfeld, in the International Journal of Economics and Business 24 (2017): 329-
   338. [with Robert H. Lande] [Available at https://ssrn.com/abstract=3039665]

   The German Auto-Emissions Scandal: Likely U.S. Antitrust Response. Wirtschaft und Wettbewerb Issue
   9 (The Economy and Competition) (WuW). (September 2017): 440-443. [https://wuw-



   8 Chosen as a semi-finalist for an Antitrust Writing Award in the “Concerted Practices” and “Academic” categories by
   the Editorial Committee of the Institute of Competition Law/Concurrences (January 11, 2017).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 88 of 145 PageID 31695
         John M. Connor, Ph.D.
         Page 20

   online.owlit.de/document.aspx?docid=WUW1247072&authentication=none] and
   [https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3032030].


   Chapters in Books

   Testimony before the Subcommittee on Antitrust, Monopoly and Business Rights, Committee on
   the Judiciary, U.S. Senate, Impact of Market Concentration on Rising Food Prices, Serial No. 96-22.
   Washington, DC: U.S. Government Printing Office (1979):46-84.

   Manufacturing and Food Retailing, Structure Issues of American Agriculture, Agric. Econ. Report No. 438.
   Washington, DC: USDA (November 1979):226-34.

   An Overview of Food Manufacturing, Proceedings of the 24th National Conference of Bargaining and
   Marketing Cooperatives, ESCS-83. Washington, DC: ESCS-USDA (July 1980):1-9.

   Testimony before the Subcommittee on SBA and SBIC Authority and General Small Business
   Problems, Committee on Small Business, U.S. House of Representatives, in Small Business Problems in
   the Marketing of Meat and Other Commodities, Part 7--Monopoly Effects on Producers and Consumers.
   Washington, DC: U.S. Government Printing Office (November 1980):80-132 [with Howard W.
   Hjort, et al.].

   Tracing Your Food Dollar Back to the Farm, 1981 Yearbook of Agriculture. Washington, DC: USDA
   (1981):119-26 [with Harry Harp].
   El Poder de Mercado y la Rentabilidad de las Corporaciones Multinationales en el Brasil y Mexico,
   Industrializacion e Internationalizasion en la America Latina, Fernando Fajnzylber (ed.). Mexico City,
   Mexico: Fondo de Cultura Economica (1981) [with Willard F. Mueller].

   Foreign Food Firms, in Glenn Johnson and Allen Maunder (eds.), Rural Change: The Challenge for
   Agricultural Economists--Proceedings of the 17th Meeting of the International Association of Agricultural
   Economists. Farnborough, England: Gower Publishing Co. (March 1981):552-69.

   Appendix on Public Policy toward Advertising, Advertising and the Food System, NC-117 Monograph No.
   14. Madison, WI (1983): 491-501.

   Determinants of Structural Adjustment in the Food Industries, OECD Food Industries in the 1980s.
   Paris: Organization of Economic Cooperation and Development (1983): 25-51. (Translated into
   French.)

   Structural Adjustment of the Food Industries of the United States, OECD Food Industries in the 1980s.
   Paris: OECD (1983):120-26 (Translated into French).

   Introduction and Overview, Advertising and the Food System, NC-117 Monograph No. 14. Madison, WI
   (1983):1 -10 [with Ronald W. Ward].

   Organization and Performance of the Food Manufacturing Industries, The Organization and
   Performance of the U.S. Food System, by Bruce W. Marion and the NC-117 Committee. Lexington, MA:
   Lexington Books (1986) [with Richard Rogers, Bruce Marion, Willard Mueller, and Robert Wills].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 89 of 145 PageID 31696
         John M. Connor, Ph.D.
         Page 21

   Food Manufacturing and Distribution, The Organization and Performance of the U.S. Food System, by
   Bruce Marion, et al. Lexington, MA: Lexington Books (1986) [with Bruce Marion].

   Foreign Investment in Mexico’s Food Manufacturing Industries, in Bruce F. Johnston, et al. (eds.),
   U.S.-Mexico Relations: Agriculture and Rural Development. Stanford: Stanford University Press (1987):219-
   42. (Translated into Spanish and published by the Fondo de Cultura Economica, Mexico City,
   Mexico, 1986.)

   Trends in Marketing and Market Structure of the U.S. Food-Processing Industries, Ch. 4 in Chester
   O. McCorkle, Jr. (ed.), Economics of the U.S. Food Processing Industry. New York: Academic Press
   (1988):117-66 [with Robert Wills].

   Consumer Loss Due to Monopoly in Food Manufacturing, in Gary Comstock (ed.), Is There a Moral
   Obligation to Save the Family Farm? Ames, IA: Iowa State University Press (1988) [with Russell C.
   Parker].

   Economic Trends in the U.S. Food Manufacturing Industries, Proceedings of the 1987 Canadian
   Agricultural Outlook Conference. Ottawa, Canada: Agriculture Canada (March 1988).

   Changes in Food Industry Concentration, Proceedings of the 32nd Annual National Bargaining Conference.
   Washington, DC: Agricultural Cooperative Service, USDA (May 1988):18-35.

   Economic Forces Affecting the Food System in the 1990s, Agricultural Research: Meeting the Challenge
   of the 1990s, Proceedings of an ESCOP-CSRS Symposium. Ithaca, New York: Cornell University
   (1991).

   The U.S. Beefpacking Industry: Changing Market Structure and Performance Implications, pp. 532-
   545 in Agriculture in a World of Change: Proceedings of Outlook ‘91. Washington, DC: World Agricultural
   Outlook Board, USDA (March 1991).

   Future Consumer Preferences, International Strategies for Food Processing: Proceedings of the AIESEC-STP
   1991 Conference. Copenhagen, Denmark: Danish Office AIESEC (November 1991).

   Northern America: A Reference Model? Actes de la Semaine Internationale de l’Alimentation, de la
   Nutrition, et de l’Agro-Industrie. Montpellier, France (January 1992

   Changing Food Marketing Systems, 1992 Yearbook of Agriculture, Chapter 3. Washington, DC:
   USDA (1992) [with Alan D. Barkema].

   Food Purchasing Patterns, Indiana 2000: A Strategic Perspective, EC-664. West Lafayette, Indiana:
   Purdue University Cooperative Extension Service (June 1992):49-68.

   Food Marketing Industries, Indiana 2000: A Strategic Perspective, EC-664. West Lafayette, Indiana:
   Purdue University Cooperative Extension Service (June 1992):209-228.

   An Economic Investigation of Federal Antitrust Enforcement, Competitive Strategy Analysis in the Food
   System, Ronald W. Cotterill (editor). Boulder, CO: Westview Press (1993) [with Warren P. Preston].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 90 of 145 PageID 31697
         John M. Connor, Ph.D.
         Page 22

   The Determinants of Intra-Firm International Trade, Empirical Analysis of Industrial Organization in
   Trade in the Food Industries, Philip Abbott and Ian Sheldon (editors). Boulder, CO: Westview Press
   (1996) [with Kai Wang].

   New Estimates of Welfare Losses due to Imperfect Competition in U.S. Food Manufacturing,
   Contributions to Economic Analysis: No. 234: Agricultural Markets: Mechanisms, Failures, Regulations, David
   Martimort (ed). Amsterdam: Elsevier (1996) [with Everett E. Peterson].

   Mergers in the Food Industries, The Best of “Choices” 1986-1996, Harry W. Ayer (ed.). Ames, Iowa:
   American Agricultural Economics Association (1996). [Includes an epilog written in 1996], [with
   Fredrick E. Geithman].

   Concentration Change and Countervailing Power in the U.S. Food Manufacturing Industries,
   Economics of Innovation - The Case of the Food Industry, Giovanni Galizzi and Luciano Venturini (eds.).
   Munich: Physica-Verlag (1996) [with others].

   Food Multinational Enterprise Investment Strategies: An Option Theory Approach, Chapter Three,
   pp. 57-78, in Foreign Direct Investment and Processed Food Trade, Shida Rastegari Henneberry (editor).
   Oklahoma State University (March 1997), [with Filipe A. Ravara].

   Foreign Direct Investment and U.S. Exports of Processed Foods: Complements or Substitutes?
   Chapter Two, pp. 31-56, in Foreign Direct Investment and Processed Food Trade, Shida Rastegari
   Henneberry (editor). Oklahoma State University (March 1997), [with Christopher Overend and
   Victoria Salin].

   Comments on the Structural Convergence Hypothesis, Chapter 9 in Strategy and Policy in the Food
   System: Emerging Issues, Julie A. Caswell and Ronald W. Cotterill (eds.). Storrs, CN: Food Marketing
   Policy Center, Univ. of Conn. (1997), pp. 121-126.

   International Convergence of Antitrust Laws and Enforcement, in Mercosul: Agronegócios e
   Desenvolvimento Econômico, edited by Wilson Vieira and Fátima Carvalho. Viçosa, Minas Gerais, Brazil:
   Federal University of Viçosa (1997): 221-244.

   The Global Lysine Price-Fixing Conspiracy of 1992-1995, in Mercosul: Agronegócios e Desenvolvimento
   Econômico, edited by Wilson Vieira and Fátima Carvalho. Viçosa, Minas Gerais, Brazil: Federal
   University of Viçosa (1997): 271-295.

   Consumer Demand for Food, Food System 21: Gearing Up for the New Millennium, EC-710. W.
   Lafayette, IN: Purdue University Cooperative Extension Service (1997) [with others].

   Food Distribution Industries, Food System 21: Gearing Up for the New Millennium, EC-710. W.
   Lafayette, IN: Purdue University Cooperative Extension Service (1997) [with others].

   Food Industry Growth Effects of Consumer Expenditure Patterns, Proceedings of the Third International
   Conference on Food Chain Management. Wageningen: Wageningen Agricultural University (May 1998).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 91 of 145 PageID 31698
         John M. Connor, Ph.D.
         Page 23

   What Can We Learn from the ADM Global Price Conspiracies? Proceedings of Economic and Policy
   Implications of Structural Realignments in Food and Ag Markets. Park City, Utah: Food and Agricultural
   Marketing Consortium(1998) [http://www.ag.uiuc.edu/famc.html].

   Couponing as a Horizontal and Vertical Strategy: Theory and Effects, Vertical Relationships and
   Coordination in the Food System, G. Gallizzi and L. Venturini (editors). Heidelberg, Germany: Physica-
   Verlag (1999).

   The United States Food Industry and Its Imperative for New Food Products, New Food Products for a
   Changing Marketplace, Aaron L. Brody and John B. Ford (editors). Lancaster, UK: Techtronics (2000)
   [with Aaron J. Brody and John B. Ford].

   International Price Fixing in the Markets for Food and Agricultural Ingredients, Handbook
   (Proceedings) of the Annual Meeting of the American Association of Agricultural Law. Indianapolis, Indiana
   (October 2002).

   Antitrust Issues: Global Cartels, Competition Law, and the New Economy, Urban and Regional
   Prosperity in the Globalized New Economy, Roger Sugden et al. (eds.). London: Edgar (2003).
   [http://scholar.google.com/scholar?q=Antitrust+Issues%3A+Global+Cartels%2C+Competition+
   Law%2C+and+the+New+Economy&btnG=&hl=en&as_sdt=0%2C15]

   Global Cartels Redux: The Amino Acid Lysine Antitrust Litigation (1996), The Antitrust Revolution
   (Fourth Edition), John E. Kwoka and Lawrence White (editors). Oxford: Oxford University Press
   (2004). [http://courses.ttu.edu/econ3320-kdesilva/global_cartels_redux4.pdf]
   Optimal Cartel Fines, Thinking Creatively about Antitrust Remedies, Proceedings of the American
   Antitrust Institute’s annual meeting (June 21, 2005) [approved for 2 CLE credit hours by the
   Virginia State Bar], [with Robert H. Lande].

   Effectiveness of Antitrust Sanctions on Modern International Cartels, chapter 7 in The Political
   Economy of Antitrust by Vivek Ghosal and Johan Stennek (editors). Amsterdam: North-Holland (April
   2007). [http://www.untag-
   smd.ac.id/files/Perpustakaan_Digital_2/POLITICAL%20ECONOMY%20The%20Political%20Ec
   onomy%20of%20Antitrust,%20Volume%20282.pdf#page=194]

   Our Customers Are the Enemy: The Lysine Cartel of 1992-1995, chapter 25 in Cartels: Volume 2,
   Stephen W. Salant and Margaret C. Levenstein (editors). Cheltenham, UK: Edward Elgar (March
   2007).

   Evolution of the Global Lysine Industry, 1960-2000, Chapter 8, pp. 237-66 in Innovation in the Food
   & Drink Industry, Ruth Rama (ed.). New York: Haworth Press (April
   2008). [http://ssrn.com/abstract=1188512]

   Our Customers Are Our Enemies: The Lysine Cartel of 1992-1995, Recent Developments in Monopoly
   and Competition Policy, edited by George Norman (in The International Library of Critical Writings series,
   Mark Blaug general editor). Cheltenham: Edward Elgar Publishers (March 2008).

   Optimal Cartel Fines, Chapter 88, pp. 2203-2218, Issues in Competition Law and Policy: Volume III,
   Wayne Dale Collins (editor). Chicago: Section of Antitrust Law of the American Bar Association
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 92 of 145 PageID 31699
         John M. Connor, Ph.D.
         Page 24

   (July 2008) (2400 pp., $550) [with Robert H. Lande]. [Available at SSRN:
   http://ssrn.com/abstract=1285455]

   Global Cartels Redux: The Amino Acid Lysine Antitrust Litigation (1996), The Antitrust Revolution
   (Fifth Edition), John E. Kwoka and Lawrence White (editors). Oxford: Oxford University Press
   (July 2008).

   Countering the Evil of Cartels, Chapter 1, pp. 22-54 in The Next Antitrust Agenda, ed. by Albert Foer.
   Lake Mary, Florida: Vanderplas Publications (September 2008). [principal author with the assistance
   of an AAI Committee].
   [http://www.antitrustinstitute.org/archives/files/Cartels%20Chapter%20from%20%20AAI%20Tra
   nsition%20Report_100520082109.pdf]

   Fighting Food Inflation through Competition, in The Next Antitrust Agenda, ed. by Albert Foer. Lake
   Mary, Florida: Vanderplas Publications (September 2008). [member of writing committee].
   [http://www.antitrustinstitute.org/archives/files/Food%20Chapter%20from%20%20AAI%20Tran
   sition%20Report_100520082051.pdf]

   Building the Institutions of Enforcement, in The Next Antitrust Agenda, ed. by Albert Foer. Lake
   Mary, Florida: Vanderplas Publications (September 2008). [provided first drafts of sections].
   [http://www.antitrustinstitute.org/archives/files/Institutions%20Chapter%20from%20%20AAI%2
   0Transition%20Report_100520082101.pdf]

   Latin America and the Control of International Cartels, Chapter XIV pp. 291-324, in Competition Law
   and Policy in Latin America, Eleanor M. Fox and D. Daniel Sokol (editors). Oxford: Hart Publishing
   (July 2009). [draft available at http://ssrn.com/abstract=1417571]

   Global Cartels Redux: The Amino Acid Lysine Antitrust Litigation (1996), The Antitrust Revolution
   (Fifth Edition), John E. Kwoka and Lawrence White (editors). Oxford: Oxford University Press
   (2009).

   The Impact of International Cartels, Chapter 2, pp. 12-26 in The International Handbook on Private
   Enforcement of Competition Law, Albert Foer and Jonathan Cuneo (editors). Cheltenham, UK: Edward
   Elgar (2010). [draft available at http://ssrn.com/abstract=1694156]

   Price Effects of International Cartels in Markets for Primary Products, Chapter 4, pp. 61-80 in
   Simon J. Evenett and Frederic Jenny (editors), Trade, Competition, and the Pricing of Commodities.
   London: The Centre for Economic Policy Research (CEPR) (February 2012). [available at
   http://voxeu.org/index.php?q=node/7626]

   Private International Cartels, in The Wiley-Blackwell Encyclopedia of Globalization: 5 Volumes, George
   Ritzer (editor). New York: Wiley (March 2012). (2680 pp., $995)
   [http://onlinelibrary.wiley.com/book/10.1002/9780470670590]

   Has the European Commission Become More Severe in Punishing Cartels? Effects of the 2006
   Guidelines: Revision, in Bill Kovacic: A Tribute: Vol. 1, Elisa Ramondo (editor). Paris: Institute of
   Competition Law (2012).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 93 of 145 PageID 31700
        John M. Connor, Ph.D.
        Page 25

   Global Cartels Redux: The Amino Acid Lysine Antitrust Litigation (1996), Chapter 11, in The
   Antitrust Revolution (Sixth Edition), John E. Kwoka and Lawrence White (editors). Oxford: Oxford
   University Press (released July 30, 2013). [http://global.oup.com/academic/product/the-antitrust-
   revolution-9780199315499?cc=us&lang=en]

   BIG BAD BANKS: BID RIGGING AND MULTILATERAL MARKET MANIPULATION,
   Chapter 8, pp. 213-250, Barry E. Hawk (editor), International Antitrust law & Policy: Fordham
   Competition Law 2014. New York City: Juris Publishing Inc. (2015). [available at
   https://books.google.com/books?id=lar0CQAAQBAJ&pg=PA213&source=gbs_toc_r&cad=3#v
   =onepage&q&f=false]

   American Cartel Enforcement in Our Global Era, Chapter in 2017 Presidential Transition Report on
   Competition Policy, ed. by Diana Moss. (“preview version” posted 2017). [co-author Bonny Sweeney].
   [http://www.antitrustinstitute.org/sites/default/files/Cartels.pdf]


   Other Articles

   The Conglomerate Firm in Food Processing: An Overview, National Food Review 3 (June 1978):16-19.

   Conglomerate Firms in Food Processing: Incentives and Effects, National Food Review 4 (September
   1978):25-28.

   Public Policies Toward Conglomerate Firms in Food Processing, National Food Review 5 (December
   1978):25-27.

   The Conglomerate Firm in Food Processing: A Story about Spaghetti Sauce, National Food Review 7
   (Summer 1979):14-16.

   Mass Media Advertising of Food, National Food Review 9 (Winter 1980):10-13 [with Anthony Gallo
   and William T. Boehm].

   Why the Biggest Food Firms Have the Edge, Farmer Cooperatives 47 (May 1980):20-23.

   Food Product Proliferation: Part I, National Food Review 10 (Spring 1980):11-13.

   Food Product Proliferation: Part II, National Food Review 11 (Summer 1980):10-13.

   Packaging in Food Marketing, National Food Review 14 (Spring 1981):10-13 [with Anthony Gallo].

   Foreign Direct Investment--An Overview, National Food Review 15 (Summer 1981): 7-12. (Translated
   into Japanese and reprinted in Nobiyuku Nogyu, (Growing Agriculture), the bimonthly journal of the
   Japan Agricultural Policy Research Committee, 77 (1988):5-25.)

   Foreign Investment in U.S. Food Manufacturing, National Food Review 16 (Fall 1981):20-25.

   Advertising and American Food Consumption Patterns, National Food Review 19 (Summer 1982):2-6,
   [with Anthony Gallo].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 94 of 145 PageID 31701
         John M. Connor, Ph.D.
         Page 26

   Trends in Indiana’s Food and Agricultural Marketing Industries: 1963-1982, Part I, Purdue
   Agricultural Economics Report (February 1985):1-3.

   Trends in Indiana’s Food and Agricultural Marketing Industries: 1963-1982, Part II, Purdue
   Agricultural Economics Report (August 1985):1-4.

   The Implications of Value Added for Indiana’s Food Manufacturing Industries, Indiana Business
   Review 60(June 1986):2-12.

   Review of Issues After a Century of Federal Competition Policy, Review of Industrial Organization 4(Spring
   1989):165-168.

   The University and the Antitrust Laws, Indiana Academe 19 (Summer 1991): 5-6.

   Consumer Food Preferences - You Need to Know about Them, Hoard’s Dairyman (December
   1992):100 [with William A. Schiek].

   Faculty Salaries and the University Budget, Indiana Academe 21 (Winter 1993): 2-3.

   Foreword, The European Agro-Food System, NC-194 Special Report, by Remo Linda. Columbus, OH:
   NC-194 (September 1993) [helped translate].

   O Sistema Alimentar em Transição, interview conducted by Professor Danilo Aguiar, Economia
   Rural, Viçosa, 8(2) (Spring 1997): 3-8.

   Interview on Archer Daniels Midland: Price Fixer to the World, edited by Russell Mokhiber, Corporate
   Crime Reporter 12, n.25 (June 22, 1998): 12-16.

   Lysine: A Case Study in International Price Fixing, Agricultural Law Update, 16 (November 1998): 4-7.

   Lysine: A Case Study in International Price Fixing, Purdue Agricultural Economics Report (June 1999):6-
   10.

   The Lysine Cartel: Guest Editor’s Introduction, Review of Industrial Organization 18 (2001):1-4.

   Two Books about the ADM Price-Fixing Conspiracy. FTC: Watch (Feb. 2001).
   [http://ssrn.com/abstract=256847]

   The Ban on Packer Ownership and Feeding of Livestock: Legal and Economic Implications,
   Statement of the Organization for Competitive Markets (March 2002) [with Peter C. Carstensen,
   Roger A. McEowen and Neil E. Harl].
   [http://www.competitivemarkets.com/library/academic/Connor-etal.031202%20(1).htm].

   Strong Action May Deter Price Fixing, AgJournal (September 26, 2002).

   Antitrust Law and the Food and Agricultural Cartels of the 1990s, Purdue Agricultural Economics Report
   (February 2003):10 – 13 [with Jeffery Zimmerman].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 95 of 145 PageID 31702
        John M. Connor, Ph.D.
        Page 27

   Private International Cartels, slides of a presentation at the Remedies Forum of the Section of
   Antitrust Law, American Bar Association, Washington, DC, April 2, 2003
   (www.abanet.org/antitrust/remedies/cartels.pdf).

   Country of Origin Labeling, Purdue Agricultural Economics Report (August 2003): 7-10.

   Cartel Catalyst at Work: A Note of Holman Jenkins, FTC Watch (September 22, 2003), 2 pp, [with
   Albert A. Foer].

   Transcript of Roundtable I, Remedies Forum, Section of Antitrust Law, American Bar Association,
   Washington, DC, April 2 , 2003 (www.abanet.org/antitrust/remedies/roundtable1.doc).

   The Benefits and Costs of COOL, Purdue Agricultural Economics Report (December 2003): 1-4.

   A Comment on Crandall and Winston, American Antitrust Institute Note (January 2004). (available
   at http://www.antitrustinstitute.org/~antitrust/node/10472 and http://ssrn.com/abstract=988740)

    Comments of the American Antitrust Institute Working Group on International Antitrust,
   submission to the U.S. Antitrust Modernization Commission (July 15, 2005) [chair, with others].
   [www.antitrustinstitute.org/recent2/430a.pdf]

   Comments of the American Antitrust Institute Working Group on Criminal Remedies, submission
   to the U.S. Antitrust Modernization Commission (September 30, 2005) [with others].
   [http://www.antitrustinstitute.org/recent2/450.pdf]

   Response of the American Antitrust Institute Working Group on Criminal Remedies to AMC
   Request for Public Comment, submission to the U.S. Antitrust Modernization Commission (June
   30, 2006) [with Kenneth Adams, Albert A. Foer and Robert H. Lande].
   [http://www.antitrustinstitute.org/recent2/460.pdf]

   The Great Global Price-Fixing Conspiracy: Sanctions and Deterrence, Linex Legal European
   Competition Law Alerter (30 August 2007).
   [http://www.linexlegal.com/CONTENT/10551/10551Microsoft%20Word%20-
   %20GREAT%20GLOBAL%20VITAMINS%20CONSPIRACY%20Antitrust%20Mag%2008-
   06.pdf]

   Punições por cartel são leves no Brasil segundo professor dos Estados Unidos: Justiça lenta e penas
   leves facilitam ação dos cartéis, interview in Valor Econômico (Brazil’s leading business paper)
   (October 29, 2007).

   On the History and Impacts of International Cartels: Op-Ed, 3 pp. (June 2008).
   [http://www.lecgcp.com/us/forum/index.aspx?id=387]

   Interview by the editor of John M. Connor on the DOJ’s cartel Enforcement, Corporate Crime Reporter
   24 (July 21, 2008). [http://www.corporatecrimereporter.com/].

   Cartel Enforcement at the Antitrust Division, U.S. Department of Justice, 1990-2007
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 96 of 145 PageID 31703
         John M. Connor, Ph.D.
         Page 28

   Global Competition Policy9 (September 25, 2008: Release Two): 2-11.
   [http://www.globalcompetitionpolicy.org/index.php?&id=1393&action=907]

   Hefty Penalties on Big-Biz Cartels Will Provide Level Playing Field to Small Businesses. Economic
   Times of India: Comments & Analysis (August 30, 2012). [co-author Robert H. Lande] [available at
   http://ssrn.com/abstract=2273747]

   The Finnish Asphalt Cartel Court Decision on damages: An Important EU Precedent and Victory
   for Plaintiffs. Competition Policy International Antitrust Chronicle: Winter 2014, Vol. 2 No. 2. (Posted
   February 26, 2014): 1-17. [co-author Toni Kalliokoski] [available at
   https://www.competitionpolicyinternational.com/the-finnish-asphalt-cartel-court-decision-on-
   damages-an-important-eu-precedent-and-victory-for-plaintiffs]

   On the Alleged Disproportionate Sentencing of Cartel Managers. CPI International: Cartel Column.
   (August 23, 2016): 1-9. [https://www.competitionpolicyinternational.com/on-the-alleged-
   disproportionate-sentencing-of-cartel-managers-2/]

   International Cartel Stats: A Look At The Last 26 Years. Law360 online. (August 15, 2016).
   [http://www.law360.com/articles/827868/international-cartel-stats-a-look-at-the-last-26-years]


   Academic Reports

   Directory of the 200 Largest U.S. Food Processing Companies, 1975: Special Report No. 1, Madison, WI: NC-
   117 and Economics, Statistics, and Cooperatives Service, USDA, (1978), 475 pages [with Loys L.
   Mather].

   Competition in the U.S. Food Market System, Staff Report, National Economics Division, ESS-USDA.
   Washington, DC (October 1980), 58 pp.

   Estimates of Manufacturer Values of Food and Beverage Shipments Among Major Marketing Channels, 1977,
   National Economics Division Staff Report No. AGES820416, ERS-USDA. Washington, DC (April
   1982), 93 pp.

   Market Structure and Technological Opportunities in the U.S. Food Manufacturing Industries, project report to
   the Office of Technology Assessment, U.S. Congress, (March 1986), 79 pp.

   Food Manufacturing in the Future Farm and Food System, Resource Report No. 43. East Lansing, MI:
   Michigan State University (May 1985):1-8. (Also published as CES Paper No. 136, Purdue University
   (February 1985), 19 pp., and reprinted in part in Applied Agricultural Research 1(4)(1986)), [with Bruce
   Marion].

   Value Added in Indiana Agribusiness: An Economic Perspective, CES Paper No. 157, Purdue University,
   Cooperative Extension Service (June 1986), 28 pp.

   9“If you are not familiar with us, GCP is a bi-weekly online magazine covering competition law, economics, and policy
   on the web at www.globalcompetitionpolicy.org. Articles are overseen by an independent board and readers include
   about 15,000 antitrust scholars, judges, practitioners and policymakers from over 100 countries with a high
   concentration in Brussels, Luxembourg, and Washington, DC.”
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 97 of 145 PageID 31704
         John M. Connor, Ph.D.
         Page 29

   Multinational Firms in the World Food Marketing System, Resource Report No. 29, The Future Farm and
   Food System in Transition Project. East Lansing, MI: Michigan State University (September 1984), 8
   pp. (Also published as CES Paper No. 112, Purdue University (April 1984):1-24; reprinted in part in
   Applied Agricultural Research 1(4)(1987); and translated into Japanese by the Japan Agricultural Policy
   Research Committee and reprinted in Nobiyuku Shokuhin (Growing Agriculture), 77(1987):5-25.)

   Special Report: The Growth and Economic Impact of the Food Processing Industry 42(5)(May 1988):95-110.
   (20,000 copies distributed) [with others].

   Technology and the American Economic Transition: Choices for the Future, OTA-TET-283. Washington, DC:
   U.S. Congress, Office of Technology Assessment (May 1988) 501 pp. [with others].

   Economic Issues for Food, Agriculture, and Natural Resources, Publication No. 1, 10 pp., (Spring 1989). (A
   brochure for high school economics teachers on the concept of value added). Purdue University,
   School of Agriculture.

   The Role of Food Processing in the U.S. Economy, report to the Foreign Agricultural Service, USDA. (June
   1990), 24 pp. [Translated into Russian.]

   Trip Report of Team ERI No. 4 on the Soviet Union’s Consumer-Ready Foods Industries. Washington, DC:
   Foreign Agricultural Service, USDA (August 29, 1990), 26 pp.

   Patterns of Foreign Direct Investment in the 50 States: Focus on the Food System, Station Bulletin SB-685. West
   Lafayette, IN: Agricultural Research Station, Purdue University (March 1994), 76 pp.

   Consumer Demand for Food, Food System 21. Purdue University (1997), 50pp. [with others].

   The Food Distribution Industries, Food System 21. Purdue University (1997), 60pp. [with others].

   Amicus Curiae Brief in Support of the Appellants, submitted to the Supreme Court of United States in Empagran,
   S.A. et al., Appellants v. F. Hoffmann-LaRoche, Ltd. et al., Appellees (March 15, 2004) [principal author,
   joined by others].

   Connor Says Antitrust Division Becoming Increasingly Irrelevant in Fight against Cartels, interview
   by the editor of Corporate Crime Reporter 22 (July 20, 2008): p. 29.

   Price-Fixing: Hefty penalties on big-biz cartels will provide level playing field to small businesses.
   Economic Times (India) (Aug 30, 2012): Op-Ed page. [available at
   http://articles.economictimes.indiatimes.com/2012-08-30/news/33499410_1_cartels-prices-firms
   OR http://economictimes.indiatimes.com/opinion/comments-analysis/price-fixing-hefty-
   penalties-on-big-biz-cartels-will-provide-level-playing-field-to-small-
   businesses/articleshow/15975329.cms]

   BIG BAD BANKS: BID RIGGING AND MULTILATERAL MARKET MANIPULATION,
   Chapter 8, pp. 213-250, Proceedings of the 2014 Fordham Competition Law Institute. New York City:
   Fordham University Law School (2015).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 98 of 145 PageID 31705
         John M. Connor, Ph.D.
         Page 30

   FINANCIAL SERVICES AND ANTITRUST: PANELISTS’ PRESENTATIONS, Chapter 10, pp.
   267-344, Proceedings of the 2014 Fordham Competition Law Institute. New York City: Fordham University
   Law School (2015).

   Amicus Curiae Brief in Support of the Petitioner, submitted to the Supreme Court of United States in Motorola
   Mobility, Petitioner v. AU Optronics Corp. et al., Respondents (April 16, 2015) [one of 12 co-authors].

   Amicus Curiae Brief in Support of Plaintiffs-Appellees, submitted to the U.S. Court of Appeal, Second Circuit, in
   United States in U.S. et al. v American Express Co. et al. (November 4, 2016) [first author, joined by
   other economists].

   Amicus Curiae Brief in Support of Petitioners, submitted to Supreme Court of United States, in States of Ohio et al.
   v. American Express Co. et al. (July 6, 2017) [first author, joined by other economists].

   Amicus Curiae Brief in Support of Pliantiff-Appellee, submitted to the U.S. Court of Appeal, Second Circuit, in U.
   S. Airways, Inc. v. Sabre Holdings Corp. et al. (December 2017) [first author, joined by other
   economists].

   Amicus Curiae Brief in Support of Petitioners, submitted to Supreme Court of United States, in States of Ohio et al.
   v. American Express Co. et al. (December 8, 2017) [first author, joined by other economists].


   Consulting Reports

   Location and Structure of the U.S. Navy Bean Industry, (September 1983), 10 pp.

   Competitive Issues in the Beef Sector: Can Beef Compete in the 1990s? Institute Report No. 1. Minneapolis, MN:
   The Humphrey Institute of Public Policy, University of Minnesota (October 1989), 135 pp. Over
   2000 copies distributed, [with D. Gale Johnson, Timothy Josling, Andrew Schmitz, and G. Edward
   Schuh].

   Optimal Location of a PET Container Factory Serving the Eastern U.S. Food Processor Market. Report of the
   Value Added Research Center, Purdue University, unpublished ms. April 1990, [with Paul Preckel].

   Compliance Cost Estimates of Food Labeling Regulations, Final Report No. 233U-3972-02DFR. Research
   Triangle Institute: RTI Park, NC (January 1991), 158 pp. [with others].

   Market Value of RJR Cigarettes in 1987: A Damages Calculation, (January 13, 1992), 15 pp.

   Expert Opinion on Profitability: U.S. Food Wholesaling, in U.S. v. Nestlé Holdings, Inc., U.S. Tax Court
   Docket No. 21562-90, (August 1994), 20 pp.

   Economic Analysis of the Issues in Abbott Laboratories versus Lexington Wholesale Co., Inc., in U.S. District
   Court for the Eastern District of Kentucky, Lexington Division, Civil Action No. 95-231 (February
   22, 1996), 6 pp.

   Expert Opinion: The Cost to Animal-Feeds Manufacturers of an Alleged Price-Fixing Conspiracy by Lysine
   Manufacturers, 1992-1995, In Re: Amino Acid Lysine Antitrust Litigation, U.S. District Court for the
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 99 of 145 PageID 31706
         John M. Connor, Ph.D.
         Page 31

   Northern District of Illinois, Eastern Division, MDL No. 1083 and File No. 95-C-7679 (July 1996),
   24 pp.

   Expert Opinion on the Financial Performance of Hanover Foods Corporation, in Warehime versus Warehime,
   York, Pennsylvania, (September 1996), 52 pp.

   Affidavit of John M. Connor, in In Re: Amino Acid Lysine Antitrust Litigation, U.S. District Court for the
   Northern District of Illinois, Eastern Division, MDL No. 1083 and File No. 95-C-7679 (July 19,
   1996), 7 pp.

   Interim Report on Sodium Gluconate, (October 8, 1996), 2 pp.

   Expert Opinion on the Citric Acid Market, (October 10, 1996), 13 pp.

   Report on the U.S. Corn Syrup Market, (October 16, 1996), 31 pp.

   Economic Analysis of the U.S. Corn Sweeteners Markets, in Gray & Co. versus Archer Daniels Midland, et al.
   Civil Action No. 97-1203 and In Re High Fructose Corn Syrup Antitrust Litigation (October 27, 1998),
   118 pp.

   Response to the Report of Charles J. Cicchetti, in Gray & Co. versus Archer Daniels Midland, et al., Civil Action
   No. 97-1203 and In Re High Fructose Corn Syrup Antitrust Litigation (March 3, 1999), 30 pp.

   Economic Analysis of the Market for Methionine, (April 1999) 21 pp.

   Economic Analysis of the Market for Vitamins B3 and B4, (June 9, 1999), 67 pp.

   Expert Report Submitted in United States v. Michael Andreas et al., U.S. District Court, Northern District
   of Illinois, Eastern Division (Criminal Case No. 96-CR-762), (April 9, 1999), 43 pp.

   Declaration of Dr. John M. Connor in United States v. Michael Andreas et al., U.S. District Court, Northern
   District of Illinois, Eastern Division (Criminal Case No. 96-CR-762), (May 26, 1999), 17 pp.

   Lysine Pass-Through Injuries to Indirect Buyers in Ontario, Ontario Provincial Court, Canada, Civil Case
   Minnema v. ADM et al. (January 2000), 12 pp.

   Indirect Purchaser Damages in Kansas due to Price Fixing of Cigarettes, Affidavit filed in Daric Smith v. Philip
   Morris et al., Case No. 00-CV-26, District Court of Seward County, Kansas (2001), 22 pp.

   Opinion on the monopoly Overcharges in Selected Vitamin Products, report for the National Association of
   Attorneys General (2001), 53 pp. [assistance of Jeff Hyde].

   Indirect Purchaser Price-Fixing Damages, West Bend Elevator v. Rhône-Poulenc, U.S. District Court,
   EasternWisconsin (2001), 37 pp.

   Indirect Purchaser Price-Fixing Damages in Methionine, Premier Pork v. Rhône-Poulenc, Kansas (2001), 37 pp.

   Indirect-Purchaser Price-Fixing Damages in Sorbates by State, client report (2001-2002).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 100 of 145 PageID
      John M. Connor, Ph.D.
                                    31707
       Page 32

 An Economic Analysis of the Global DRAM Market, client report (September 5, 2002), 72 pp.

 Affidavit of John M. Connor in Support of Class Certification, Marvin D. Chance, Jr. v. United States Tobacco
 Company et al, Case No. 02-C-12, District court of Seward County, Kansas (October 2002).

 Supplemental Opinion in Gray & Co. v. Archer Daniels Midland Co. et al. Civil Action No. 97-120
 (September 13, 2004), 49 pp.

 Daubert Opinion for an economic expert in Pickett et al. v. Tyson Fresh Meats, Inc. (Feb. 2003). [a federal
 fed-cattle monopsony class action that has the distinction of being the first antitrust case to be tried
 under the 1921 Packers and Stockyards Act].

 Expert Opinion in Lesavich v. Supervalu et al. (March 2005), 19 pp.

 Affidavit of John M. Connor, Ph.D. for Preliminary Calculation of Full-Consideration Damages in CHANCE V.
 U.S. TOBACCO PRODUCTS ET AL., District court of Seward County, Kansas (May 17, 2006), 3
 pp.

 Declaration of John M. Connor, Ph.D. in Support of Plaintiffs’ Motion for Class Certification for indirect-
 purchaser plaintiffs, In Re Dynamic Access Random Memory (DRAM) Antitrust Litigation, U.S. District
 Court, San Francisco Division (September 2006), 62 pp.

 Expert Opinion for Class Certification for indirect purchasers of the synthetic rubber EPDM in Anderson
 Contracting v. Bayer AG, et al. (Polk County, Iowa District Court) (June 2006).

 Expert Opinion for Class Certification for indirect purchasers of EPDM residing in 24 states, David Pearman et
 al. v. Crompton Corp. et al., Claiborne County, Tennessee Circuit Court) (May 2007), 46 pp.

 Expert Opinion for Class Certification for indirect purchasers of the synthetic rubber EPDM, in Box Butte County
 School District No. 6 v. Bayer AG, et al. (Circuit Court for Box Butte County, Nebraska) (May 2007).

 Affidavit Concerning Class Certification for indirect purchasers in five states (CA, KS, TN, VT, and NE), In Re
 Methyl Methacrylate (MMA) Antitrust Litigation, U.S. District Court, Eastern District of Pennsylvania
 (June 2007), 79 pp.

 Opinion on the Defendants’ Motion to Dismiss, in the class action In Re: Air Cargo Shipping Services Antitrust
 Litigation (October 2007), 15 pp.

 Expert Opinion for Class Certification for Indirect Purchasers of the Synthetic Rubber EPDM, in G & T Roofing
 Company v. DSM NV (First Judicial Court, County of Santa Fe, New Mexico) (November 2009).

 Expert Opinion for Class Certification for Indirect Purchasers of the Synthetic Rubber EPDM, in G & T Roofing
 Company v. DSM NV (First Judicial Court, County of Santa Fe, New Mexico) (November 2009).

 Expert Opinion for Class Certification for Indirect Purchasers of the Synthetic Rubber EPDM, in Mitchell Teague
 et al. v. DSM, NV et al. (General Court of Justice, Superior Court Division, Guilford County, North
 Carolina) (November 2009).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 101 of 145 PageID
      John M. Connor, Ph.D.
                                    31708
       Page 33

 Expert Opinion for Class Certification for Indirect Purchasers of the Synthetic Rubber EPDM, in Russell & Regier
 Quality Painting LP v. DSM, NV et al. (District Court of Harvey County, Kansas) (November 2009).

 Expert Opinion, in Dell, Inc. v. Sharp Corporation et al. (Case No. 3:07-md-1827 SI MDL No. 1827), filed
 in U.S. District Court, Northern District of California, San Francisco Division (March 12, 2011), 82
 pp.

 Declaration of John M. Connor, Ph.D., in Kirk Dahl et al. v. Bain Capital Partners LLC et al. (U.S. District
 Court District of Massachusetts, Civil Action No.: 07-12388-EFH) (August 23, 2012), 220 pp.

 Rebuttal Report of John M. Connor, Ph.D., in Kirk Dahl et al. v. Bain Capital Partners LLC et al. (U.S.
 District Court District of Massachusetts, Civil Action No.: 07-12388-EFH) (August 24, 2014), 81
 pp.

 Expert Opinion for Class Certification for Indirect Purchasers of Flexible Polyurethane Foam Products in Missouri,
 in Dennis Baker et al. v. Leggett & Platt, Inc. et al. (in the Circuit Court of Jackson County, Missouri)
 (May 7, 2013), 43 pp.

 Declaration in Support of Plaintiffs’ Motion for Class Certification, in Mathew Edwards et al. v. National Milk
 Producers Federation, U.S. District Court for the Northern District of California, No. 11-04766 JSW.
 (October 2013), 66 pp.

 Corrected Unredacted Declaration in Support of Class Certification, in Mathew Edwards et al. v. National Milk
 Producers Federation, U.S. District Court for the Northern District of California, No. 11-04766 JSW.
 (January 17, 2014), 69 pp.

 Unredacted Rebuttal Declaration in Support of Class Certification, in Mathew Edwards et al. v. National Milk
 Producers Federation, U.S. District Court for the Northern District of California, No. 11-04766 JSW.
 (March 7, 2014), 67 pp.

 Unredacted Supplemental Declaration, in Mathew Edwards et al. v. National Milk Producers Federation, U.S.
 District Court for the Northern District of California, No. 11-04766 JSW. (July 25, 2014), 15 pp.

 Sur-Reply to Defendants, John M. Connor, Ph.D., in Kirk Dahl et al. v. Bain Capital Partners LLC et al. (U.S.
 District Court District of Massachusetts, Civil Action No.: 07-12388-EFH) (Sept. 10, 2012), 2 pp.
 Supplemental Rebuttal Report on the Merits, in Mathew Edwards et al. v. National Milk Producers Federation,
 U.S. District Court for the Northern District of California, No. 11-04766 JSW. (September 19,
 2014), 12 pp.

 Supplemental Rebuttal Report on the Merits, in Mathew Edwards et al. v. National Milk Producers Federation,
 U.S. District Court for the Northern District of California, No. 11-04766 JSW. (April 23, 2015), 47
 pp.

 Declaration of John M. Connor, Ph.D., in Fond du Lac Bumper Exchange, Inc., et al. v. Jui Li Enterprise
 Company, Ltd., et al., U.S. District Court, Eastern District of Wisconsin, Case No. 2:09-CV-00852-LA.
 (December 1, 2015), 113 pp. plus 93 pp. of exhibits.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 102 of 145 PageID
      John M. Connor, Ph.D.
                                    31709
       Page 34

 Expert Report of John M. Connor, Ph.D., in the matter of Reorganized FLI Inc. (f/k/a J. P. Morgan Trust Co.,
 National Association) v. ONEOK Inc. et al. and In re: Western States Wholesale Natural Gas Antitrust
 Litigation, U.S.District Court, District of Nevada, MDL No. 1566 (April 1, 2016), 113 pp. plus 118
 pp. of exhibits.

 Expert Report of John M. Connor, Ph.D., in the matter of In Re: Wholesale Grocery Products Antitrust
 Litigation, U.S. District Court, District of Minnesota, Civil Action No. 09-md-02090, MDL No. 2090.
 (January 6, 2017), 19 pp. and 44 pp. of exhibits.

 Amended Expert Report of John M. Connor, Ph.D., in the matter of In Re: Wholesale Grocery Products Antitrust
 Litigation, U.S. District Court, District of Minnesota, Civil Action No. 09-md-02090, MDL No. 2090.
 (February 23, 2017), 12 pp. and 44 pp. of exhibits.

 [other reports relating to cases in progress to be listed when the existence of reports is public]


 Working Papers

 Loyalty and the Consumer Cooperative, Staff Paper No. 77, Department of Agricultural Economics,
 University of Wisconsin (June 1974) 56 pp. [with Michael C. Cook et al.].
 The Shaping of Market Structures by Multinationals, Staff Paper No. 120, Department of Agricultural
 Economics, University of Wisconsin (February 1977) 57 pp. [with Willard F. Mueller].

 Estimates of Consumer Loss Due to Monopoly in the U.S. Food Manufacturing Industries, NC-117 Working
 Paper No. 19 (September 1978), 75 pp. [with Russell C. Parker].

 Market Structure and Performance of U.S. Multinationals in Brazil and Mexico, NC-117 Working Paper No. 24
 (November 1978), 48 pp., [with Willard F. Mueller].

 Competition and the Role of the Largest Firms in the U.S. Food and Tobacco Industries, NC-117 working Paper
 No. 29 (March 1979), 166 pp.

 Conglomeration and Consumer Loss in the Food Manufacturing Industries: NC-117 Working Paper No. 30
 (April 1979) 26 pp., [with Russell C. Parker].

 Food Product Proliferation: A Market Structure Analysis, NC-117 Working Paper No. 41 (March 1980) 35
 pp.

 Competition in the U.S. Food Market System, Staff Report, National Economics Division, ESS-USDA.
 Washington, DC (October 1980) 58 pp.

 Estimates of Manufacturers Values of Food and Beverage Shipments Among Major Marketing Channels, 1977:
 National Economics Division Staff Report No. AGES820416, ERS-USDA. Washington, DC (April 1982),
 93 pp.

 Determinants of Foreign Direct Investment by Food and Tobacco Manufacturers, NC-117 Working Paper No. 70
 (March 1983), 34 pp.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 103 of 145 PageID
      John M. Connor, Ph.D.
                                    31710
       Page 35

 Diversification and FDI by U.S. Food Manufacturing Firms, summary in U.S.-Mexico Project Conference on
 Agricultural Trade. Price and Resource Policy, Working Paper No. 7. Stanford, CA: Stanford University
 Project on United States-Mexico Relations (June 1984), 3pp.

 Trends in Marketing and Market Structure of the U.S. Food-Processing Industries, Staff Paper No. 85-7. West
 Lafayette, IN: Agricultural Economics Department, Purdue University (April 1985) 71 pp. [with
 Robert L. Wills].

 Market Structure and Technological Opportunities in the U.S. Food Manufacturing Industries, Staff Paper No. 86-
 3. West Lafayette, IN: Department of Agricultural Economics, Purdue University (April 1986), 79
 pp.

 Illinois Brick and the U.S. Food System: Testimony on an Amendment to the Clayton Act, Staff Paper 86-8. West
 Lafayette, IN: Department of Agricultural Economics, Purdue University (July 1986), 20 pp.

 Mergers in the Food Industry: Trends, Effects, and Policies, Staff Paper 87-9. West Lafayette, IN: Department
 of Agricultural Economics, Purdue University (March 1987), 18 pp.

 Mutually Destructive Advertising in the U.S. Beer Industry, Staff Paper 87-27. West Lafayette, IN:
 Department of Agricultural Economics, Purdue University (November 1987) 22 pp., [with Akin A.
 Adesina].

 The Institutional Market for Tofu in the Great Lakes States of the U.S., Report of the Purdue Value Added
 Research Center, 10 pp. (January 1988), [with Stephen J. Hiemstra].

 Food Processing: An Industrial Powerhouse in Transition, Staff Paper 88-5. West Lafayette, IN: Department
 of Agricultural Economics, Purdue University (July 1988), 50 pp.

 Concentration Issues in the U.S. Beef Subsector, Staff Paper 89-12. West Lafayette, IN: Department of
 Agricultural Economics, Purdue University (August 1989), 55 pp. (Reprinted as Working Paper WP-
 16 of NE- 165).

 Market-Structure Determinants of National Brand-Private Label Price Differences of Manufactured Food Products,
 Staff Paper 90-14. West Lafayette, IN: Department of Agricultural Economics, Purdue University
 (April 1990), 44 pp. (See also Connor and Peterson 1991), [with Everett B. Peterson].

 Northern America as a Precursor of Changes in Western European Food Purchasing Patterns, Staff Paper 91-02.
 West Lafayette, IN: Department of Agricultural Economics, Purdue University (January 1991), 56
 pp.

 Northern America as a Precursor of Changes in Western European Food Purchasing Patterns, Staff Paper 91-02.
 West Lafayette, IN: Department of Agricultural Economics, Purdue University (January 1991), 56
 pp. (Revised and reprinted as NC-194 Occasional Paper No. 22, February 1991.

 Market-Structure Determinants of National Brand-Private Label Price Differences of Manufactured Food Products:
 Staff Paper 91-08. West Lafayette, IN: Department of Agricultural Economics (April 1991), 66 pp.
 [with Everett B Peterson]. [http://ageconsearch.umn.edu/bitstream/116099/2/WP-23.pdf]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 104 of 145 PageID
      John M. Connor, Ph.D.
                                    31711
       Page 36

 A Re-Examination of Event Analyses of Horizontal Merger Enforcement, Staff Paper 92-04. West Lafayette,
 IN: Department of Agricultural Economics, Purdue University, (March 1992), 56 pp., [reprinted as
 NE-165 Working Paper 28, June 1992] [with Yvette S. Hopkins].

 A Re-Examination of Event Analyses of Horizontal Merger Enforcement: NE-165 Working Paper 28. (June
 1992) [with Yvette S. Hopkins].

 An Economic Evaluation of Federal Antitrust Activity in the Manufacturing Industries: 1980-1985,
 Antitrust Bulletin 34 (Winter 1992): 969-996 [with Warren P. Preston]. [preprint at
 http://ssrn.com/abstract=2166421]

 The Determinants of Intra-Firm International Trade, SP 93-11. West Lafayette, IN: Dept. of Agric. Econ,
 Purdue University (September 1993), 60 pp., [with Kai Wang].

 New Estimates of Welfare and Consumer Losses in U.S. Food Manufacturing, Staff Paper SP 93-18. West
 Lafayette, IN: Dept. of Agricultural Economics, Purdue University (December 1993), 57 pp. [with
 Everett B. Peterson]. [Available at http://ssrn.com/abstract=2166431 and
 http://ageconsearch.umn.edu/bitstream/116120/2/WP-39.pdf]

 SAMI Microfisch Archive, a user guide. West Lafayette, IN: Management and Economics Library,
 Purdue University (December 1993): 100 pp.

 Consumer Welfare Loss Estimates for Differentiated Food Product Markets, Staff Paper SP 94-08. Blacksburg,
 Virginia: Virginia Polytechnic Institute and State University (April 1994; revised November 1995),
 59 pp., [with Everett B. Peterson].

 New Estimates of Welfare and Consumer Losses in U.S. Food Manufacturing, NE-165 Working Paper No. 39
 (revised April 1994), 57 pp. [with Everett B. Peterson].
 [http://ageconsearch.umn.edu/bitstream/116120/2/WP-39.pdf and
 http://ssrn.com/abstract=2166431]

 Time Series Data on U.S. Foreign Direct Investment: Staff Paper SP 94-1. West Lafayette, IN: Dept. of
 Agricultural Economics, Purdue University (April 1994), 235 pp.

 The Hungarian Food Industry and Foreign Investment, unpublished manuscript (March 1995), 7 pages.

 A Comparison of Oligopoly Welfare Loss Estimates for U.S. Food Manufacturing Staff Paper SP 95-X. West
 Lafayette, IN: Dept. of Agricultural Economics, Purdue University. (May 1995) [with Everett B.
 Peterson]

 Concentration, Demographics, and Conundrums: Metropolitan-Area Food Prices, Staff Paper SP 95-11. West
 Lafayette, IN: Department of Agricultural Economics, Purdue University (September 1995), 44 pp.,
 [with James K. Binkley] [http://ageconsearch.umn.edu/bitstream/25988/1/wp44.pdf].

 Concentration Change and Countervailing Power, Staff Paper SP 95-20. West Lafayette, IN: Dept. of
 Agricultural Economics, Purdue University (December 1995), 38 pp., [with Richard T. Rogers and
 Vijay Bhagavan].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 105 of 145 PageID
      John M. Connor, Ph.D.
                                    31712
       Page 37

 Market Competition and Metropolitan-Area Grocery Prices, Staff paper no. 96-15. West Lafayette, IN: Dept.
 of Agricultural Economics, Purdue University (July 1996), 49 pp. Also NE-165 Working Paper
 [with James K. Binkley]. [http://ageconsearch.umn.edu/bitstream/25988/1/wp44.pdf] [also
 available at http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1238553].

 Did the Competitive Regime switch in the 1980s? Staff Paper 96-20. West Lafayette, IN: Dept. of
 Agricultural Economics, Purdue University (August 1996), 19 pp.

 Breakfast Cereals: The Extreme Food Industry, Issue Paper No. 12. Storrs, Conn.: Food Marketing Policy
 Center, University of Connecticut (1997), 20 pp.

 Food Multinational Enterprise Investment Strategies: An Option Approach, Staff Paper 97-1. West Lafayette,
 IN: Dept. of Agricultural Economics, Purdue University (January 1997), 40 pp, [with Filipe Ravara].

 Archer Daniels Midland: Price-Fixer to the World, Staff Paper 97-04. West Lafayette, IN: Dept. Of
 Agricultural Economics, Purdue University (April 1997), 69 pp. [http://agecon.lib.umn.edu/cgi-
 bin/view.pl].

 Concentration and Mergers in the Grocery Wholesaling Industry: First Edition, Staff Paper 97-09. West
 Lafayette, IN: Dept. of Agricultural Economics, Purdue University (June 1997), 68 pp.
 [http://ageconsearch.umn.edu/bitstream/28683/1/sp97-09.pdf]
 [http://ssrn.com/abstract=1238518].

 Couponing as a Horizontal and Vertical Strategy: Theory and Effects, Working Paper No. 97-06. St. Paul, MN:
 Retail Food Industry Center, University of Minnesota (July 1997), 29 pp.

 The Effects of Changes in Regulatory and Trade Policies on the Structure, Conduct, and Performance of the Brazilian
 Dairy Processing Industry, Staff Paper 97-15.10 W. Lafayette, IN: Dept. of Ag. Economics, Purdue
 University (October 1997):1- 23. [with Danilo R. D. Aguiar].

 Archer Daniels Midland: Price-Fixer to the World: Second Edition, Staff Paper SP 98-01. West Lafayette, IN:
 Dept. of Agricultural Economics, Purdue University (January 1998), 64 pp.

 Lysine Production, Trade, and the Effects of International Price Fixing, Staff Paper 98-03. W. Lafayette, IN:
 Dept. of Agricultural Economics, Purdue University (January 1998) 75 pp.

 Archer Daniels Midland: Price-Fixer to the World: Third Edition, Staff Paper SP 98-10. West Lafayette, IN:
 Dept. of Agricultural Economics, Purdue University (May 1998), 102 pp.

 Vertical Market Structure and Retail Grocery Pricing, Staff Paper 98-13. West Lafayette, IN: Department of
 Agricultural Economics, Purdue University (July 1998), 12 pp, [with Aaron J. Johnson].

 What Can We Learn From the ADM Global Price Conspiracies? Staff Paper SP 98-14. West Lafayette, IN:
 Dept. of Agricultural Economics, Purdue University (August 1998), 44 pp.
 [http://agecon.lib.umn.edu/cgi-bin/view.pl].


 10Later published, slightly revised, as: Aguiar, Danilo R. D. and Josana A. Santana. Asymmetry in Farm to Retail Price
 Transmission: Evidence from Brazil. Agribusiness 18, no. 1 (2002): 37-48.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 106 of 145 PageID
      John M. Connor, Ph.D.
                                    31713
       Page 38

 Lysine Production, Trade, and the Effects of International Price Fixing. Staff Paper SP 98-18. West Lafayette,
 IN: Dept. of Agricultural Economic, Purdue University (September 1998), 59 pp.

 How Market Structure Affects Food Product Proliferation: Theoretical Hypotheses and New Empirical Evidence for
 the U.S. and the German Food Industries, Working Paper No. 51. University of Giessen, Giessen,
 Germany (March 1999), 60 pp, [with Roland Herrmann and Claudia Röder].

 Lysine Production, Trade, and the Effects of International Price Fixing, Staff Paper SP 99-13. West Lafayette,
 IN: Purdue University (October 1999). [http://agecon.lib.umn.edu/cgi-bin/view.pl].

 Evolving Research on Price Competition in the Grocery Retailing Industry: An Appraisal: SSRN Working Paper
 (October 1, 1999). [http://ssrn.com/abstract=1242143]

 Archer Daniels Midland: Price-Fixer to the World: Fourth Edition, SP 00-11. W. Lafayette IN: Purdue
 University (December 2000), 364 pages.
 [http://agecon.lib.umn.edu/cgi-bin/view.pl]

 Two Books about the ADM Price-Fixing Conspiracy: SSRN Working Paper (Feb. 16, 2001).
 [http://ssrn.com/abstract=256847]

 The Food and Agricultural Global Cartels of the 1990s, SP 02-4. West Lafayette, IN: Purdue University
 (August 2002), 56 pages.
 [https://www.researchgate.net/profile/John_Connor7/publication/5218802_THE_FOOD_AND
 _AGRICULTURAL_GLOBAL_CARTELS_OF_THE_1990s_OVERVIEW_AND_UPDATE/lin
 ks/00b495220d5b8a8cc1000000.pdf].

 A Ban on Packer Ownership and Feeding of Livestock: Legal and Economic Implications: White Paper.
 Organization for Competitive Markets (2002), 13 pp. [with others].

 Response to Questionnaire Regarding Livestock Marketing: House Committee on Agriculture. Unpublished letter
 (September 20, 2002), 14 pp. [with others].

 The Changing Structure of Global Food Markets: Staff Paper 03-04. W. Lafayette, IN: Department of
 Agricultural Economics, Purdue University (February 2003). [http://agecon.lib.umn.edu/cgi-
 bin/pdf_view.pl?paperid=7295&ftype=.pdf and ssrn.com/abstract=1105363]

 Private International Cartels: Effectiveness, Welfare, and Anticartel Enforcement, Staff Paper 03-12. W.
 Lafayette, IN: Department of Agricultural Economics, Purdue University (November, 2003), 145
 pp. [http://agecon.lib.umn.edu/cgi-bin/view.pl]

 Comment on Crandall and Winston, Staff Paper 04-01. West Lafayette, IN: Department of Agricultural
 Economics, Purdue University (January 2004), 6 pp. [available at
 http://www.antitrustinstitute.org/~antitrust/node/10472 and http://ssrn.com/abstract=988740]

 How to Block Cartel Formation and Price-Fixing: American Enterprise Institute-Brookings Joint Center, Brief 04-
 01. Washington, DC: (April 2004) [with others].
 [http://www.aei-brookings.org/publications/abstract.php?pid=728]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 107 of 145 PageID
      John M. Connor, Ph.D.
                                    31714
       Page 39

 Extraterritoriality of the Sherman Act and Deterrence of International Cartels: Staff Paper 04-08. West
 Lafayette, IN: Department of Agricultural Economics, Purdue University (May 2004), 26 pp.
 [http://agecon.lib.umn.edu/cgi-bin/view.pl] and [http://law.bepress.com/expresso/eps/263].

 Collusion and Price Dispersion, Staff Paper 04-14. West Lafayette, IN: Department of Agricultural
 Economics, Purdue University (May 2004), 11 pp. [http://agecon.lib.umn.edu/cgi-
 bin/view.pl]

 Extraterritoriality of the Sherman Act and Deterrence of International Cartels: Staff Paper 04-08. West
 Lafayette, IN: Department of Agricultural Economics, Purdue University (July 2004), 27 pp.
 [http://agecon.lib.umn.edu/cgi-bin/pdf_view.pl?paperid=14761&ftype=.pdf]

 How High Do Cartels Raise Prices? Implications for Reform of Sentencing Guidelines, Working Paper 04-01,
 American Antitrust Institute (August 2004), 94 pp, [with Robert H. Lande].
 [http://www.antitrustinstitute.org/]

 Price-Fixing Overcharges: Legal and Economic Evidence, Working Paper 04-05, American Antitrust Institute
 (August 2004), 104 pp. [http://www.antitrustinstitute.org/]

 Global Antitrust Prosecutions of Modern International Cartels, Staff Paper 04-15. West Lafayette, IN:
 Department of Agricultural Economics, Purdue University (November 2004), 35 pp.
 [http://agecon.lib.umn.edu/cgi-bin/view.pl]

 Price-Fixing Overcharges: Legal and Economic Evidence, Staff Paper 04-17. West Lafayette, IN: Department
 of Agricultural Economics, Purdue University (November 2004), 103 pp.
 [http://agecon.lib.umn.edu/cgi-bin/view.pl]

 Private International Cartels: Effectiveness, Welfare, and Anticartel Enforcement: SSRN Working Paper 611909.
 (Revised November 2004). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=611909]

 Collusion and Price Dispersion: Staff Paper 04-14. West Lafayette, IN: Department of Agricultural
 Economics, Purdue University (December 2004).
 [http://agecon.lib.umn.edu/cgi-bin/pdf_view.pl?paperid=15553&ftype=.pdf]

 Global Antitrust Prosecutions of Modern International Cartels: SSRN Working Paper (Revised January 2005).
 [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=611886]

 Extraterritoriality of the Sherman Act and Deterrence of International Cartels: SRRN Working Paper (Revised
 February 2005). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=611948]

 Golub, Alla, Detre, Joshua and Connor, John M., The Profitability of Price Fixing: Have Stronger
 Antitrust Sanctions Deterred? (April 8, 2005). [with Alla Golub and Joshua Detre] [Available at
 SSRN: http://ssrn.com/abstract=1188515]

 Optimal Deterrence and Private International Cartels, paper presented at the Second Biennial Conference
 of the Food System Research Group, University of Wisconsin-Madison (June 2005), 18 pp.
 [http://www.aae.wisc.edu/fsrg/research.html]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 108 of 145 PageID
      John M. Connor, Ph.D.
                                    31715
       Page 40

 Extraterritoriality of the Sherman Act and Deterrence of International Cartels: AAEA Selected Paper 136399
 (July 2005).
 [http://agecon.lib.umn.edu/cgi-bin/detailview.pl?paperid=15553]

 The Impact of Collusion on Price Behavior: Empirical Results from Two Recent Cases: AAEA Selected Paper
 133695 (July 2005), [with Yuliya Bolotova and Douglas J. Miller].
 [http://agecon.lib.umn.edu/cgi-bin/detailview.pl?paperid=16069]

 Price-Fixing Overcharges: Legal and Economic Evidence: AAEA Selected Paper 136396 (July 2005).
 [http://agecon.lib.umn.edu/cgi-bin/detailview.pl?paperid=16093]

 Cartel Overcharges: Survey and Meta-Analysis: SSRN Working Paper (Revised August 2005), [with Yuliya
 Bolotova]. [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=788884]

 Price-Fixing Overcharges: Legal and Economic Evidence: SSRN Working Paper (April 24, 2005, revised
 November 2005). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=787924]

 Determinants of Cartel Duration: A Cross-Sectional Study of Modern Private International Cartels: SSRN
 Working Paper. (August 2, 2005). [Available
 at: https://ssrn.com/abstract=1158577 or http://dx.doi.org/10.2139/ssrn.1158577]. [with
 Zimmerman, Jeffrey E.]

 Collusion and Price Dispersion: SSRN Working Paper (Revised January 2006).
 [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=787849]

 How High Do Cartels Raise Prices? Implications for Reform of Sentencing Guidelines, SSRN Working Paper
 (Revised January 2006), [with Robert H. Lande].
 [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=787907]

 The Great Global Vitamins Conspiracy: Working Paper. West Lafayette, IN: Department of Agricultural
 Economics, Purdue University (February 22, 2006; final version of 4/1/2008 below)
 [http://www.agecon.purdue.edu/staff/connor/papers/The%20Great%20Global%20Vitamins%20
 Conspiracy.pdf]

 The Great Global Vitamins Conspiracy: Sanctions and Deterrence: AAI Working Paper No. 06-02.
 Washington, DC: American Antitrust Institute (February 22, 2006; final version of 4/1/2008 below)
 [available at http://www.antitrustinstitute.org/recent2/485.pdf and at
 http://ssrn.com/abstract=1103604]

 The Great Global Vitamins Conspiracy: SSRN Working Paper (March 2006) [final version of 4/1/2008
 below http://papers.ssrn.com/sol3/papers.cfm?abstract_id=885968]

 Cartel Stability: An Empirical Analysis: SSRN Working Paper, (October 2006, revised June 2007) [with
 Yuliya Bolotova and Douglas J. Miller].
 [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=991908]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 109 of 145 PageID
      John M. Connor, Ph.D.
                                    31716
       Page 41

 Statistics on Modern Private International Cartels: Working Paper #06-11. West Lafayette, Indiana: Purdue
 University (November 2006), 63 pp. [with Gustav Helmers]. [http://agecon.lib.umn.edu/cgi-
 bin/pdf_view.pl?paperid=24425&ftype=.pdf]
 [http://www.agecon.purdue.edu/working_papers/workingpaper.connor.11.10.06.pdf]

 Statistics on Modern Private International Cartels: Working Paper 07-01. Washington, DC: American
 Antitrust Institute (January 2007), [with Gustav Helmers].
 [http://www.antitrustinstitute.org/recent2/567.pdf]

 A Critique of Cartel Fine Discounting by the U.S. Department of Justice: SSRN Working Paper 977772.
 (March 31, 2007). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=977772]

 Deterring International Cartels in the Face of Comity and Jurisdiction: A Legal, Economic, and Empirical
 Evaluation of the Extraterritorial Application of U.S. Antitrust Laws: SSRN Working Paper (April 2, 2007)
 [with Darren Bush]. [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=978846]

 Optimal Deterrence and Private International Cartels: SSRN Working Paper (Revised April 2007)
 [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=787927]

 Comment on Crandall and Winston (2003): SSRN Working Paper (Revised May 31, 2007). [available at
 http://ssrn.com/abstract=988740]

 Forensic Economics: An Introduction with Special Emphasis on Price Fixing: SSRN Working Paper (March
 2007). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1105337]

 Statistics on Modern Private International Cartels: SSRN Working Paper (Revised May 2007), [with Gustav
 Helmers]. [http://ssrn.com/abstract=1103610]

 Global Antitrust Prosecutions of International Cartels: Focus on Asia: SSRN Working Paper (November 5,
 2007). [http://ssrn.com/abstract=1027949]

 The Changing Structure of Global Food Markets: Dimensions, Effects, and Policy Implications: SSRN Working
 Paper (2008). [Available at SSRN: http://ssrn.com/abstract=1105363]

 Effectiveness of Antitrust Sanctions on Modern International Cartels: Revised SSRN Working Paper (March 18,
 2008). [Available at SSRN: http://ssrn.com/abstract=988707]

 Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis of the US Market: SSRN
 Working Paper (March 2008). [Yuliya Bolotova first author and with Douglas J. Miller] [Available at
 SSRN: http://ssrn.com/abstract=1101679]

 How to Block Cartel Formation and Price Fixing: Using Extraterritorial Application of the Antitrust Laws as a
 Deterrence Mechanism: SSRN Working Paper (March 29, 2008). [with Darren Bush] [Available at SSRN:
 http://ssrn.com/abstract=1156469]
 The Great Global Vitamins Conspiracies, 1985-1999: SSRN Working Paper (April 1, 2008). [final version
 available at http://ssrn.com/abstract=1120936]
 A Critique of Cartel Fine Discounting by the U.S. Department of Justice: SSRN Working Paper (revised April
 24, 2008). [available at SSRN: http://ssrn.com/abstract=977772]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 110 of 145 PageID
      John M. Connor, Ph.D.
                                    31717
       Page 42


 The United States Department of Justice Antitrust Division’s Cartel Enforcement: Appraisal and Proposals: SSRN
 Working Paper. (Revised April 26, 2008). [with assistance of an AAI Task Force] [Available at SSRN:
 http://ssrn.com/abstract=1130204]

 A Critique of Partial Leniency for Cartels by the U.S. Department of Justice: SSRN Working Paper (revised
 May 26, 2008). [available at SSRN: http://ssrn.com/abstract=977772]

 Cartel Sanctions: An Empirical Analysis: SSRN Working Paper (April 2008). [with Yuliya Bolotova]
 [Available at SSRN: http://ssrn.com/abstract=1116421]

 Latin America and the Control of International Cartels: SSRN Working Paper (April 14, 2008).
 [http://ssrn.com/abstract=1156401]

 The United States Department of Justice Antitrust Division's Cartel Enforcement: Appraisal and Proposals (June
 10, 2008). American Antitrust Institute Working Paper No. 08-02. [Available at
 http://ssrn.com/abstract=1130204]

 Determinants of Cartel Duration: A Cross-sectional Study of Private International Cartels, 1990-2003: SSRN
 Working Paper (posted July 2008). [with Jeffrey Zimmerman] [http://ssrn.com/abstract=1158577]

 Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis of Food Industry Cartels: SSRN
 Working Paper (July 14, 2008). [with Yuliya Bolotova and Douglas J. Miller]
 [http://ssrn.com/abstract=1101705]

 Concentration and Mergers in the Grocery Wholesaling Industry: SSRN Working Paper (posted August 19,
 2008). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1238518].

 Market Competition and Metropolitan-Area Grocery Prices: SSRN Working Paper (posted August 23, 2008).
 [with James K. Binkley] [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1238553]

 Couponing as a Horizontal and Vertical Strategy: Theory and Effects: SSRN Working Paper (posted August
 23, 2008). [http://ssrn.com/abstract=1242001]

 Evolving Research on Price Competition in the Grocery Retailing Industry: An Appraisal: SSRN Working Paper
 (posted August 28, 2008). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1242143]

 The Determinants of Coupon Discounts for Breakfast Cereals: SSRN Working Paper [with Gregory Price]
 (posted August 23, 2008). [http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1242202]

 Market Conduct in the U.S. Ready-to-Eat Cereal Industry: SSRN Working Paper (posted August 20, 2008).
 [with Jeffrey J. Reimer] [http://ssrn.com/abstract=1242151]

 Cartel Overcharges and Optimal Cartel Fines: SSRN Working Paper (October 16, 2008). [with Robert H.
 Lande] [Available at http://ssrn.com/abstract=1285455]

 Cartel Amnesties Granted: Worldwide Whistleblowers: SSRN Working Paper (October 2008). [Available at
 http://ssrn.com/abstract=1285469]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 111 of 145 PageID
      John M. Connor, Ph.D.
                                    31718
       Page 43


 Cartels and Antitrust Portrayed: Detection: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1372866]

 Cartels and Antitrust Portrayed: Numbers, Size, Location: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1367843]

 Cartels and Antitrust Portrayed: Internal Structures: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1372849 ]

 Cartels and Antitrust Portrayed: Corporate Penalties: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1372852]

 Cartels and Antitrust Portrayed: Individual Penalties: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1372854]

 Cartels and Antitrust Portrayed: Market Effects and Damages: SSRN Working Paper (March 2009).
 [http://ssrn.com/abstract=1372850]

 Governments as Cartel Victims: AAI Working Paper 09-03. (April 15, 2009). [Available at
 http://www.antitrustinstitute.org/archives/files/AAI%20Working%20Paper%2009-
 03_052120091755.pdf]

 Global Antitrust Prosecutions of International Cartels: Focus on Asia: SSRN Working Paper (revised version
 April 20, 2009). [Available at http://ssrn.com/abstract=1027949]

 Global Cartels Redux: The Amino Acid Lysine Antitrust Litigation 1996: SSRN Working Paper (May 21,
 2009). [Available at http://ssrn.com/abstract=1408070]

 Governments as Cartel Victims: AAI Working Paper No. 09-03. (May 21, 2009) [Available at
 http://ssrn.com/abstract=1412463]

 Cartels & Antitrust Portrayed: Private International Cartels from 1990 to 2008: AAI Working Paper #09-06.
 (August 31, 2009). [Available at http://ssrn.com/abstract=1467310]

 Cartels & Antitrust Portrayed: Private International Cartels from 1990 to 2008: American Antitrust Institute
 Working Paper No. 09-06 (September 1, 2009). [Posted January 2010 and available at SSRN:
 http://ssrn.com/abstract=1535131]

 About Cartel Overcharges: Kroes is Correct: SSRN Working Paper. (February 1, 2010). (Preprint of an
 article in Concurrences: Review of Competition Law 1-2010.) [Available at SSRN:
 http://ssrn.com/abstract=1610283]

 Price Fixing Overcharges: Revised 2nd Edition: SSRN Working Paper (April 27, 2010). [Available at SSRN:
 http://ssrn.com/abstract=1610262]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 112 of 145 PageID
      John M. Connor, Ph.D.
                                    31719
       Page 44

 The Predictability of Global Cartel Fines: SSRN Working Paper (May 4, 2010). (Preprint of an article in
 Concurrences: Review of Competition Law 2-2010.) [with Douglas J. Miller] [Available at SSRN:
 http://ssrn.com/abstract=1610284]

 Determinants of EC Antitrust Fines for Members of Global Cartels: SSRN Working Paper (completed May 9,
 2010). [with Douglas J. Miller] [Posted March 8, 2013 at: http://ssrn.com/abstract=2229358]

 Recidivism Revealed: Private International Cartels 1990-2009: SSRN Working Paper (5/28/2010).
 [http://ssrn.com/abstract=1688508]

 The High Economic Costs of Cartels: Can Private Enforcement Help? SSRN Working Paper (October 17,
 2010). (Preprint of Chapter 2, "The Impact of International Cartels," in The International Handbook on
 Private Enforcement of Competition Law, Albert Foer and Jonathan Cuneo (editors). Cheltenham, UK:
 Edward Elgar. (2010). [ http://ssrn.com/abstract=1694156]

 The Changing Structure of Global Food Markets: Dimensions, Effects, and Policy Implications: SSRN Working
 Paper (February 6, 2003; posted 11/20/10). [ http://ssrn.com/abstract=1105363]

 Has the European Commission Become More Severe in Punishing Cartels? Effects of the 2006 Guidelines: SSRN
 Working Paper (draft 6/28/2010, posted 1/11/2011). [http://ssrn.com/abstract=1737885]

 Problems with Prison in International Cartel Cases: SSRN Working Paper (draft 6/28/2010, posted June 20,
 2011). [Available at http://ssrn.com/abstract=2166414]

 Cartels Portrayed, A 21-Year Perspective: U.S. vs. EC: Who’s Winning the Prosecution Race? AAI Working
 Paper No. 11‐03 (posted 8/2/2011). [http://ssrn.com/abstract=2547695 OR
 www.antitrustinstitute.org/sites/default/files/AAI%20Working%20Paper%20No.%2011-03.pdf]

 Cartels Portrayed, A 21-Year Perspective: Cartel Structures. AAI Working Paper No. 11‐04 (posted
 8/2/2011). [SSRN working paper http://ssrn.com/abstract=25477XX] OR
 [http://www.antitrustinstitute.org/sites/default/files/AAI%20Working%20Paper%20No.%2011-
 04.pdf]

 Cartels Portrayed, A 21-Year Perspective: Detection. AAI Working Paper No. 11‐05 (posted 8/2/2011).
 [SSRN working paper http://ssrn.com/abstract=2547700] OR
 http://www.antitrustinstitute.org/sites/default/files/AAI%20Working%20Paper%20No.%2011-
 05.pdf]

 Cartels Portrayed, A 21-Year Perspective: Deterrence Effects of Penalties. AAI Working Paper No. 11‐06
 (posted 8/2/2011). [SSRN working paper http://ssrn.com/abstract=2547687] OR
  [http://www.antitrustinstitute.org/sites/default/files/AAI%20Working%20Paper%20No.%2011-
 06.pdf]

 Cartels Portrayed, A 21-Year Perspective: Executives Sanctioned. AAI Working Paper No. 11‐07 (posted
 8/2/2011). [SSRN working paper http://ssrn.com/abstract=2547701] OR
 [http://www.antitrustinstitute.org/sites/default/files/AAI%20Working%20Paper%20No.%2011-
 07.pdf]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 113 of 145 PageID
      John M. Connor, Ph.D.
                                    31720
       Page 45

 Optimal Cartel Deterrence: An Empirical Comparison of Sanctions to Overcharges: SSRN Working Paper
 (Posted September 19, 2011). [http://ssrn.com/abstract=1917657] [with Robert Lande]

 Cartels as Rational Business Strategy: New Data Demonstrates that Crime Pays: SSRN Working Paper (Posted
 March 7, 2012). [Robert Lande, senior author]. [http://ssrn.com/abstract=1917657]

 Cartels as Rational Business Strategy: Crime Pays: SSRN Working Paper (Revision posted July 2012).
 [Robert Lande, senior author]. [http://ssrn.com/abstract=1917657]

 Hefty Penalties on Big-Biz Cartels Will Provide Level Playing Field to Small Businesses. Economic
 Times of India: Comments & Analysis: SSRN Working Paper No. 2273747. (August 30, 2012). [with
 Robert H. Lande] [http://ssrn.com/abstract=2273747]

 Private Recoveries in International Cartel Cases Worldwide: What Do the Data Show? AAI Working Paper No.
 12-03. (October 15, 2012).
 [http://www.antitrustinstitute.org/~antitrust/sites/default/files/WorkingPaperNo12-03.pdf] and
 [http://ssrn.com/abstract=2165431]

 Private International Cartels PIC Data Guide: SSRN Working Paper 2478271. (July 1, 2013).
 [http://ssrn.com/abstract=2478271] [http://www.academicroom.com/manuscript/private-
 international-cartels-pic-data-guide-2013-01-07]

 Multiple Prosecutions Point to Huge Damages from Auto-Parts Cartels: AAI Working Paper 12-08. (December
 13, 2012). [http://ssrn.com/abstract=2190200]
 [http://www.antitrustinstitute.org/~antitrust/sites/default/files/WorkingPaper12-06.pdf]

 Cartel Detection and Duration Worldwide. Competition Policy International: Antitrust Chronicle 2011 (2)
 (February 2013): 2-10. [http://ssrn.com/abstract=2229242]

 Predicting EC Antitrust Fines on Participants of Global Cartels: SSRN Working Paper (March 6, 2013) [with
 Douglas J. Miller] [http://ssrn.com/abstract=2229358]

 Predicting U.S. Antitrust Fines on Corporate Participants of Global Cartels: SSRN Working Paper (March 9,
 2013) [with Douglas J. Miller] [http://ssrn.com/abstract=2229300]

 The Determinants of Cartel Duration (May 11, 2013). [With Rosa Abrantes-Metz and Albert D. Metz]
 [http://ssrn.com/abstract=2263782]

 Is Auto Parts Evolving into a Supercartel?: AAI Working Paper No. 13-04 (August 28, 2013)
 [http://www.antitrustinstitute.org/~antitrust/sites/default/files/WorkingPaper13-04.pdf]

 PRICE-FIXING OVERCHARGES: REVISED 3RD EDITION: SSRN Working Paper No.
 2400780. (February 24, 2014): 1-316. [http://ssrn.com/abstract=2400780]

 BIG BAD BANKS: BID RIGGING AND MULTILATERAL MARKET MANIPULATION: AAI
 Working Paper 14-04. (posted May 6, 2014). [http://ssrn.com/abstract=2547682 OR
 http://www.antitrustinstitute.org/sites/default/files/WorkingPaper14-04.pdf]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 114 of 145 PageID
      John M. Connor, Ph.D.
                                    31721
       Page 46

 The Private International Cartels (PIC) Data Set: Guide and Summary Statistics, 1990-2013: SSRN Working
 Paper. (August 9, 2014). [http://ssrn.com/abstract=2478271]

 Quebec’s Construction Cartels: SSRN Working Paper. (November 5, 2014).
 [http://ssrn.com/abstract=2519768]

 Global Cartels Redux: The Lysine Antitrust Litigation: SSRN Working Paper. (November 6, 2014).
 [http://ssrn.com/abstract=2520151]

 Private International Cartels: A Concise Introduction: SSRN Working Paper. (November 12, 2014).
 [http://ssrn.com/abstract=2523883]

 Antitrust Developments in Food and Pharma: SSRN Working Paper. (February 2015).
 [http://ssrn.com/abstract=2616799]

 Not Treble Damages: Cartel Recoveries Are Mostly Less Than Single Damages: SSRN Working Paper. (June 4,
 2015) [with Robert H. Lande]. [http://ssrn.com/abstract=2548712]

 The Rise of Anti-Cartel Enforcement in Africa, Asia, and Latin America: SSRN Working Paper. (January
 2016). [http://ssrn.com/abstract=2711972]

 Oceanic Disparities in Cartel-Recidivism Attitudes and Penalties: SSRN Working Paper. (April 1, 2016): 1-9.
 [http://ssrn.com/abstract=2757784]

 On the Alleged Disproportionate Sentencing of Cartel Managers: SSRN Working Paper. (July 23, 2016).
 [http://ssrn.com/abstract=2828280]

 The Private International Cartels (PIC) Data Set: Guide and Summary Statistics, 1990- July 2016
 (Revised 2nd Edition): SSRN Working Paper. (August 8, 2016). [http://ssrn.com/abstract=2821254]

 International Cartel Stats: A Look At The Last 26 Years. SSRN Working Paper. (August 15, 2016).
 [http://ssrn.com/abstract=2862135]

 The Predictability of DOJ Cartel Fines: SSRN Working Paper (March 2013, posted November 13, 2016).
 (with Douglas J. Miller). [http://ssrn.com/abstract=2863327]

 Canada’s International Cartel Enforcement: Keeping Score: SSRN Working Paper (November 14, 2016).
 [http://ssrn.com/abstract=2869430]

 Cartels Costly for Customers: Presentation at World Bank Conference on Income Distribution: SSRN Working
 Paper (June 2017). [http://ssrn.com/abstract=2988489]


                                       Formal Teaching Materials

 Class Notes for AGEC 506: Industrial Organization and Price Analysis in the Food System. West
 Lafayette, IN (1983-1996), 151 pp. illustrated.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 115 of 145 PageID
      John M. Connor, Ph.D.
                                    31722
       Page 47

 Class Notes for AGEC 622: Food System Organization and Policy. West Lafayette, IN (revised
 annually 1985-2008), 200 pp. illustrated.

 Class Notes: International Sales of Branded Food Products. West Lafayette, IN (March 2006), 25
 pp.

 American Antitrust Institute, Fair Play in the Market Place, film of 35 minutes on CD, popular and
 educational introduction to the U.S. Antitrust Laws [J. M. Connor’s interview is excerpted five
 times] (June 2006).11

                                 Speeches & Formal Presentations

 Plenary/Keynote Conference Speeches

 Foreign Food Firms: Their Participation and Competitive Impact on the U.S. Food Manufacturing
 Industries, Invited paper at the XVII International Conference of Agricultural Economists, Banff,
 Canada (September 11, 1979).

 Determinants of Foreign Investment by Food Manufacturers, invited paper, American Agricultural
 Economics Association, New York (December 1982).

 Economic Forces Shaping the U.S. Food Processing Industries, Invited Paper, AAEA annual
 meeting, Iowa State University (August 1985) [with Dale Heien, Jean Kinsey and Robert Wills].

 An Industrial Powerhouse in Transition: The U.S. Food Processing Industries, invited address at
 1988 Institute of Food Technologist’s Research Symposium, Food and Agriculture in a Global
 Economy -- The Role for Food Science and Technology, New Orleans, LA (June 20, 1988).

 Growth of the Food Processing Industries in the South, 1963-1995, invited paper, Southern
 Association of Agricultural Economics annual meeting (January 1989) [with Ralph Christy].

 Major Economic Trends Facing the Food Industry, plenary session address, Food Update ‘89
 Conference, Scottsdale, AZ (April 17, 1989).

 The Positioning of Food Processing Firms in the 1990s, keynote speech at the 61st National
 Institute on Cooperative Education, American Institute of Cooperation, Indianapolis, IN (July 24,
 1989).

 The Contribution of Food Processing to State Economic Development, speech at the 37th Annual
 Governor’s Conference on Economic and Community Development, Nashville, TN, November 14,
 1989.

 11Produced by the Filmmakers Collaborative, the film received a 2007 Silver Telly Award
 [http://www.tellyawards.com/winners/list/?l=F&event=8&category=1&award=S] and a 2007 CINE Golden Eagle
 [http://www.cine.org/wp-content/uploads/2013/01/2007-CINE-Winner-Directory.pdf p. 12]. The Golden Eagle
 recognizes excellence in documentary and other informational film and video production. Past recipients of CINE
 Golden Eagles include Steven Spielberg, George Lucas, Ken Burns, Martin Scorsese, Mike Nichols, Robert Altman,
 Spike Lee, and Mel Brooks.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 116 of 145 PageID
      John M. Connor, Ph.D.
                                    31723
      Page 48

 Economic Dimensions of the U.S. Food Processing Industry, keynote speech, Soviet-American
 Food Industry Conference, Lincoln, Nebraska, March 21, 1990.

 Alternative Paradigms for Analyzing Structural Issues in the Food System, invited paper, annual
 meeting of the American Agricultural Economics Association, Vancouver, British Columbia,
 August, 1990.

 The New Consumers: What Do They Want and How Do They Get It? Agriculture 2000: A
 Strategic Perspective: National Conference, Purdue’s Center for Agricultural Business, West
 Lafayette, IN, November 2-3, 1992 [with Joseph Uhl].

 Consumers and the Food Processing Sector, speech at three annual Farmland Industries’ MCA
 System Conferences, Kansas City, MO, January 15, 1993; San Antonio, TX, January 29, 1993; and
 February 2, 1993.

 Food Processing: An Industrial Powerhouse in Transition, Institute of Food Technologists, annual
 meeting, Anaheim, California, June 5, 1995.

 Did the Competitive Regime Switch in the 1980s? Principal paper, American Agricultural
 Economics Association annual meeting, San Antonio, Texas, July 1996.

 Keeping Tabs on the Consumer: Just a Few Links Away, plenary speech at the 1997 National
 conference for Agribusiness, Center for Agricultural Business, Purdue University, November 10,
 1997.

 Food Processing: An Industrial Powerhouse in Transition, keynote speech at the Pennsylvania State
 University conference on the food industries, Lancaster, Pennsylvania, April 15-16, 1998.

 Prognosis on Pennsylvania’s Food Processing Industries, Third Warehime Lecture, College of
 Agriculture, Penn. State Univ., State College, PA, April 17, 1998.

 What Can We Learn from the ADM Global Price Conspiracies? speech at the Food and Agricultural
 Marketing Consortium’s conference, “Economic and Policy Implications of Structural Realignments
 in Food and Agriculture Markets,” Park City, Utah, August 1, 1998.

 Evolving Research on Price Competition in Grocery Retailing: An Appraisal, keynote address,
 Northeastern Association of Agricultural and Resource Economics annual meeting, Morgantown,
 WV, June 28, 1999.

 Private International Cartels: Resurgence and Deterrence, University of Wisconsin’s Food System
 Research Group, Biennial Conference, Madison, Wisconsin, June 26-27, 2003.

 John M. Connor and Robert Lande, “Thinking about Cartel Remedies,” address at the annual
 meeting of the American Antitrust Institute, Washington, DC, June 21, 2005.
 How High Do Cartels Raise Prices? Implications for Reform of Sentencing Guidelines, speech at
 annual meeting of the American Antitrust Institute, Washington, DC, June 22, 2005 [with Robert H.
 Lande].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 117 of 145 PageID
      John M. Connor, Ph.D.
                                    31724
          Page 49

 The United States Department of Justice Antitrust Division’s Cartel Enforcement: Appraisal and
 Proposals, keynote plenary speech at the 10th annual meeting of the American Antitrust Institute,
 Washington, DC, June 18, 2008.

 Cartel Deterrence and Cartel Dissuasion: A Survey and Assessment. Address at a conference
 sponsored by the Institute of Competition, Brussels (June 4, 2012).


 International Conference Addresses 12

 The Determinants of Structural Adjustment in the Food Industries, and A Case Study of Structural
 Adjustment of the U.S. Food Manufacturing Industries, invited papers presented at a symposium
 sponsored by the OECD, Paris (January 1982).

 Economic Trends in the U.S. Food Manufacturing Industries, speech before the 1987 Canadian
 Agricultural Outlook Conference, at the invitation of the Deputy Minister of Agriculture Canada,
 Ottawa, Canada (December 15, 1987).

 John M. Connor, “Northern America--A Reference Model?,” speech at the 5th International
 Agropolis Conference, Montpellier, France, December 6, 1990.

 Future Consumer Preferences, conference on International Strategies for Food Processing,
 sponsored by the Danish office of AIESEC (L’Association internationale des etudiants de la science
 economique et commerciale), Copenhagen, Denmark, August 14, 1991.

 The Economic Impact of Trade Liberalization in Sweeteners on U.S., EEC, and World Markets,
 selected paper, International Agribusiness Management Association meeting, Oxford, UK, May
 1992 [with Thomas V. Greer].

 The Emergence of Global Consumers of Food, speech given at the Universidad de Piura, Piura,
 Peru, October 5, 1993.

 Export Opportunities for Processed Foods in the United States of America, speech given at the
 Universidad de Piura, Piura, Peru, October 5, 1993.

 New Estimates of Welfare and Consumer Losses in U.S. Food Manufacturing, speech given at the
 Institute of Industrial Economics, University of the Social Sciences, Toulouse, France, October 21-
 23, 1993 [with Everett E. Peterson].

 Concentration Change and Countervailing Power, paper presented at conference Economics of
 Innovation - the Case of the Food Industries, sponsored by the Catholic University of the Sacred
 Heart, Piacenza, Italy, June 10-12, 1994 [with Richard T. Rogers and Vijay Bhagavan].
 New Estimates of Welfare Losses in U.S. Food Manufacturing, seminar at the University of Finland,
 Helsinki, Finland, October 30, 1994.




 12   See also presentations at international conferences in the section above.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 118 of 145 PageID
      John M. Connor, Ph.D.
                                    31725
      Page 50

 Empirical Estimation of Market Power in the Food Industries, Department Seminar, Economics
 Department, Åbo Akedemie University, Turku, Finland, November 1994.

 Theory of Industrial Organization, invited lecture, Department of Agricultural Economics, Budapest
 University of Economic Sciences, Budapest, Hungary, November, 1994. (Also at Budapest
 University of Horticulture.)

 Consumer Food Purchases and Policies, speech at the Department of Agribusiness Marketing,
 University of Agricultural Sciences, Gödölló, Hungary, November, 1994.

 The Hungarian Food Processing Industries: Strengths and Weaknesses, address at the Department
 of Agricultural Economics, Budapest University of Economic Sciences, Budapest, Hungary,
 November, 1994.

 Emerging Research Issues, address at NE-165 Conference on Food Retailer-Manufacturer
 Competitive Relationships in the EU and USA, Reading, UK, July 19, 1995.

 Food Processing: An Industrial Powerhouse in Transition, University of Piura convocation of food
 industry executives, Lima, Peru, October, 1995.

 The Global Convergence of Food Preferences, speech given at the Polytechnic University, Madrid,
 Spain, March 4, 1996.

 Economic Trends in the U.S. Food Processing Industries, speech at Nihon University, Tokyo,
 Japan, November 19, 1996.

 The Economics of Food Couponing, plenary address at the Conference on Vertical Relationships in
 the Food System, Piacenza, Italy, June 1997.

 Market Concentration: Does Anyone Really Care Anymore?, organized symposium presentation,
 AAEA Annual Meeting, Toronto, July 1997.

 The Effects of Changes in Regulatory and Trade Policies on the Structure, Conduct and
 Performance of the Brazilian Dairy Processing Industry, Selected Paper, annual meeting of the
 American Association of Agricultural Economics, Toronto, Canada, July 1997 [with Danilo R. D.
 Aguiar].

 Recent Developments in Industrial Organization Research on the Food System, University of Sao
 Paulo, Piracicaba, Brazil, October 21, 1997.

 International Convergence of Antitrust Laws and Enforcement, keynote address in the International
 Seminar Series, Federal University of Viçosa, Brazil, October 23, 1997.

 Food Industry Growth Effects of Consumer Preference Changes, speech at Third Intl. Conference
 on Chain Management, Wageningen, Holland, May 28-29, 1998.
 Are Structure Conduct Performance Hypotheses Confirmed in the Food Industry? Empirical Tests
 with Product Innovation Data and Conclusions for Antitrust. Selected Paper, IX Congress of the
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 119 of 145 PageID
      John M. Connor, Ph.D.
                                    31726
      Page 51

 European Association of Agricultural Economics, Warsaw, Poland, August 24-28, 1999 [with
 Roland Herrmann].

 Evolving Research on Price Competition in Grocery Retailing: An Appraisal, XXXVII Congresso
 Brasiliero de Economia e Sociologia Rural, Foz Do Iguaçu, Brazil, August 3, 1999.

 Market Power in the German Food-Retailing Industry, paper presented at the European Association
 for Research in Industrial Economics (EARIE), Torino, Italy, September 4-7, 1999 [with Klaus
 Drescher].

 Determinants of New Food Product Introductions, International Association of Agricultural
 Economics, Berlin, Germany, August 2000 [with Roland Herrmann].

 Food Multinational Enterprise Investment Strategies, address at the Academy of Management
 annual meeting, Toronto, Ontario, Canada, August 2000 [with Felipe Ravara and Roberto Vassalo].

 Trends in Food Distribution, joint CFAB/INCAE Seminar, San Salvador, El Salvador, November
 2001.

 The Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s, address at the
 annual meeting of the Organization for Competitive Markets, Omaha, NE, August, 2002.

 The Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s, address at the
 annual meeting of the American Agricultural Law Association, Indianapolis, IN, October, 2002.

 Trends in U.S. Anti-Trust and Competition Law, address at a legal seminar Undga faldgruberne i
 konkurrenceretten (“Avoiding the Pitfalls of Competition Law”), Copenhagen, Denmark, February
 4, 2003.

 International Cartel Case Studies, address at a legal seminar Internationale kartelsager – trends og
 okonomisk erstatningsudmaling (“International Cartel Cases – Trends and Economic Assessment of
 Damages”), Copenhagen, Denmark, February 4, 2003.

 Trends in Agro-Industry Consolidation, address sponsored by the Organization of Economic
 Cooperation and Development, The Hague, Netherlands, February 6-7, 2003.

 The Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s, address at La
 Politique de la Concurrence dans l’agro-alimentaire, a conference sponsored by the Societe Francaise
 d’Economie Rural, Paris, France, March 11, 2003.

 Panel organizer and presenter of the paper, Private International Cartels: Welfare Impacts and the
 Antitrust Response, International Industrial Organization Conference, Boston, April 4-5, 2003.

 Discussion of Minority Stakeholdings as an Anti-Competitive Device by Ugo Merlone and Carmello
 Salleo, International Industrial Organization Conference, Boston, April 4-5, 2003.

 International Price Fixing: Resurgence and Deterrence, 30th Annual Conference of the European
 Association for Research in Industrial Economics, Helsinki, Finland, August 24-26, 2003.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 120 of 145 PageID
      John M. Connor, Ph.D.
                                    31727
      Page 52

 International Price Fixing: Resurgence and Deterrence, opening keynote address, First Workshop of
 the Research Training Network Competition Policy in International Markets, at the Université des
 Sciences Sociales de Toulouse, Toulouse, France, October 17-18, 2003.

 A Meta-Analysis of Cartel Overcharges, presentation at a workshop meeting of the International
 Journal of Industrial Organization, Amsterdam, Netherlands, April 1-2, 2005 [with Yuliya Bolotova].

 The Impact of Collusion on Price Behavior: Empirical Results from Two Recent Cases,
 International Industrial Organization Conference 3, Atlanta, Georgia, April 8-9, 2005 [with Yuliya
 Bolotova and Douglas J. Miller].

 Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis,” International
 Industrial Organization Conference 3, Atlanta, Georgia, April 8-9, 2005 [with Yuliya Bolotova and
 Douglas J. Miller].

 Determinants of Cartel Duration: A Cross-sectional Study of Private International Cartels, 1990-
 2003, address at the International Industrial Organization Conference 3, Atlanta, Georgia, April 8-9,
 2005 [with Jeffrey Zimmerman].

 The Profitability of price Fixing: Have Stronger Antitrust Sanctions Deterred?, International
 Industrial Organization Conference 3, Atlanta, Georgia, April 8-9, 2006 [with Alla Golub and Joshua
 Detre].

 International Cartel Overcharges: Focus on Europe, ENCORE Network Conference, Amsterdam,
 Netherlands, April 14, 2005.

 Seminar lecture for cartel experts with the Dutch Competition Authority (NMa) Barbizon Palace
 Hotel, Amsterdam, April 14, 2005.

 International Cartel Overcharges: Focus on Europe, lecture at Howrey Simon offices, Brussels,
 Belgium, April 15, 2005.

 Cartel Antitrust Fining Practices in the Netherlands, the US, EU, and Canada, address at the offices
 of the Netherlands Competition Authority (NMa), the Hague, the Netherlands (March 16, 2006).

 Measuring the National Impact of Competition-Law Activities, address at the offices of the
 Netherlands Competition Authority (NMa), the Hague, the Netherlands (March 16, 2006).

 Effectiveness of International Cartel Sanctions, address at the offices of the Netherlands
 Competition Authority (NMa), the Hague, the Netherlands (March 16, 2006).

 Forensic Economics, conference sponsored by the Amsterdam Center for Law and Economics,
 Amsterdam, Netherlands (March 17, 2006).

 The Great Global Vitamins Cartels of 1989-1999, Economics Group lecture series, Directorate
 General for Competition, European Commission, Brussels, Belgium (March 20, 2006).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 121 of 145 PageID
      John M. Connor, Ph.D.
                                    31728
      Page 53

 The Great Global Vitamins Cartels of 1989-1999, International Industrial Organization Conference
 4, Boston, Mass. (April 8, 2006).

 Cartel Duration: An Empirical Analysis, 5th Annual International Industrial Organization
 Conference, Georgia Southern University, Savannah, Georgia (April 14, 2007) [with Yuliya
 Bolotova].

 Optimal Deterrence and Private International Cartels, 5th Annual International Industrial
 Organization Conference, Savannah, Georgia (April 14, 2007). [available at:
 http://agecon.lib.umn.edu/cgi-bin/view.pl and
 http://papers.ssrn.com/sol3/papers.cfm?abstract_id=787927]

 Comment on Predatory Buying and the Antitrust Laws by Roger D. Blair and John E. Lopatka, 5th
 Annual International Industrial Organization Conference, Savannah, Georgia (April 14, 2007).

 Global Antitrust Prosecutions of International Cartels: Focus on Asia, Department of Business
 Administration, National Taipei University, Taipei, Taiwan (August 16, 2007).

 Thoughts on Research and Academic Publishing, Department of Business Administration, National
 Taipei University, Taipei, Taiwan (August 16, 2007).

 Global Antitrust Prosecutions of International Cartels: Focus on Asia, Asian Law and Economics
 Society annual meeting, Taipei (August 17, 2007).

 Canada and the Control of International Cartels, Presentation at the Speakers’ Series, Economic
 Policy and Enforcement Branch, Canadian Competition Bureau, Ottawa, Canada (October 8, 2007).

 Latin America and the Control of International Cartels, Presentation at the 2007 International
 Seminar on Strategy, Market Power and Antitrust, sponsored by the Center for Research in Strategy
 at IBMEC, Sao Paulo, Brazil (October 29, 2007).

 Latin America and the Control of International Cartels, Latin American Competition Policy
 Conference, Latin American and Caribbean Economic Association, Sao Paulo, Brazil (April 4, 2008).

 Measures of Effectiveness of EU Hard-Core International Cartel Enforcement, Amsterdam Centre
 for Law and Economics, Amsterdam, April 10-11, 2008.

 A Critique of Cartel Fine Discounting by the U.S. Department of Justice, 6th International Industrial
 Organization Conference, Alexandria, Virginia, May 16-17, 2008.

 Cartel Sanctions: An Empirical Analysis, 6th International Industrial Organization Conference,
 Alexandria, Virginia, May 16-17, 2008. [with Yuliya Bolotova]

 Global Antitrust Prosecutions of International Cartels: Focus on Asia: Revised version, 6th
 International Industrial Organization Conference, Alexandria, Virginia, May 16-17, 2008.
 Effectiveness of EU Hard-Core International Cartel Enforcement, workshop presentation,
 University of Copenhagen Centre for Industrial Economics, Copenhagen, June 5-6, 2008.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 122 of 145 PageID
      John M. Connor, Ph.D.
                                    31729
      Page 54

 Optimal Deterrence and Private International Cartels: Revision of August 2008, paper presented at
 the 35th Conference of the European Association for Research in Industrial Economics (EARIE),
 Toulouse, France, September 4-7, 2008.

 Determinants of Cartel Duration, paper presented at the 7th International Industrial Organization
 Conference, Boston, April 3-5, 2009. [with Rosa Abrantes-Metz]

 Determinants of U.S. Antitrust Fines of Corporate Participants of Global Cartels, paper presented at
 the 7th International Industrial Organization Conference, Boston, April 3-5, 2009. [with Douglas J.
 Miller] [revisions posted March 2013 at http://ssrn.com/abstract=2229300]

 Factors influencing the magnitude of cartel overcharges: an empirical analysis of the US market,
 Selected paper, the 7th annual International Industrial Organization Conference, Northeastern
 University, Boston, MA, April 3-5, 2009. [with Yuliya Bolotova and Douglas J. Miller]

 Determinants of EC Fines for Members of Global Cartels: PowerPoint Slides, paper presented at
 the 3rd Conference on “The Economics of Competition Law,” sponsored by LEAR (Laboratorio di
 Economia, Antitrust, Reglomentazione), Rome, June 25-26, 2009. [with Douglas J. Miller]
  [available at http://www.learlab.com/learconference/documents.html]

 Determinants of EC Antitrust Fines for Members of Global Cartels, paper presented at the Institute
 of Competition Law’s conference on “New Frontiers of Antitrust,” Paris, February 15, 2010.

 Determinants of EC Antitrust Fines for Members of Global Cartels, paper presented at the
 Université de Paris-Pantheon, Paris, February 16, 2010.

 Determinants of EC Antitrust Fines for Members of Global Cartels, paper presented at the
 Economists’ Lecture Series, Directorate-General for Competition, European Commission, Brussels,
 February 17, 2010.

 Determinants of EC Antitrust Fines for Members of Global Cartels, paper presented at the Institute
 of Law and Economics, University of East Anglia, Norwich, England, February 19, 2010.

 Determinants of EC Antitrust Fines for Members of Global Cartels, paper presented at the Institute
 of Industrial Economics, Copenhagen Business School, February 22, 2010.

 The Predictability of EC Fines on Global Cartels, paper presented at the 8th International Industrial
 Organization Conference, Vancouver, British Columbia, May 14-16, 2010. [with Douglas J. Miller]

 Cartel Fines and Illegal Gains by Cartels, paper presented at "Public and Private Enforcement of
 Competition Law -- Legal and Economic Perspectives," conference sponsored by ZEW Centre for
 European Economic Research, University of Mannheim, Germany, March 10-11, 2011.

 Europe and the Control of Cartels, paper presented at the 9th International Industrial Organization
 Conference, Boston, April 9, 2011.
 Price Effects of International Cartels in Markets for Primary Products, paper presented at
 “CUTS Symposium on Trade in Primary Products and Competition Policy," World Trade
 Organization, Geneva, Switzerland, September 22, 2011 (25 pp.).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 123 of 145 PageID
      John M. Connor, Ph.D.
                                    31730
      Page 55

 The Severity of EC Cartel Fines under the 2006 Guidelines, paper presented at “Antitrust Sanctions:
 How to Achieve ‘Optimal Fines’?” Institute of Competition Law (Paris), Brussels, October 9, 2012.

 “Cartels in Primary Products Industries: A Flag for Screening,” presentation at the 3rd International
 Antitrust Conference, sponsored by the European Union and the Competition Commission of
 Pakistan, Islamabad, May 29-30, 2013.

 “The Importance of Fighting Cartels in Small Economies,” speech on the opening panel of the
 Competition Conference Marking the 20th Anniversary of the Founding of the Icelandic
 Competition Authority, Reykjavik, Iceland, September 27, 2013.

 “The Fundamental Importance of Deterrence in Competition Enforcement and the Policies to
 Attain It,” Keynote talk at afternoon workshop, Competition Conference Marking the 20th
 Anniversary of the Founding of the Icelandic Competition Authority, Reykjavik, Iceland, September
 27, 2013.

 Big Bad Banks. Fordham University Antitrust Conference, New York City, September 10-12, 2014.

 Cartels Costly for Customers. Promoting Effective Competition Policies for Shared Prosperity and
 Inclusive Growth, World Bank Group and OECD, Washington DC, June 23, 2015.

 EU Cartel Penalties: Severity and Recovery: With international comparisons. European
 Commission Conference, “On the deterrence effects and the macroeconomic impact of the work of
 Competition Authorities,” Brussels, 17-18 September 2015.

 Global Enforcement Directed at International Cartels: A Concise Introduction and Summary,
 Presentation at Session IV of the OECD’s Global Forum on Competition, “Sanctions in Antitrust
 Cases,” Paris, France, 2 December 2016.

 Major Trends in Global Enforcement Directed at International Cartels, Presentation at the 2nd
 International Conference on Law and Economics, Competition Commission of India. India Habitat
 Centre, New Delhi, India. (March 2, 2017).

 The Role of Micro-Data in Cartel Research. Presentation at the 2nd International Conference on Law
 and Economics, Competition Commission of India. India Habitat Centre, New Delhi, India. (March
 3, 2017).

 The Role of Economics in U.S. Cartel Enforcement, panel “The Role and Use of Economic
 Evidence in Cartel Enforcement,” Presentation at the Competition Commission of India’s Economists
 Conclave. India Habitat Centre, New Delhi, India. (March 4, 2017).

 Forensic Economics: Presenting complex economic theories to the judiciary: challenges and the way
 forward, Presentation at the Competition Commission of India’s Economists Conclave. India Habitat
 Centre, New Delhi, India. (March 4, 2017).
 Forensic Economics: Calculation of Cartel Damages and Presenting Them to the Judiciary,
 Presentation at the Joint workshop of the Competition Commission of South Africa, Gordon
 Institute of Business Science (“GIBS”) in Johannesburg, South Africa (August 29, 2017).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 124 of 145 PageID
      John M. Connor, Ph.D.
                                    31731
      Page 56

 Major Trends in Global Enforcement Directed at International Cartels, Presentation at the 11th
 Annual Competition, Economics & Policy Conference of the Competition Commission of South
 Africa, Gordon Institute of Business Science (“GIBS”) in Johannesburg, South Africa (August 30 to
 September 1, 2017).

 Imperfect Collusion: Bid-Rigging Cartel Characteristics, Conference, Stellenbosch University,
 Capetown, South Africa, January, 2018.


 Competitive U.S. Conference Presentations

 Mobility Among the Largest Food Manufacturing Companies, 1950-1975, Contributed paper,
 AAEA annual meeting, San Diego (August 1977). (Abstract in Am. J. Agric. Econ. 59 (December
 1977):1099.

 Estimates of Consumer Loss Due to Monopoly in the U.S. Food Manufacturing Industries, Allied
 Social Sciences annual meeting, Chicago (August 1978) and Contributed paper, AAEA annual
 meeting (August 1978). (Abstract in Am. J. Agric. Econ. 60(December 1978):1067) [with Russell C.
 Parker].

 Food Product Proliferation: Further Empirical Results, Contributed paper to the American
 Economic Association, Washington, DC (December 1981).

 Advertising and the Composition of Demand for Food, paper presented at annual meeting of the
 Eastern Economic Association, Washington, DC (April 19, 1982) [with Tony Gallo].

 Determinants of the Intensity of Media and Other Selling Expenses in Food and Tobacco
 Manufacturing, Selected Paper, AAEA annual meeting, Cornell University (August 1984). (Abstract
 in Am. J. Agric. Econ. 66 (December 1984:902) [with Scott Weimer].

 An Economic Evaluation of Federal Trade Commission Antitrust Activity in the Manufacturing
 Industries: The Carter versus Reagan Years, presented at the Industrial Organization Society session,
 Eastern Economic Association annual meeting, Philadelphia, PA (April 12, 1986) [with Warren P.
 Preston].

 Market-Structure Determinants of National Brand-Private Label Price Differences of Manufactured
 Food Products, Selected Paper, AAEA annual meeting, East Lansing, MI (August 1987) [with
 Robert L. Wills and Everett Peterson].

 Antitrust Activity Under the Reagan Administration: New Evidence, paper presented at the
 Industrial Organization Society session of the Southern Economic Association meeting,
 Washington, DC (November 22-24, 1987) [with Warren P. Preston].

 The Influence of Antitrust Enforcement on International Competitiveness: Discussion, Southern
 Economic Association annual meeting, Orlando, FL, November 20, 1989.
 Determinants of Intra-Firm Trade, paper selected for NC-194 Conference on Empirical Studies of
 Industrial Organization and International Trade in the Food Industries, Indianapolis, IN, April 7-8,
 1993 [with Kai Wang].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 125 of 145 PageID
      John M. Connor, Ph.D.
                                    31732
      Page 57

 U.S. Food Manufacturers’ Choice of Foreign Sales Mode, selected paper, American Association of
 Agricultural Economics, San Diego, CA, August 1994 [with Christopher Overend].

 Foreign Direct Investment and U.S. Exports of Processed Foods: Complements or Substitutes?
 selected paper, NCR-182 Conference on Foreign Direct Investment and Processed Food Trade,
 Arlington, Virginia, March 9-10, 1995 [with Christopher Overend and Victoria Salin].

 Food Multinational Enterprise Investment Strategies: An Option Theory Approach, selected paper,
 NCR-182 Conference on Foreign Direct Investment and Processed Food Trade, Arlington, Virginia,
 March 9-10, 1995 [with Filipe A. Ravara].

 Concentration, Demographics, and Metropolitan-Area Food Prices, Selected Paper, annual meeting
 of the American Agricultural Economics Association, Indianapolis, Indiana, August 7, 1995 [with
 James. R. Binkley].

 Effects of Concentration in Grocery Wholesaling on Retail Prices, AAEA Selected Paper, Salt Lake
 city, Utah, August 1998 [with Aaron Johnson].

 Modeling Coupon Values for Ready-to-Eat Breakfast Cereals. Selected Paper, AAEA annual
 meeting, Nashville, TN, August 1999 [with Gregory K. Price and Joan R. Fulton].

 Federal Antitrust Enforcement: Focus on the Grain Industries, Symposium, AAEA annual meeting,
 Tampa, Florida, August 2000.

 Valuing Strategic Growth Options: A Portfolio Approach, presentation at the Academy of
 Management annual meeting, Chicago, Ill., August 2001 [with Roberto Vassolo and Felipe Ravara].

 Market Conduct in the Ready-to-Eat Cereal Industry, Selected Paper, annual meeting of the
 American Association of Agricultural Economics, Long Beach, Calif., July, 2002 [with Jeffery
 Reimer].

 Modeling Coupon Values for Ready-to-Eat Cereals, Selected Paper, annual meeting of the American
 Association of Agricultural Economics, Long Beach, Calif., July, 2002 [with Gregory K. Price].

 Private International Cartels, First Biennial Conference of the Food System Research Group,
 Madison, Wisconsin, June 24-25, 2003.

 Market Conduct in the U.S. Ready-to Eat Cereal Industry, First Biennial Conference of the Food
 System Research Group, Madison, Wisconsin, June 24-25, 2003 [with Jeffrey Reimer].

 The Profitability of price Fixing: Have Stronger Antitrust Sanctions Deterred?, paper prepared for
 submission to the Second Biennial Conference of the Food System Research Group, University of
 Wisconsin-Madison, June 2005 (February 15, 2005), 15 pp. [with Alla Golub and Joshua Detre].

 Factors Influencing the Magnitude of Cartel Overcharges: An Empirical Analysis of Food Industry
 Cartels, paper presented at the Second Biennial Conference of the Food System Research Group,
 University of Wisconsin-Madison, June 16-17, 2005, 33 pp [with Yuliya Bolotova and Douglas J.
 Miller].
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 126 of 145 PageID
      John M. Connor, Ph.D.
                                    31733
      Page 58


 Optimal Deterrence and Private International Cartels, paper presented at the Second Biennial
 Conference of the Food System Research Group, University of Wisconsin-Madison, June 16-17,
 2005, 18 pp.

 The Impact of Collusion on Price Behavior: Empirical Results from Two Recent Cases, selected
 paper, annual meeting of the American Agricultural Economics Association, Providence, RI, July
 25-27, 2005 [with Yuliya Bolotova and Douglas J. Miller].

 Price-Fixing Overcharges: Legal and Economic Evidence, selected paper, annual meeting of the
 American Agricultural Economics Association, Providence, RI, July 25-27, 2005.

 Extraterritoriality of the Sherman Act and Deterrence of International Cartels, selected paper,
 annual meeting of the American Agricultural Economics Association, Providence, RI, July 25-27,
 2005.

 Optimal Cartel Fines, address at the American Association of Legal Scholars, San Antonio, Texas
 (January 2006), 30 pp. [with Robert H. Lande].

 Optimal Cartel Fines, address at the Spring Meeting, Section of Antitrust Law of the American Bar
 Association, Washington, DC (March 29, 2006) [with Robert H. Lande].

 Effectiveness of Sanctions on Modern International Cartels, Allied Social Sciences Association,
 American Economic Association session, annual meeting, Chicago, January 6, 2007.

 Ownership Composition in Local Hotel Markets: A Spatial Analysis of Texas Hotels, AAEA
 Selected Paper at the 2009 AAEA & ACCI Joint Annual Meeting, Milwaukee, Wisconsin, July 26-
 July 28. [with Gustav Helmers and Raymond Florax]


 Other: Invited Speeches and Testimonies

 Testimony before the U.S. Senate Subcommittee on Antitrust and Monopoly, Hearings on The
 Impact of Market Concentration in Rising Food Prices (April 6, 1979).The Role of Cooperatives in
 U.S. Food Manufacturing, presented at the 24th National Conference of Bargaining and Marketing
 Cooperatives (January 11, 1980).

 Determinants of ESL Reading Performance, presented at the International Teachers of English to
 Speakers of Other Languages Association meeting, San Francisco (March 6, 1980) and the American
 Educational Research Association meeting, Boston (April 10, 1980) [with Ulla M. Connor].
 Testimony before the Committee on Small Business, U.S. House of Representatives at Hearings on
 “Small Business Problems in the Marketing of Meat and Other Commodities” (May 5, 1980).

 Diversification and Foreign Investment by U.S. Food Manufacturers, Paper presented at Mexican-
 U.S. Workshop on Agricultural Trade, Pricing Policies, and Resources, sponsored by Stanford
 University, Sante Fe, NM (August 23-25, 1983).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 127 of 145 PageID
      John M. Connor, Ph.D.
                                    31734
      Page 59

 The U.S. Food Manufacturing Industries: Summary of Results, presentation before the NC-117 Technical
 Committee meeting, Alexandria, VA (May 1984) [with Richard Rogers].

 Structure and Performance in the U.S. Food Processing Industries, departmental seminar series,
 Department of Agricultural Economics, Purdue University (September 1984).

 Economic Benefits, invited conference address, Value Added Concepts for Agribusiness:
 Opportunities for the State of Indiana, sponsored by the Indiana Corporation for Science and
 Technology, Indianapolis, IN (February 13, 1986).

 Testimony before the Committee on the Judiciary of the U.S. Senate on Senate Bill 6352, a Bill to
 Amend Section 4 of the Clayton Act, Washington, DC (June 3, 1986).

 Symposium Commemorating the 25th Anniversary of the U.S. Peace Corps,” Indianapolis, IN (June
 7, 1986). [panel presentation]

 AAEA Career Development Conference: Publishing Strategies Workshop, Reno, NV (July 27,
 1986). [workshop leader]

 The Economic Impact of Agriculture, invited address, Greater Lafayette Chamber of Commerce,
 5th Annual Farm Tour, Montmorenci, IN (September 11, 1986).

 Creating Value Added in Agribusiness, presentation at an executive education program held jointly
 by the Center for Agricultural Business/Krannert Graduate School of Management, West Lafayette,
 IN (December 1986).

 Mergers in the Food Industry: Trends, Effects, and Policies, paper presented before the Department
 of Agricultural Economics, University of Illinois, Urbana, IL (March 12, 1987).

 Economics of the U.S. Food Processing Industries, speech before the annual banquet of the
 Hoosier Chapter of the Phi Tau Sigma Honorary Society, West Lafayette, IN (April 23, 1987).

 The Impact on the Structure of the Domestic Market of Food Manufacturers of Industry
 Consolidation, paper presented at Food Update ‘87, annual meeting of the Food and Drug Law
 Institute, Wesley Chapel, FL (April 29, 1987).

 Discussion at Invited Papers Session, Conceptualization of Research Problems in Agribusiness,
 Allied Social Sciences Association, Chicago, IL (December 28-30, 1987).

 Concentration Trends in Food Processing: Implications for Cooperative Bargaining, invited speech
 at the 32nd Annual National Bargaining Conference, Washington, DC (January 23, 1988).
 Panel on Implications of Changes in Food and Nutrition for Agriculture, Hatch Act Centennial
 Seminar, Purdue University, West Lafayette, IN (March 18, 1988). [panel chair with others].
 The Role of the Social Sciences in a College of Agriculture, invited speech, College of Agriculture,
 The Pennsylvania State University (May 28, 1988).

 The U.S. and Indiana Food Processing Industries: Trends and Prospects, The Golden Corridor
 Business Expansion Conference, Remington, IN (October 26, 1988).
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 128 of 145 PageID
      John M. Connor, Ph.D.
                                    31735
      Page 60

 Merger Mania and Leveraged Buyouts, speech before the Purdue Farm Policy Study Group, West
 Lafayette, IN (December 15, 1988).

 Facts on U.S. Meatpacking: Market Structure, Pricing, and Procurement, presentation to the Beef
 Industry Concentration/Integration Task Force, National Cattlemen’s Association, Denver, CO
 (January 23, 1989).

 The Growth and Size of Food Processing: Indiana, the United States, and the World, invited
 address, 1989 Indiana Canning Raw Products Conference, Indianapolis, IN (January 9, 1989).

 Salaries and Salary Determination at Purdue, AAUP-AFT panel symposium, Purdue University
 (April 25, 1989) [with others].

 Major Economic Trends Facing the Food Processing Industry, Seminar, Department of Agricultural
 Economics, Cornell University, Ithaca, NY (May 1, 1989).

 Economic Impact of the European Community’s 1992 Economic Integration, 80th annual meeting
 of the Flavor and Extract Manufacturers’ Association of the United States, Sea Island, GA (May 23,
 1989).

 Economic Forces Affecting the U.S. Food System in the 1990s, Experiment Station Committee on
 Policy (ESCOP), annual Symposium on Agricultural Research, Washington, DC (June 13-15, 1989).

 The Impact of Concentration on the U.S. Beef Subsector, speech at the National Cattlemen’s
 Association meeting, Columbus, OH (July 28, 1989).

 Concentration Issues in the U.S. Beef Industry, speech given at the 10th annual meeting of the U.S.
 Skin, Hide, and Leather Manufacturers’ Association, Chicago, IL, November 1, 1989.

 The Changing Structure of the U.S. Food System--Antitrust Implications, speech at 1990 Minnesota
 Dairy Policy Conference, St. Paul, MN, April 3, 1990.

 Major Economic Trends Facing the Food Processing Industry, Michigan State University, May 23,
 1990.

 Shared Governance at Purdue University, Faculty Development Workshop, School of Nursing,
 Purdue University, August 16, 1990.

 Market Structure and Performance of the Food Processing Industry, speech at a meeting of the
 Food and Agriculture Committee, National Planning Association, Washington, DC, September 21,
 1990.

 The End of State Monopoly: The Food Marketing Industries of the USSR, departmental seminar,
 Department of Agricultural Economics, Purdue University, West Lafayette, IN, September 27, 1990.

 Economic Trends and Global Trade in the Food Industries, speech at the annual meeting of the
 Indiana Institute of Food Technologists, Purdue University, November 6, 1990.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 129 of 145 PageID
      John M. Connor, Ph.D.
                                    31736
      Page 61

 The End of State Monopoly: The Food Marketing Industries of the USSR, speech at the Technical
 Committee meeting of NC-194, Washington, DC, November 17, 1990.

 Structural Issues in the Beefpacking Industry, speech at the USDA National Outlook Conference,
 Washington, DC, November 28, 1990.

 The Impact of Changing Business Structures on Food R&D Activities, speech at International
 Business Communications’ conference on “Food: Basic Research and Development,” Chicago, IL,
 June 27, 1991.

 New Approaches to Measuring Antitrust Enforcement, NC-165 Conference on Business Strategies,
 Alexandria, VA, June 8-10, 1991 [wtith Warren P. Preston].

 Shared Governance at Indiana University at Indianapolis. January 16, 1992.

 Food: Consumption, Distribution Patterns, and Implications for Indiana Producers and
 Processors, Ag Forum ‘92: Indiana Agriculture 200: A Strategic Perspective, Purdue University,
 West Lafayette, IN (January 22, 1992).

 On the Occasion of W.F. Mueller’s Retirement, speech at the University of Wisconsin, Madison,
 WI, May 1992.

 Purdue’s SAMI Archive, panel presentation, American Agricultural Economics Association annual
 meeting, Baltimore, August 11, 1992.

 Trends in American Food Expenditures, Indiana Top Farmers’ Workshop, West Lafayette, IN, July
 22, 1992.

 American Food Demand and Indiana’s Food Marketing Industries, School of Agriculture press
 conference, West Lafayette, IN, August 4, 1992.

 The New Consumers: What Do They Want and How Do They Get It? Master Mix executive
 training session, Purdue’s Center for Agricultural Business, West Lafayette, IN, October 20-21, 1992
 [with Joseph Uhl].

 American Food Demand and Indiana’s Food Marketing Industries, annual County Extension Agent
 training session, Lafayette, IN, October 22, 1992.

 The New Consumers: What Do They Want and How Do They Get It? Pioneer Seeds executive
 training session, Purdue’s Center for Agricultural Business, West Lafayette, IN, November 18, 1992
 [with Joseph Uhl].

 U.S. Food Purchasing Trends and Indiana’s Food Processing Industries, speech before Indiana farm
 group leaders, Indianapolis, IN, January 7, 1993.

 Value Added Products, speech at the annual U.S. Legislative Staff Visit, Purdue University, West
 Lafayette, IN, February 12, 1993.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 130 of 145 PageID
      John M. Connor, Ph.D.
                                    31737
      Page 62

 Accounting Profits and Economic Profits of U.S. Food Manufacturers, paper presented at the
 annual meeting of American Agricultural Economics Association, Orlando, FL, August 1993.

 Consumer Issues, speech before the Indiana Ag. Leadership Program, Group VI, Purdue University,
 West Lafayette, IN, January 6, 1994.

 Value Added in the Food Industries, speech as part of the Indiana visit of the Senior Seminar,
 Foreign Service Institute, U.S. Department of State, October 18, 1995.

 Panel Presentation on the Effects of Public Policies on Processor-Supplier Relations, 1995 National
 Conference for Agribusiness, Center for Agricultural Business, Purdue University, October 23, 1995
 [with Jim Rieth and Fred Hegele].

 The Futures of the Food Processing Industries, speech before the Industrial Associates of the
 Purdue Food Science Department, Purdue University, October 25, 1995.

 Breakfast Cereals: The Extreme Food Industry, testimony at a Congressional Forum, U.S. House of
 Representatives, Washington, DC, March 12, 1996.

 Are Food Marketing Systems in North America and the European Union Converging? Paper
 presented at NE-165 Conference “Strategy and Policy in the Food System: Emerging Issues,”
 Washington, DC, June 20-21, 1996.

 Faculty Governance Issues, speech at the annual meeting of the Indiana Conference of the
 American Association of University Professors, Ball State University, Muncie, Indiana, November 2,
 1996.

 Archer Daniels Midland: Price-Fixer to the World, departmental seminar series, West Lafayette, IN,
 Department of Agricultural Economics, Purdue University, March 20, 1997.

 New Developments in Price-Fixing Enforcement: The Lysine and Citric-Acid Cases, Food
 Marketing Seminar Series, Economic Research Service, USDA, Washington, DC, May 6, 1997.

 The Food and Agribusiness Marketplace, Central Soya University, Center for Agricultural Business,
 Purdue University, September 9, 1997 [with Michael Boehlje].

 Growth of Midwest Food Processing Industries, meeting of Electric Power Research Institute,
 Chicago, November 3, 1997.
 Focus on the Food and Agribusiness Marketplace, Pioneer Hybred Institute VII, Center for
 Agricultural Business, Purdue University, November 7, 1997, [with Michael Boehlje].

 Archer Daniels Midland: Price-Fixer to the World, department seminar series, Department of
 Economics, IUPUI, Indianapolis, IN, September 1997.

 Panel member, “The Archer Daniels Midland Case: A Case Study of Corruption in the Ag/Food
 System,” Economic Crime Summit, St. Louis, MO, April 28, 1998.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 131 of 145 PageID
      John M. Connor, Ph.D.
                                    31738
      Page 63

 Agricultural Economists as Expert Witnesses, Free Session, annual meeting of the American
 Agricultural Economics Association, Salt Lake City, Utah, August 3, 1998. [with others].

 Retail Concentration and Food Prices: An Overview of the Research, Organized Symposium, annual
 meeting of the American Agricultural Economics Association, Salt Lake City, Utah, August 5, 1998.

 Our Customers Are Our Enemies: The Lysine Cartel of 1992-1995, lead paper at a session of the
 Allied Social Sciences Association annual meeting (sponsored by the Industrial Organization Society
 and the American Association of Agricultural Economics), New York City, January 5, 1999.

 Agriculture and Antitrust, keynote address at the annual Farm Forum and Trade Show, Shelby,
 Montana, February 13, 1999.

 The Economics of Couponing. Selected Paper, American Agricultural Economics Association
 annual meeting, Nashville, Tennessee, August 1999. [with others].

 Federal Antitrust Policy Applied to the Grain Industries, Symposium Presentation, American
 Agricultural Economics Association meeting, Tampa, FL (August 2000).

 The competitiveness of the U.S. Grocery Retailing Industry, USDA National Conference,
 Washington, DC (March 2000).

 ADM: End of a Legal Odyssey, Dept. Seminar, Purdue University, October 2001

 Global Price Fixing, First International Conference on Agricultural Trade and Policy, Institute of
 Food and Agricultural Sciences, University of Florida, Gainesville, Florida, November 2001.

 The Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s, address at the
 annual meeting of the Organization for Competitive Markets, Omaha, NE, August, 2002.

 The Globalization of Corporate Crime: Food and Agricultural Cartels of the 1990s, departmental
 seminar, Department of Agricultural Economics, Purdue University, W. Lafayette, IN, September,
 2002.

 International Price Fixing in the Markets for Food and Agricultural Ingredients, address at the
 annual meeting of the American Agricultural Law Association, Indianapolis, IN, October 26, 2002.

 International Price Fixing: Resurgence and Deterrence, Remedies Forum, Antitrust Law Section of
 the American Bar Association, Washington, DC, April 2-3, 2003.
 Price-Fixing Overcharges and the U.S. Sentencing Guidelines, address at the U.S. Department of
 Justice, Washington, DC (March 28, 2006) [with Robert Lande].
 A Critique of Cartel Fine Discounting by the U.S. Department of Justice, Purdue University, West
 Lafayette, IN, September 6, 2007.

 International Cartels: Research Overview. Departmental Seminar, Purdue University, September 18,
 2007.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 132 of 145 PageID
      John M. Connor, Ph.D.
                                    31739
      Page 64

 A Critique of the U.S. Department of Justice, law offices of Dinker Biddle, Washington, DC,
 September 29, 2007.

 Economic Development of Indiana’s Food Processing Industries, joint meeting of the Indiana State
 Department of Agriculture and the Purdue University Department of Agricultural Economics, West
 Lafayette, IN, April 16, 2008.

 Invited Participant: Comments on papers presented at the Consumer Antitrust Symposium, Loyola
 University Law School, Chicago, IL, April 25, 2008.

 Invited Participant: Comments on papers presented at the Consumer Antitrust Symposium, Loyola
 University Law School, Chicago, IL, May 1, 2009.

 International Cartels and Antitrust Enforcement, presentation at the 10th Annual Meeting of the
 American Antitrust Institute, “Antitrust in a World without a Center: Global Competition Policy in
 Perspective,” Washington, DC, June 18, 2009.
 [http://www.antitrustinstitute.org/archives/files/Breakout%20Report-
 International%20Cartels_081620091847.pdf]

 Panelist, “The Global Food System,” on Worldview, a nationally syndicated program produced by
 Chicago Public Radio WBEZ, May 26, 2009. [http://www.wbez.org/content.aspx?audioID=34417]

 The Predictability of DOJ Fines, address at the 11th annual meeting of the American Antitrust
 Institute, Washington DC, June, 2010. [with Douglas Miller] [available, revised March 2013 at
 http://ssrn.com/abstract=2229300]

 Cartels Portrayed, address at the 12th annual meeting of the American Antitrust Institute,
 Washington DC, June 23, 2011.

 Private Recoveries in International Cartel Cases Worldwide: What Do the Data Show? Address at
 “The Future of Private Antitrust Enforcement,” a conference sponsored by the American Antitrust
 Institute in Washington, DC, December 7, 2011.

 Cartels As Rational Business Strategy: New Data Demonstrates that Crime Pays, presented at the
 Loyola University School of Law’s Consumer Law Colloquium. Chicago (April 27, 2012). [with
 Robert Lande].

 Cartels As Rational Business Strategy: Crime Pays, presented at a conference sponsored by the
 American Antitrust Institute in Washington, DC, December 3, 2011. [with Robert Lande].

 Panelist, The Changing World of Antitrust Counseling, 14th Annual Conference of the American
 Antitrust Institute, Washington, DC, June 12, 2013.
 Cartel Overcharges, Speech at the Navigant Economics Conference, “Class Action Landscape:
 Yesterday, Today, and Tomorrow: Perspectives in Law and Economics,” Boston, October, 25,
 2013.

 Testimony Before the Investigative Commission on Public Contracts in the Construction Industry,
 Province of Quebec, Montreal, October 28, 2014. (Televised)
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 133 of 145 PageID
      John M. Connor, Ph.D.
                                    31740
      Page 65

 [https://www.ceic.gouv.qc.ca/fileadmin/Fichiers_client/fichiers/Transcriptions/2014-
 10/Transcription_audience_CEIC_2014-10-28.pdf]

 The AAI’s 2016 Transition Report: Recommendations for U.S. Cartel Enforcement, Annual Meeting,
 American Antitrust Institute, Washington DC. (June 18, 2015).

 Cartel Fines Are Too Lenient. GCR Live, “Cartels” Conference. Organized by the Global Competition
 Review. Washington, DC (April 5, 2016).

 Do Cartel Fines Measure Anti-Competitive Harm?, presentation at the American Bar Association’s 65th
 Antitrust Law Spring Meeting, Washington, DC. (March 29, 2017).

 The Origins and Uses of the Private International Cartels Data Set, OECD Competition Division, Paris,
 France (October 10, 2017)


                                Research Grants and Contracts
 John M. Connor (Principal Investigator) and Scott Weimer (Graduate Research Assistant), “The
 Interrelationship of Technological Change and Market Organization in the U.S. Food System.”
 From the Office of Technology Assessment, U.S. Congress ($27,000; August 1984-October 1986).

 John M. Connor (PI) and S.K. Choi (RA), “The Economic Importance and Performance of the U.S.
 Food Processing Industries.” From the Institute of Food Technologists ($13,900; November 1986-
 June 1987).

 John M. Connor (PI) and S.K. Choi (RA), “The Contribution to Economic Development of the
 Food Processing Industries to the States of the U.S.” From Institute of Food Technologists
 ($14,900; April 1987-June 1988).

 Philip E. Nelson, John M. Connor, and Glenn Sullivan (co-PIs), “Quick Response Analyses of
 Value-Added Opportunities.” From Indiana Department of Commerce ($46,000; July 1987-June
 1989).

 John M. Connor and Stephen Hiemstra (co-PIs), “The Size of the Institutional Market for Tofu in
 the Great Lakes States.” From the Purdue Center for Value Added Research ($2,500; July 1987-
 March 1988).

 John M. Connor (PI) and Thomas Greer (RA), “The Influence of Market Structure on International
 Trade in Sweeteners.” From Economic Research Service, USDA ($17,147; October 1988-September
 1989).

 John M. Connor (PI), “Food and Agricultural Sciences National Needs Fellowships in International
 Marketing of Processed Foods.” From the Cooperative State Research Service of USDA ($144,000;
 October 1989-December 1993).

 John M. Connor (PI) and Philip Abbott (co-PI beginning 1991), “Organization and Performance of
 World Food Systems: Implications for U.S. Policies.” Special Grants Program, Agriculture
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 134 of 145 PageID
      John M. Connor, Ph.D.
                                    31741
       Page 66

 Appropriations bill of U.S. Congress; administered by the Cooperative State Research Service of
 USDA. ($94,600 in FY1989; $97,500 in FY1990; $98,000 in FY1991; $100,000 in FY1992; $100,000
 in FY1993.)

 John M. Connor and Paul V. Preckel (co-PIs), “Economic and Technical Assessment for Proposed
 High-Value-Added Investments in Indiana.” Indiana Department of Commerce ($2,700; 1990).

 Philip E. Nelson and John M. Connor (co-PIs), “Quick Response Analyses of Value-Added
 Opportunities.” From Indiana Department of Commerce ($20,000; July 1989-June 1991).

 John M. Connor (PI), “Internationalization Curriculum Enhancement Award.” School of
 Agriculture, Purdue University ($l,500; 1990).

 John M. Connor (PI), “Economic Research on Problems Related to Agribusiness Restructuring in
 the Soviet Union,” Purdue University, Global Initiative Faculty Grant ($5,000; January 1992-
 September 1993).

 John M. Connor (PI), “Alternative Modes of Selling U.S. Processed Foods Abroad,” from
 Cooperative State Research Service, USDA, National Research Initiative grants competition
 ($99,000; October 1992-September 1994).

 John M. Connor and William Schiek (PIs), “Report on the Economics of the U.S. Food Processing
 Industries,” Institute of Food Technologists, Research Committee, ($18,000; July 1993-June 1994).

 John M. Connor and Filipe Ravara. “Support for Research on Strategic Analysis of Food Processing
 Multinationals in Europe,” Luzo-American Foundation, Lisbon, Portugal ($10,000; July 1993-May
 1994).

 John M. Connor. Purdue Research Foundation Grant for Ph. D. student support, Collusion and
 Price dispersion” ($14,912; 2004-2006).


                                 Proprietary Electronic Data Sets
 Private International Cartels. This spreadsheet, first created ca. 1998, is continuously updated with a rich
 assortment of legal and economic data on cartels discovered since 1990. As of 2014, the combined
 (Full Data) spreadsheet was a file of 28MB and 3,000,000 data cells. It consisted of observations
 more than 1300 cartels and 12,000 cartelists (companies and individual participants). There are also
 13 back-up spreadsheets. Sold or excerpted gratis to more than 50 parties.

 The Private International Cartels (PIC) Data Set: Guide and Summary Statistics, 1990-2013: SSRN Working
 Paper. (August 9, 2014). [http://ssrn.com/abstract=2478271] is a description of the extent of the
 PIC data, methods of collection, and a summary of its contents. Excerpts made available gratis to
 scores of parties. [Archived at Purdue University at http://doi.org/10.4231/R7GF0RPJ]

 Zimmerman-Connor Data on Cartel Duration. Created 2003-2005. Consists of 237 cartel observations in
 a 232KB file.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 135 of 145 PageID
      John M. Connor, Ph.D.
                                    31742
      Page 67

 Cartel Price-Fixing Overcharges. A spreadsheet first created ca. 2002 and continuously revised and
 expanded. The Master Data Set in 2014 has 2000+ observations of cartel price effects from about 500
 cartel episodes.

 DOJ Cartel Fine Discounts created 2007-08, consists of 128 sentencing observations. The file is
 158KB.

 DOJ Cartel Enforcement 1990-2015, spreadsheet created late 2007. Contains annual budgets, activities,
 and enforcement actions with respect to cartels.


                                   Graduate Theses Directed
 1.     Walters, John Michael. “Some Economic Effects of FTC Regulation of Deceptive
        Advertising of Grocery Products,” M.S. thesis, 1986.

 2.     Preston, Warren P. “An Economic Evaluation of Federal Antitrust Activity in the
        Manufacturing Industries: 1980-1985,” Ph.D. Dissertation, 1987. [Department “Best
        Dissertation” Award 1988] [currently Associate Deputy Administrator and Chief Economist,
        Agricultural marketing Service, USDA, Washington, DC]

 3.     Hopkins, Yvette. “A Re-Examination of Event-Studies Applied to Challenged Horizontal
        Mergers,” M.S. thesis, 1987. [Microbial Ombudsman, Registration of Microbial Pesticides,
        (703) 308-1090, U.S. Environmental Protection Agency, Washington, DC]

 4.     Esslimi, Lahsen. “Economic Liberalization and Structural Adjustment: The Moroccan
        Sugar Policy,” Ph.D. Dissertation, 1990. [Economist. Ministry of Agriculture, Kingdom of
        Morocco]

 5.     Greer, Thomas V., “The Impact of Trade Liberalization on the World Sweetener Industry,”
        Ph.D. dissertation, 1992. [Department “Best Dissertation” Award 1993] [Professor,
        university of Tennessee, deceased]


 6.     Möller, Kristian. “Barriers to Foreign Entry into the Ukrainian Meat Sector Under
        Alternative Scenarios: A Qualitative Analysis,” M.S. thesis, 1992. [currently Managing
        Director of FoodPLUS and President of GLOBALG.A.P North America Inc., Cologne,
        Germany]

 7.     Wang, Kai. “Empirical Determinants of Intra-Firm International Trade by U.S.
        Manufacturing Industries in the 1980’s.” M.S. Thesis, 1994, 68 pages.

 8.     Filipe Ravara, “Investment and Divestment by Global Food Companies: A Real-Option-
        Theory Analysis,” Ph.D. Dissertation, August 1994, 228 pages. [Department “Best
        Dissertation” Award 1995] [currently Strategy Director, Mello Bank, Lisbon, Portugal]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 136 of 145 PageID
      John M. Connor, Ph.D.
                                    31743
       Page 68

 9.     Christopher J. Overend, “The Choice between Exporting and Investing Abroad Facing U.S.
        Food Manufacturers,” Ph.D. Dissertation, Purdue University (December 1996), 121 pp.
        [currently Senior Economist, Joint Economic Committee, U.S. Congress, Washington, DC]

 10.    Jing Liu, “Time Series Study of Foreign Investment and Exports by U.S. Food Processing
        Multinational Companies,” M.S. thesis, Purdue University   (December 1996), 167 pp.

 11.    Eric Steinbach, “Evidence on The International Convergence of Consumer Food
        Expenditures,” M.S. thesis, Purdue University (April 1997), __pp. [in absentia]

 12.    Chih-Ching Yu, “Testing for Nested Hypotheses among Oligopoly Models Applied to Food
        Manufacturing,” Ph.D. Dissertation, Purdue University (December 1998), 119 pp.
        [Distinguished Research Award, National Science Council, Taiwan, Ph.D. Dissertation of
        Chih-ching Yu, J.M. Connor supervisor (June 2000)] [Associate Professor, Department of
        Business Administration, National Taipei University, Taiwan]

 13.    Gregory K. Price, “Modeling Coupon Values for RTE Breakfast Cereals,” Ph.D.
        Dissertation, Purdue University (October 1999), 237 pp. [currently Director, Commodity R&
        D, CME Group, New York City; formerly economist with USDA and CFTC)

 14.    Zimmerman, Jeffrey E., “Determinants of Cartel duration: A Cross-Sectional Study of
        Modern Private International Cartels,” M.S Thesis, Purdue University (May 2005), 80 pp.
        [former Agricultural attaché, Foreign Agricultural Service, USDA, Brasilia, Brazil; then
        Minister Counselor, U.S. Embassy, Ottawa, Canada; then FAS-USDA in Washington, DC]

 15.    Bolotova, Yuliya, “Three Essays on the Effectiveness of Overt Collusion: Cartel
        Overcharges, Cartel Stability and Cartel Success,” Ph.D. Dissertation, Purdue University
        (June 2006). [Department “Best Dissertation” Award 2007] [currently, consultant, Russia;
        formerly Assistant Professor, University of Idaho, Idaho]

 16.    Helmers, Gustav. “Location Essays: Texas Hotels.” Ph.D. Dissertation, Purdue University
        (Dec. 2020). [currently Assistant Professor, Hutson School of Agriculture, Murray State
        University, Murray, Kentucky]

 17.    Jing Hao. "Buyers' Cartels: Prevalence and Economic Characteristics." Senior Honors
        Thesis, Purdue University (May 2011). [Graduate student, Purdue University]
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 137 of 145 PageID
                                    31744




                            Exhibit B
             Four Year Testimony List of
                 John Connor, Ph.D.
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 138 of 145 PageID
                                    31745



  JOHN M. CONNOR, PH.D.
  Senior Consultant

 EXPERT REPORTS, DEPOSITIONS, AND TESTIMONY (2013 – DECEMBER 2017)

 In Re: Wholesale Grocery Products Antitrust Litigation
 Kotchen & Low LLP (2017)
          •   Expert Report
          •   Deposition
 Reorganized FLI Inc. v. ONEOK Inc. et al.
 Sharp McQueen, P.A. (2016)
          •   Expert Report
 In Re: Fond du Lac Bumper Exchange, Inc., et al. v. Jui Li Enterprise Company, Ltd., et al.
 Goldman Scarlato Karon & Penny, P.C. (2015)
          •   Expert Report
 Matthew Edwards, et al. v. National Milk Producers Federation
 Hagens Berman Sobol Shapiro LLC (2013-2014)
          •   Expert Reports
          •   Expert Declaration
          •   Depositions
 Dahl, et al. v. Bain Capital, et al.
 Scott + Scott LLP (2012-2014)
          •   Expert Reports
 Dennis Baker, et al. v. Leggett & Platt, Inc., et al.
 Sharp McQueen, PA (2013)
          •   Expert Report
          •   Deposition




 2000 Powell Street, Suite 860, Emeryville CA 94608                                    Phone: 510-463-0130
 www.onpointanalytics.com                                                              Fax: 510-463-0131
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 139 of 145 PageID
                                    31746




                            Exhibit C
     Materials Reviewed and Relied Upon
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 140 of 145 PageID
                                    31747


                                         Pleadings and Orders
 Amended Complaint, filed August 30, 2016


                                         Deposition Testimony
 Deposition of Dr. Scott Brown, November 7, 2014
 Deposition of Calvin Covington, December 6, 2017
 Deposition of Frank Johns, December 8, 2017
 Deposition of Jerome Kozak, February 5, 2015
 Deposition of Dr. Richard Stammer, January 30, 2015
 Deposition of Thomas Wegner, January 22, 2015
 Deposition of John Wilson, January 8, 2015
 Deposition of John Wilson, January 9, 2015
 Deposition of Joseph Wright, December 12, 2017


                                          Industry Interviews
 Interview with Graham Leary, Winn Dixie’s Vice President of Strategic Sourcing


                                    Expert Report and Declaration
 Declaration of Dr. Scott Brown, September 16, 2016


                                       Articles, Books & Reports
 Arnott, Richard. “Spatial Economics.” in Volume IV, pp. 429-431, in Eatwell, John, Murray Milgate, and
         Peter Newman. The New Palgrave: A Dictionary of Economics: Volumes I to IV. London:
         Macmillan (1987)
 Balagtas, Joseph V. and Sounghun Kim. “Measuring the effects of generic dairy advertising in a multi-
         market equilibrium.” American Journal of Agricultural Economics 89, no. 4 (2007): 932-946
 Cakir, Metin, and Joseph V. Balagtas. “Estimating market power of US dairy cooperatives in the fluid
         milk market.” American Journal of Agricultural Economics 94, no. 3 (2012): 647-658
 Connor, John M. and William A. Scheik. Food Processing: An Industrial Powerhouse in Transition:
        Second Edition. New York: Wiley (1997)
 Di Giacomo, Marina. “GMM estimation of a structural demand model for yogurt and the effects of the
        introduction of new brands.” Empirical Economics 34, no. 3 (2008): 537-565


                                                    1
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 141 of 145 PageID
                                    31748


 Dybvig, Phillip H. and Stephen A. Ross. “Arbitrage.” in Eatwell, John, Murray Milgate, and Peter
        Newman. The New Palgrave: A Dictionary of Economics: Volumes I to IV. London: Macmillan
        (1987)
 Ellerby, Justin. “Challenges and Opportunities for California’s Dairy Economy.” California Center for
         Cooperative Development, 2010
 Food and Agricultural Policy Research Institute. “Documentation of the FAPRI Modeling System.”
        FAPRI-UMC Report #12-04, 2004, accessed February 3, 2017 at https://fapri.missouri.edu/wp-
        content/uploads/2015/03/FAPRI-MU-Report-12-04.pdf
 Gould, Brian W. “Factors affecting US demand for reduced-fat fluid milk.” Journal of Agricultural and
        Resource Economics 21, no. 1 (1996): 68-81
 Gould, Brian. “Consolidation and concentration in the US dairy industry.” Choices 25, no. 2 (2010):1-15
 Greene, William H. Econometric Analysis. Seventh Edition. Boston: Prentice Hall, 2012
 Hertel, Thomas W. Global trade analysis: modeling and applications. New York, NY: Cambridge
         University Press, 1997
 Huang, Chung L., and Robert Raunikar. “Household fluid milk expenditure patterns in the south and
        United States.” Southern Journal of Agricultural Economics 15, no. 2 (1983): 27-33
 Jesse, Ed and Bob Cropp. “Basic Milk Pricing Concepts for Dairy Farmers.” University of Wisconsin
         Cooperative Extension Paper #A3379, January 2004
 Love, H. Alan, and C. Richard Shumway. “Nonparametric tests for monopsonistic market power
        exertion.” American Journal of Agricultural Economics 76, no. 5 (1994): 1156-1162
 Madhavan, Ananth N., Robert T. Masson, and William H. Lesser. “Cooperation for monopolization? An
       empirical analysis of cartelization.” The Review of Economics and Statistics 76, no. 1 (1994):
       161-175
 Marion, Bruce W. and James M. MacDonald. “The Agriculture Industry.” Chapter 1 in The Structure of
        American Industry. 12th Edition, James Brock (editor). Long Grove, IL: Waveland Press, 2008
 Masson, Robert T., and Philip M. Eisenstat. “Welfare impacts of milk orders and the antitrust immunities
        for cooperatives.” American Journal of Agricultural Economics 62, no. 2 (1980): 270-278
 Meyers, William H., Patrick Westhoff, Jacinto F. Fabiosa, and Dermot J. Hayes. “The FAPRI Global
        Modelling System and Outlook Process.” Journal of International Agricultural Trade and
        Development 6, no. 1 (2010): 1-20
 Nicholson, Charles, and Mark Stephenson. “An Analytical Review of a Voluntary Herd Retirement and
        Export Subsidy Plan for Dairy Producers.” Cornell University Working Paper, Cornell Program
        on Dairy Markets and Policy (2007)
 Novakovich, Andrew M. “Comparing the Prices of Milk Across the Dairy Value Chain.” Cornell
       University Briefing Paper (June 2012)
 O’Sullivan, Arthur and Steven M. Sheffrin. Economics: Principles in Action. New Jersey: Prentice Hall,
         2003



                                                    2
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 142 of 145 PageID
                                    31749


 Okrent, Abigail and Julian Alston. Demand for food in the United States: A review of literature,
         evaluation of previous estimates, and presentation of new estimates of demand. Giannini
         Foundation of Agricultural Economics Working Paper No. 48, University of California, 2011
 Park, John L., Rodney B. Holcomb, Kellie Curry Raper, and Oral Capps. "A demand systems analysis of
         food commodities by US households segmented by income." American Journal of Agricultural
         Economics 78, no. 2 (1996): 290-300
 Prasertsri, Peerapon, and Richard L. Kilmer. "The bargaining strength of a milk marketing cooperative."
         Agricultural and Resource Economics Review 37, no. 2 (2008): 204-210
 Reed, Albert J., J. William Levedahl, and Charles Hallahan. “The generalized composite commodity
        theorem and food demand estimation.” American Journal of Agricultural Economics 87, no. 1
        (2005): 28-37
 Rubinfeld, Daniel L. “Quantitative methods in antitrust.” Issues in Competition Law and Policy 723
        (2008): 723-742
 Saitone, Tina L., and Richard J. Sexton. “Market structure and competition in the US food industries.”
         American Enterprise Institute Working Paper, April 2012
 Schlenker, Wolfram, and Sofia B. Villas-Boas. "Consumer and Market Responses to Mad-Cow Disease."
        University of California, Berkeley CUDARE Working Paper 1023, 2006
 Schnepf, Randy. “Dairy Policy Proposals in the 2012 Farm Bill.” Congressional Research Service Report
        42736, September 2012
 Sexton, Richard J. “Industrialization and consolidation in the US food sector: implications for
         competition and welfare.” American Journal of Agricultural Economics 82, no. 5 (2000): 1087-
         1104
 Sexton, Richard J., and Nathalie Lavoie. “Food processing and distribution: An industrial organization
         approach.” Handbook of Agricultural Economics 1 (2001): 863-932
 Shields, Dennis A. “Consolidation and concentration in the US dairy industry.” Congressional Research
         Service Report 41224, April 2010
 Street, J. “Demand for Milk.” Review of Marketing and Agricultural Economics 42, no. 2 (1974): 100-
          113
 U.S. Environmental Protection Agency. “Ag 101: Dairy Production Systems.” July 2015, accessed
        January 31, 2017 at https://www.epa.gov/sites/production/files/2015-
        07/documents/ag_101_agriculture_us_epa_0.pdf
 United States Department of Agriculture. “Federal Milk Marketing Order Program: Understanding the
         Milk Order Amendment Process.” April 2013, accessed January 31, 2017 at
         https://www.ams.usda.gov/sites/default/files/media/DairyMarketingOrderAmendmentBrochure.p
         df
 United States Department of Agriculture. Fluid Milk Consumption in the United States. By Rhonda
         Sebastian, Joseph Goldman, Cecilia Enns, and Randy LaComb. Food Survey Research Group
         Dietary Data Brief No. 3, September 2010



                                                     3
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 143 of 145 PageID
                                    31750


 United States Department of Agriculture. The Demand for Disaggregated FoodAway-From-Home and
         Food-at-Home Products in the United States. By Abigail Okrent and Julian Alston. Economic
         Research Report Number 139, August 2012
 United States Department of Agriculture. The Transformation of US Livestock Agriculture Scale,
         Efficiency, and Risks. By MacDonald, James M., and William D. McBride. Economic Research
         Service Report Number 43, January 2009
 Ussif, Al-Amin, and David K. Lambert. “Testing for Noncompetitive Behavior in the US Food Industry.”
         Selected Paper for the Annual Meeting of the American Agricultural Economics Association, Salt
         Lake City, Utah (1998)


                                                Websites
 CNN. “Mad Cow Disease Fast Facts.” July 2, 2013, accessed February 21, 2017 at
       http://www.cnn.com/2013/07/02/health/mad-cow-disease-fast-facts
 Food and Agricultural Policy Research Institute. “About FAPRI.” Accessed February 3, 2017, at
        http://www.fapri.iastate.edu/about.aspx
 Food and Agricultural Policy Research Institute. “About FAPRI-MU.” Accessed February 3, 2017, at
        https://www.fapri.missouri.edu/about-fapri/
 Food and Agricultural Policy Research Institute. “Food and Agricultural Policy Research Institute
        (FAPRI).” Accessed February 3, 2017, at http://www.unr.edu/business/research-and-
        outreach/uced/food-and-agricultural-policy-research-institute-(fapri)
 National Milk Producers Federation. “Member Cooperatives.” Accessed February 2, 2017 at
        http://www.nmpf.org/member-cooperatives
 United States Department of Agriculture. “Federal Milk Marketing Orders.” Accessed January 31, 2017
         at https://www.ams.usda.gov/rules-regulations/moa/dairy
 University of Missouri. “Contact Us – AMAP.” 2013, accessed February 3, 2017 at
        http://amap.missouri.edu/contact-us.html
 USDA. “USDA ERS Documentation.” October 12, 2016, accessed November 28, 2016 via
       https://www.ers.usda.gov/data-products/price-spreads-from-farm-to-consumer/documentation/
 Wisconsin Dairy. “Milk Facts.” Accessed March 15, 2017 at
        http://www.americasdairyland.com/dairy/milk/milk-facts


                                                   Data
 Bureau of Labor Statistics. “Ground Beef U.S. City Average.” Accessed December 16, 2016 at
 https://data.bls.gov/timeseries/APU0000703112
 Bureau of Labor Statistics. “CPI Detailed Report.” Accessed December 16, 2016 at
        https://www.bls.gov/cpi/cpid1611.pdf



                                                    4
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 144 of 145 PageID
                                    31751


 Environmental Working Group. “Dairy Program Subsidies: 1995-2014.” Accessed March 15, 2017 at
        https://farm.ewg.org/progdetail.php?fips=00000&progcode=dairy
 OFX. “Historical Exchange Rate.” Accessed April 5, 2017 at https://www.ofx.com/en-us/forex-
       news/historical-exchange-rates/
 Quandl. “Currency Exchange Rates –USD vs VND. Accessed April 5, 2017 at
        https://www.quandl.com/data/CURRFX/USDVND-Currency-Exchange-Rates-USD-vs-VND
 United States Bureau of Economic Analysis, Disposable Personal Income Summary, 1995-2013, accessed
         December 16, 2016 at https://www.bea.gov/
 United States Census Bureau, Annual Estimates of the Resident Population by Sex and Age, 1995-2013,
         accessed December 16, 2016 at https://www.census.gov/
 United States Census Bureau, Populations of Metropolitan Areas, 1995-2013, accessed December 16,
         2016 at https://www.census.gov/
 United States Department of Agriculture, “Dairy products: Per capita consumption, United States
         (Annual).” September 2, 2016, accessed February 3, 2017 at https://www.ers.usda.gov/data-
         products/dairy-data/
 United States Department of Agriculture, “Fluid milk sales by product (Annual).” September 2, 2016,
         accessed February 3, 2017 at https://www.ers.usda.gov/data-products/dairy-data/
 United States Department of Agriculture’s Economic Research Service, Feed Grains Database, accessed
         December 15, 2016 at https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
 United States Department of Agriculture. “National milk cost of production.xls” updated December 7,
         2017, accessed December 13, 2017 at https://www.ers.usda.gov/data-products/milk-cost-of-
         production-estimates
 United States Department of Agriculture’s Economic Research Service, Milk production costs and returns
         per hundredweight (cwt) sold, 2000-2015, accessed December 16, 2016 at
         https://www.ers.usda.gov/data-products/commodity-costs-and-returns/commodity-costs-and-
         returns/#Recent Costs and Returns
 United States EIA. “Electricity Data Browser.” Accessed December 16, 2016 at
         http://www.eia.gov/electricity/data/browser/
 United States Energy Information Administration, Gulf Coast Gasoline and Diesel Retail Prices, 1995-
         2013, accessed December 16, 2016 at http://www.eia.gov/
 United States Energy Information Administration, Lower Atlantic Gasoline and Diesel Retail Prices,
         1995-2013, accessed December 16, 2016 at http://www.eia.gov/
 United States Energy Information Administration, Midwest Diesel Retail Prices, 1995-2013, accessed
         December 16, 2016 at http://www.eia.gov/
 USDA Foreign Agricultural Service. “Global Agricultural Trade System.” Accessed February 14, 2017 at
       https://apps.fas.usda.gov/gats/default.aspx
 USDA National Agricultural Statistics Service. “Quick Stats.” Accessed February 14, 2017 at
      https://quickstats.nass.usda.gov/.

                                                    5
Case 3:15-cv-01143-BJD-JBT Document 362-5 Filed 12/11/19 Page 145 of 145 PageID
                                    31752


 Winn-Dixie. Milk Purchases from C&S After Transfer of Warehouse Operations, “Milk Purchases from
       C and S after warehouse transfer 2013.xlsx”


                               Bates Numbered Documents and Data
 BROWN-MU 0000006-08                                 NMPF0026235-6242
 BROWN-MU_0000390                                    NMPF0026613-6620
 BROWN-MU_0000574-587                                SMI-000137-173
 BROWN-MU_0003688                                    SMI-000327-374
 BROWN-MU_0003728                                    SMI-001654-1925
 BROWN-MU_0003729-744                                SMI-007361-7464
 DFA2013-00027624-636                                WD1143_000299
 DFA2013-00037605                                    WD1143_000300
 DFAWD-00000030
 NMPF0002599-2648
 NMPF0005170
 NMPF0005177
 NMPF0006110-152
 NMPF0008695
 NMPF0008700-8707
 NMPF0011018-094
 NMPF0013488-489
 NMPF0013716
 NMPF0013775
 NMPF0013779
 NMPF0018344-354
 NMPF0021004-1007
 NMPF0024092-4103
 NMPF0025083-088
 NMPF0025995-26016
 NMPF0026128-6144


                                                 6
